Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

by and among

VITAMIN SHOPPE INDUSTRIES LLC

VITAMIN SHOPPE MARINER, LLC

VITAMIN SHOPPE GLOBAL, LLC

VITAMIN SHOPPE FLORIDA, LLC

BETANCOURT SPORTS NUTRITION, LLC

VITAMIN SHOPPE PROCUREMENT SERVICES, LLC

as Borrowers

and

VALOR ACQUISITION, LLC

as Guarantor

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

GACP FINANCE CO., LLC

as Agent

Dated: December 16, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS      1  

SECTION 2.

  CREDIT FACILITIES      54  

2.1

  Term Loan      54  

2.2

  Mandatory Repayments and Prepayments of the Term Loan      55  

2.3

  [Reserved]      56  

2.4

  [Reserved]      56  

2.5

  [Reserved]      56  

2.6

  [Reserved]      56  

2.7

  Joint and Several Liability      56  

2.8

  Defaulting Lenders      57  

2.9

  Optional Prepayment of Term Loan      58  

SECTION 3.

  INTEREST AND FEES      58  

3.1

  Interest      58  

3.2

  Fees      58  

3.3

  Changes in Laws and Increased Costs of the Term Loan      59  

3.4

  Effect of Benchmark Transition Event      60  

SECTION 4.

  CONDITIONS PRECEDENT      61  

SECTION 5.

  GRANT AND PERFECTION OF SECURITY INTEREST      65  

5.1

  Grant of Security Interest      65  

5.2

  Perfection of Security Interests      67  

SECTION 6.

  COLLECTION AND ADMINISTRATION      72  

6.1

  Borrowers’ Loan Accounts      72  

6.2

  Statements      72  

6.3

  Collection of Accounts      73  

6.4

  Payments      75  

6.5

  Taxes      76  

6.6

  [Reserved]      79  

6.7

  Use of Proceeds      79  

6.8

  Appointment of Administrative Borrower as Agent for Receipts of Statements   
  80  

6.9

  Pro Rata Treatment      80  

6.10

  Sharing of Payments, Etc      81  

6.11

  Settlement Procedures      82  

6.12

  Obligations Several; Independent Nature of Lenders’ Rights      83  

SECTION 7.

  COLLATERAL REPORTING AND COVENANTS      83  

7.1

  Collateral Reporting      83  

7.2

  Accounts Covenants      85  

7.3

  Inventory Covenants      85  

 

i



--------------------------------------------------------------------------------

7.4

  Equipment and Real Property Covenants      86  

7.5

  Delivery of Instruments, Chattel Paper and Documents      87  

7.6

  Post-Closing Appraisals      87  

7.7

  Power of Attorney      87  

7.8

  Right to Cure      89  

7.9

  Access to Premises      90  

SECTION 8.

  REPRESENTATIONS AND WARRANTIES      90  

8.1

  Corporate Existence, Power and Authority      90  

8.2

  Name; State of Organization; Chief Executive Office; Collateral Locations     
91  

8.3

  Financial Statements; No Material Adverse Change      91  

8.4

  Priority of Liens; Title to Properties      92  

8.5

  Tax Returns      92  

8.6

  Litigation      92  

8.7

  Compliance with Other Agreements and Applicable Laws      93  

8.8

  Environmental Compliance      93  

8.9

  Employee Benefits      94  

8.10

  Bank Accounts      95  

8.11

  Intellectual Property      95  

8.12

  Subsidiaries; Capitalization; Solvency      96  

8.13

  Labor Matters      96  

8.14

  Restrictions on Subsidiaries      97  

8.15

  Material Contracts      97  

8.16

  Credit Card Agreements      97  

8.17

  Investment Company Status      98  

8.18

  Accuracy and Completeness of Information      98  

8.19

  Survival of Warranties; Cumulative      98  

8.20

  [Reserved]      98  

8.21

  Anti-Corruption Laws and Sanctions      98  

8.22

  Regulatory Compliance      99  

SECTION 9.

  AFFIRMATIVE AND NEGATIVE COVENANTS      100  

9.1

  Maintenance of Existence      100  

9.2

  New Collateral Locations      101  

9.3

  Compliance with Laws, Regulations, Etc.      101  

9.4

  Payment of Taxes and Claims      102  

9.5

  Insurance      102  

9.6

  Financial Statements and Other Information      103  

9.7

  Sale of Assets, Consolidation, Merger, Dissolution, Etc      106  

9.8

  Encumbrances      110  

9.9

  Indebtedness      113  

9.10

  Loans, Investments, Etc.      117  

9.11

  Dividends and Redemptions      120  

9.12

  Transactions with Affiliates      121  

9.13

  Compliance with ERISA      122  

9.14

  Fiscal Year      122  

9.15

  Change in Business      122  

 

ii



--------------------------------------------------------------------------------

9.16

  Limitation of Restrictions Affecting Subsidiaries      122  

9.17

  Financial Covenants      123  

9.18

  Credit Card Agreements      124  

9.19

  License Agreements      125  

9.20

  Foreign Assets Control Regulations, Etc.      126  

9.21

  After Acquired Real Property      126  

9.22

  Costs and Expenses      126  

9.23

  Further Assurances      127  

9.24

  Permitted Payments of Indebtedness      129  

9.25

  Amendment of ABL Loan Documents      129  

9.26

  Parent Holding Status      129  

9.27

  Term Loan Notes      130  

9.28

  Post-Closing Equity Contribution; Fundamental Change Company Notice      130  

9.29

  Post-Closing Obligations      131  

SECTION 10.

  EVENTS OF DEFAULT AND REMEDIES      131  

10.1

  Events of Default      131  

10.2

  Remedies      133  

10.3

  Borrowers’ and Guarantors’ Obligations Upon Default      136  

10.4

  Grant of Intellectual Property License      137  

SECTION 11.

  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW      137  

11.1

  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver      137
 

11.2

  Waiver of Notices      139  

11.3

  Collateral Waivers      139  

11.4

  Amendments and Waivers      139  

11.5

  Waiver of Counterclaims      142  

11.6

  Indemnification      142  

SECTION 12.

  THE AGENT      143  

12.1

  Appointment, Powers and Immunities      143  

12.2

  Reliance by Agent      144  

12.3

  Events of Default      144  

12.4

  GACP in its Individual Capacity      144  

12.5

  Indemnification      145  

12.6

  Non-Reliance on Agent and Other Lenders      145  

12.7

  Failure to Act      146  

12.8

  [Reserved]      146  

12.9

  Concerning the Collateral and the Related Financing Agreements      146  

12.10

  Field Audit, Examination Reports and other Information; Disclaimer by Lenders
     146  

12.11

  Collateral Matters      147  

12.12

  Agency for Perfection      148  

12.13

  Successor Agent      149  

12.14

  Other Agent Designations      149  

12.15

  Intercreditor Agreement      149  

 

iii



--------------------------------------------------------------------------------

SECTION 13.

  TERM OF AGREEMENT; MISCELLANEOUS      150  

13.1

  Term      150  

13.2

  Interpretative Provisions      151  

13.3

  Notices      152  

13.4

  Partial Invalidity      154  

13.5

  Confidentiality      154  

13.6

  Successors      155  

13.7

  Assignments; Participations      156  

13.8

  Intercreditor Agreement      158  

13.9

  Entire Agreement      158  

13.10

  USA Patriot Act      158  

13.11

  Counterparts, Etc.      159  

13.12

  Intercreditor Agreement      159  

 

iv



--------------------------------------------------------------------------------

INDEX

TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Perfection
Certificate Exhibit C    Form of Compliance Certificate Exhibit D    Form of
Borrowing Base Certificate Exhibit E-1    Form of U.S. Tax Certificate Exhibit
E-2    Form of U.S. Tax Certificate Exhibit F    Form of Guaranty Exhibit G   
Form of Pledge Agreement Exhibit H    Form of Intellectual Property Security
Agreement Exhibit I    Form of Term Loan Note Exhibit J    Form of Borrower
Joinder Agreement Schedule 1    Term Loan Commitments Schedule 5.2(g)   
Commercial Tort Claims Schedule 8.2    Addresses Schedule 8.4    Liens
Schedule 8.5    Litigation Schedule 8.10    Bank Accounts Schedule 8.11   
Intellectual Property Schedule 8.12    Affiliates and Subsidiaries, etc.
Schedule 8.13    Collective Bargaining Agreements Schedule 8.15    Material
Contracts Schedule 8.16    Credit Card Agreements Schedule 9.9    Existing
Indebtedness Schedule 9.10    Loans and Advances Schedule 9.29    Post-Closing
Obligations

 

v



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement dated December 16, 2019 (this “Agreement”) is
entered into by and among Vitamin Shoppe Industries LLC, a New York limited
liability company (“Vitamin Shoppe Industries”), Vitamin Shoppe Mariner, LLC, a
Delaware limited liability company, Vitamin Shoppe Global, LLC, a Delaware
limited liability company, Vitamin Shoppe Florida, LLC, a Delaware limited
liability company, Betancourt Sports Nutrition, LLC, a Florida limited liability
company, and Vitamin Shoppe Procurement Services, LLC, a Delaware limited
liability company (collectively, “Borrowers” and each individually, “Borrower”,
as hereinafter further defined), Valor Acquisition, LLC, a Delaware limited
liability company (successor by merger to Vitamin Shoppe, Inc. a Delaware
corporation) (“Parent”), the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders”, as hereinafter further
defined) and GACP Finance Co., LLC (“GACP”), in its capacity as agent for
Lenders (in such capacity, “Agent”, as hereinafter further defined).

WITNESSETH:

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of August 7,
2019 (as amended from time to time in accordance therewith, including by the
First Amendment to Agreement and Plan of Merger dated November 11, 2019 (such
amendment, the “First Acquisition Agreement Amendment”), the “Acquisition
Agreement”), by and among Vitamin Shoppe, Inc., a Delaware corporation, Ultimate
Parent and Parent, Vitamin Shoppe, Inc. will merge with and into Parent (the
“Acquisition”), with Parent surviving the Acquisition as an indirect Subsidiary
of Ultimate Parent;

WHEREAS, Borrowers and Guarantors have requested that Lenders now make available
a term loan which shall be used by Borrowers in accordance with Section 6.7
hereof; and

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such term loan and provide such financial accommodations to Borrowers on a
pro rata basis according to its Term Loan Commitment (as defined below) on the
terms and conditions set forth herein and Agent is willing to act as agent for
Lenders on the terms and conditions set forth herein and the other Financing
Agreements (as defined below);

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto further agree as follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“ABL Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent on behalf
of lenders under the ABL Credit Agreement.

 

1



--------------------------------------------------------------------------------

“ABL Borrowing Base” shall have the meaning provided to the term “Borrowing
Base” in the ABL Credit Agreement.

“ABL Borrowing Base Certificate” means the “Borrowing Base Certificate” as
defined in the ABL Credit Agreement

“ABL Credit Agreement” means the Second Amended and Restated Credit Agreement,
dated as of December 16, 2019, by and among the Borrowers, the Parent, the
parties from time to time party thereto as lenders and JPMorgan Chase Bank,
N.A., a national baking association, in its capacity as agent for lenders, as
amended, restated, supplemented or otherwise modified from time to time;
provided that any such amendment, restatement, supplement or modification shall
be subject to the terms of the Intercreditor Agreement.

“ABL Excess Availability” shall be the amount calculated as “Excess
Availability” in the ABL Credit Agreement; provided that in all instances and
for all purposes hereunder, such amount shall be net of the Push Down Reserve,
if any, and the Availability Block (in each case, without duplication to the
extent the Availability Block and Push Down Reserve may already be included in
the calculation (including component definitions) of “Excess Availability” in
the ABL Credit Agreement.

“ABL Lenders” means the “Lenders” under the ABL Credit Agreement.

“ABL Loan Documents” means the “Financing Agreements” as defined in the ABL
Credit Agreement or the agreements and other documents governing other
Indebtedness incurred under Section 9.9(t).

“ABL Obligations” means all Indebtedness and other Obligations (as defined in
the ABL Credit Agreement) of the Borrowers and the Guarantors incurred or owing
under the ABL Loan Documents, including all obligations in respect of the
payment of principal, interest, fees, prepayment premiums and indemnification
obligations, and any refinancing of such Indebtedness permitted under this
Agreement and under the Intercreditor Agreement; provided that all ABL
Obligations are subject to the Intercreditor Agreement.

“ABL Termination Event” means the date on which the “Aggregate Revolving
Commitment Amounts” as defined in the ABL Credit Agreement are terminated and/or
are reduced to zero.

“Account Debtor” shall have the meaning set forth in Article 9 of the UCC.

“Accounts” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
Chattel Paper or an Instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.

“Acquisition” shall have the meaning provided in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.

“Adjusted Eurodollar Rate” shall mean, with respect to any day during any
Interest Period, the rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) determined by dividing (a) the London Interbank Offered Rate for
such Interest Period by (b) a percentage equal to: (i) one (1) minus (ii) the
Reserve Percentage. For purposes hereof, “Reserve Percentage” shall mean for any
day, that percentage (expressed as a decimal) which is in effect from time to
time under Regulation D of the Board of Governors of the Federal Reserve System
(or any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to “Eurocurrency Liabilities” as that term is defined in Regulation D (or
against any other category of liabilities that includes deposits by reference to
the London Interbank Offered Rate), whether or not any Lender has any
“Eurocurrency Liabilities” subject to such reserve requirement at that time. The
Term Loan shall be deemed to constitute “Eurocurrency Liabilities” and as such
shall be deemed subject to reserve requirements without benefits of credits for
proration, exceptions or offsets that may be available from time to time to a
Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Reserve Percentage. Notwithstanding
the foregoing, in no event shall Adjusted Eurodollar Rate be less than two
percent (2%).

“Administrative Borrower” shall mean Vitamin Shoppe Industries, in its capacity
as Administrative Borrower on behalf of itself and the other Borrowers pursuant
to Section 6.8 hereof and its successors and assigns in such capacity.

“Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person. For the purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise. Without
limiting the foregoing, Ultimate Parent and any subsidiary of Ultimate Parent
shall be considered Affiliates of the Borrowers for purposes of this Agreement.

“Agent” shall mean GACP, in its capacity as agent on behalf of Lenders pursuant
to the terms hereof, and any replacement or successor agent hereunder.

“Agent Payment Account” shall mean the account of Agent as Agent may from time
to time designate to Administrative Borrower as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

“Agreement” shall have the meaning provided in the preamble hereof.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Rate
in effect on such day plus 1⁄2 of 1% and (c) the Adjusted Eurodollar Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. Any change in the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate, respectively.
Notwithstanding the foregoing, in no event shall Alternate Base Rate be less
than two percent (2%).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers, the Guarantors or any of their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable Margin” shall mean nine percent (9%) per annum.

“Appraised IP Value” shall mean, with respect to Intellectual Property, the
amount equal to the amount of the recovery in respect of the applicable
Intellectual Property at such time on a “net orderly liquidation value” basis as
set forth in the most recent acceptable appraisal of such Intellectual Property
received by Agent in accordance with Section 7.6, net of operating expenses,
liquidation expenses and commissions.

“Asset Sale” shall mean:

(a) the sale, lease, conveyance or other disposition of any assets or rights;
and

(b) the issuance of Capital Stock in any of the Borrowers or Subsidiary
Guarantors or the sale of Capital Stock in any of the Borrowers or Subsidiary
Guarantors.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(i) any single transaction or series of related transactions that involves
assets having a fair market value of less than $1,000,000;

(ii) a transfer of assets between or among any Borrower or Subsidiary Guarantor
and any other Borrower or Subsidiary Guarantor;

(iii) an issuance of Capital Stock by a Subsidiary Guarantor or a Borrower to a
Loan Party;

(iv) the sale or lease of products, services, inventory, equipment, leasehold
improvements, fixtures or accounts receivable in the ordinary course of business
and any sale or other disposition of damaged, worn-out or obsolete assets in the
ordinary course of business;

(v) the sale or other disposition of cash or Cash Equivalents;

(vi) the grant in the ordinary course of business of any non-exclusive license
of Intellectual Property;

 

4



--------------------------------------------------------------------------------

(vii) any release of intangible claims or rights in connection with the loss or
settlement of a bona-fide lawsuit, dispute or other controversy;

(viii) leases or subleases in the ordinary course of business to third persons
not interfering in any material respect with the business of the Borrowers or
any of the Guarantors; and

(ix) an Investment permitted under Section 9.10 and any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Capital Stock of the Borrowers and the Subsidiary Guarantors that are expressly
permitted under Section 9.11.

“Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

“Authorized Officer” shall mean the individuals holding the position of
president, treasurer, vice president of finance, chief executive officer, chief
financial officer or controller of Administrative Borrower, or if no such
officers have been appointed or elected, the sole member of the Administrative
Borrower.

“Availability Block” shall have the meaning provided to the term “Availability
Block” in the ABL Credit Agreement.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Administrative Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to London
Interbank Offered Rate for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than two percent (2.00%), the
Benchmark Replacement will be deemed to be two percent (2.00%) for the purposes
of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
London Interbank Offered Rate with an Unadjusted Benchmark Replacement, the
spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected by the Agent and the Administrative Borrower giving due consideration
to (i) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of London
Interbank Offered Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of London Interbank
Offered Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes that the Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the Agent in a
manner substantially consistent with market practice (or, if the Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides is reasonably necessary in connection with
the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to London Interbank Offered Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
London Interbank Offered Rate permanently or indefinitely ceases to provide
London Interbank Offered Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of London Interbank Offered Rate announcing that such
administrator has ceased or will cease to provide London Interbank Offered Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
London Interbank Offered Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of London Interbank Offered Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for London Interbank Offered Rate, a resolution authority with
jurisdiction over the administrator for London Interbank Offered Rate or a court
or an entity with similar insolvency or resolution authority over the
administrator for London Interbank Offered Rate, which states that the
administrator of London Interbank Offered Rate has ceased or will cease to
provide London Interbank Offered Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide London Interbank Offered Rate; or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of London Interbank Offered Rate announcing
that London Interbank Offered Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Administrative Borrower, the
Agent (in the case of such notice by the Required Lenders) and the Lenders.

 

6



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to London
Interbank Offered Rate and solely to the extent that London Interbank Offered
Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date has occurred if,
at such time, no Benchmark Replacement has replaced London Interbank Offered
Rate for all purposes hereunder in accordance with Section 3.4 and (y) ending at
the time that a Benchmark Replacement has replaced London Interbank Offered Rate
for all purposes hereunder pursuant to Section 3.4.

“Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

“Borrower Joinder Agreement” shall mean a joinder agreement in substantially the
form of Exhibit J hereto and otherwise in form and substance acceptable to
Agent.

“Borrowers” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Vitamin Shoppe Industries LLC, a New
York limited liability company, (b) Vitamin Shoppe Mariner, LLC, a Delaware
limited liability company, (c) Vitamin Shoppe Global, LLC, a Delaware limited
liability company, (d) Vitamin Shoppe Florida, LLC, a Delaware limited liability
company, (e) Betancourt Sports Nutrition, LLC, a Florida limited liability
company, (f) Vitamin Shoppe Procurement Services, LLC , a Delaware limited
liability company, and (g) any other Person that at any time after the Closing
Date becomes a Borrower pursuant to the terms hereof, including, without
limitation, Section 9.23 hereof and by execution of a Borrower Joinder
Agreement; each sometimes being referred to herein individually as a “Borrower”.

“Borrowing Base” shall mean, at any time, the amount equal to:

(a) from the Closing Date until January 10, 2020, $70,000,000; or

(b) thereafter, the amount equal to:

(i) five percent (5%) of the amount of Eligible Credit Card Receivables of the
Borrowers at such time, plus

(ii) ten percent (10%) of the amount of Eligible Accounts of the Borrowers at
such time, plus

(iii) twenty percent (20%) of the Net Recovery Percentage multiplied by the
Value of the Eligible Inventory of the Borrowers at such time, plus

(iv) subject to Post-Closing Appraisals and adjustment pursuant to the next
succeeding paragraph up to seventy-five (75%) of the Net Recovery Percentage
multiplied by the Value of the Eligible Equipment of the Borrowers at such time,
plus

 

7



--------------------------------------------------------------------------------

(v) subject to Post-Closing Appraisals and adjustment pursuant to the next
succeeding paragraph up to seventy five (75%) of the Appraised IP Value of the
Eligible Intellectual Property of the Borrowers at such time, minus

(vi) the Reserves.

The actual advance rate percentages to be used in calculating the amounts
pursuant to clause (b)(iv) and clause (b)(v) above, which advance rate
percentages shall not exceed the applicable maximum percentage as set forth in
such clauses, shall be determined by Agent in its Permitted Discretion. For
purposes of clarity, upon receipt of the Post-Closing Appraisals, the advance
rates set forth in clause (b)(iv) and clause (b)(v) above shall be adjusted and
reset upon 1 days notice by Agent to Administrative Borrower to reflect the
results of such appraisals. Once the applicable advance rate percentage has been
established by Agent, so long as no Event of Default has occurred and is
continuing, Agent shall give to the Administrative Borrower five (5) Business
Days’ telephonic or electronic notice of any change in such advance rate
percentage.

Notwithstanding anything to the contrary, in calculating the Borrowing Base
pursuant to clause (b), (1) the aggregate advance rate percentage of Eligible
Accounts that are included in the ABL Borrowing Base and the Borrowing Base
shall not exceed ninety-five percent (95%); (2) the aggregate advance rate
percentage of Eligible Credit Card Receivables that are included in the ABL
Borrowing Base and the Borrowing Base shall not exceed ninety-five percent
(95%); (3) the aggregate advance rate percentage of Eligible Inventory that is
included in the ABL Borrowing Base and the Borrowing Base shall not exceed a
hundred and ten percent (110%), and in each case, amounts in excess of
limitations set forth in clauses (1), (2) and (3) shall be excluded from the
Borrowing Base.

The amount of Eligible Inventory shall be determined based on the perpetual
inventory record maintained by the Borrowers.

Agent shall have the right to establish Reserves against or sublimits in the
Borrowing Base in such amounts and with respect to such matters as Agent shall
deem reasonably necessary or appropriate, based on new information received by
Agent and after Agent has completed its updated field audits, examinations and
appraisals of the Collateral; provided, however, that, so long as no Event of
Default has occurred and is continuing, Agent shall give to the Administrative
Borrower four (4) days’ telephonic or electronic notice if (A) Agent establishes
new categories of Reserves, (B) Agent changes the methodology of calculating
Reserves, or (C) Agent establishes new categories of sublimits in the Borrowing
Base. The foregoing notwithstanding, in the event Agent establishes Reserves to
preserve or protect or maximize the value of the Collateral during the
continuance of an Event of Default, Agent shall only provide the Administrative
Borrower with notice at the time such Reserves are established.

Accounts, Credit Card Receivables, Inventory, Equipment and Intellectual
Property of the Borrowers shall only be Eligible Accounts, Eligible Credit Card
Receivables, Eligible Inventory, Eligible Equipment and Eligible Intellectual
Property, as applicable, to the extent that (x) Agent has conducted and
completed a field examination, appraisal and other due diligence with respect
thereto (or, with respect to Eligible Equipment or Eligible Intellectual
Property, to the extent that Agent has agreed to deemed values for such items
prior to the completion of the initial field

 

8



--------------------------------------------------------------------------------

examination, appraisal or other due diligence with respect thereto) and (y) the
criteria for Eligible Accounts, Eligible Credit Card Receivables, Eligible
Inventory, Eligible Equipment and Eligible Intellectual Property set forth
herein, as applicable, are satisfied with respect thereto in accordance with
this Agreement (or such other or additional criteria as Agent may, at its
option, establish with respect thereto in accordance with this Agreement and
subject to such Reserves as Agent may establish in its Permitted Discretion).

The Borrowing Base shall be determined at any time by Agent, on the basis of the
most recently delivered Borrowing Base Certificate, as adjusted by Agent for any
changes in Reserves or otherwise in accordance with the terms hereof.

“Borrowing Base II” shall mean, at any time, the amount equal to:

(a) the amount equal to:

(i) five percent (5%) of the amount of Eligible Credit Card Receivables of the
Borrowers at such time, plus

(ii) ten percent (10%) of the amount of Eligible Accounts of the Borrowers at
such time, plus

(iii) fifteen percent (15%) of the Net Recovery Percentage multiplied by the
Value of the Eligible Inventory of the Borrowers at such time, plus

(iv) subject to Post-Closing Appraisals and adjustment pursuant to the next
succeeding paragraph up to fifty (50%) of the Net Recovery Percentage multiplied
by the Value of the Eligible Equipment of the Borrowers at such time, minus

(v) the Reserves.

The actual advance rate percentages to be used in calculating the amounts
pursuant to clause (b)(iv) above, which advance rate percentages shall not
exceed the applicable maximum percentage as set forth in such clauses, shall be
determined by Agent in its Permitted Discretion. For purposes of clarity, upon
receipt of the Post-Closing Appraisals, the advance rates set forth in clause
(b)(iv) above shall be adjusted and reset upon 1 days notice by Agent to
Administrative Borrower to reflect the results of such appraisals. Once the
applicable advance rate percentage has been established by Agent, so long as no
Event of Default has occurred and is continuing, Agent shall give to the
Administrative Borrower five (5) Business Days’ telephonic or electronic notice
of any change in such advance rate percentage.

Notwithstanding anything to the contrary, in calculating the Borrowing Base II,
(1) the aggregate advance rate percentage of Eligible Accounts that are included
in the ABL Borrowing Base and the Borrowing Base II shall not exceed ninety-five
percent (95%); (2) the aggregate advance rate percentage of Eligible Credit Card
Receivables that are included in the ABL Borrowing Base and the Borrowing Base
II shall not exceed ninety-five percent (95%); (3) the aggregate advance rate
percentage of Eligible Inventory that is included in the ABL Borrowing Base and
the Borrowing Base II shall not exceed a hundred and five percent (105%), and in
each case, amounts in excess of limitations set forth in clauses (1), (2) and
(3) shall be excluded from the Borrowing Base II.

 

9



--------------------------------------------------------------------------------

The amounts of Eligible Inventory shall be determined based on the perpetual
inventory record maintained by the Borrowers.

Agent shall have the right to establish Reserves against or sublimits in the
Borrowing Base II in such amounts and with respect to such matters as Agent
shall deem reasonably necessary or appropriate, based on new information
received by Agent and after Agent has completed its updated field audits,
examinations and appraisals of the Collateral; provided, however, that, so long
as no Event of Default has occurred and is continuing, Agent shall give to the
Administrative Borrower four (4) days’ telephonic or electronic notice if
(A) Agent establishes new categories of Reserves, (B) Agent changes the
methodology of calculating Reserves, or (C) Agent establishes new categories of
sublimits in the Borrowing Base II. The foregoing notwithstanding, in the event
Agent establishes Reserves to preserve or protect or maximize the value of the
Collateral during the continuance of an Event of Default, Agent shall only
provide the Administrative Borrower with notice at the time such Reserves are
established.

Accounts, Credit Card Receivables, Inventory and Equipment of the Borrowers
shall only be Eligible Accounts, Eligible Credit Card Receivables, Eligible
Inventory and Eligible Equipment, as applicable, to the extent that (x) Agent
has conducted and completed a field examination, appraisal and other due
diligence with respect thereto (or, with respect to Eligible Equipment, to the
extent that Agent has agreed to deemed values for such item prior to the
completion of the initial field examination, appraisal or other due diligence
with respect thereto) and (y) the criteria for Eligible Accounts, Eligible
Credit Card Receivables, Eligible Inventory and Eligible Equipment set forth
herein, as applicable, are satisfied with respect thereto in accordance with
this Agreement (or such other or additional criteria as Agent may, at its
option, establish with respect thereto in accordance with this Agreement and
subject to such Reserves as Agent may establish in its Permitted Discretion).

The Borrowing Base II shall be determined at any time by Agent, on the basis of
the most recently delivered Borrowing Base Certificate, as adjusted by Agent for
any changes in Reserves or otherwise in accordance with the terms hereof.

“Borrowing Base II Period” shall have the meaning set forth in Section 5.1(d)
hereof.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit D hereto, as such form may from time to time be modified by Agent to
reflect modifications to the Borrowing Base or Borrowing Base II and the
reporting requirements pursuant to the terms of this Agreement, which is duly
completed (including all schedules thereto) and executed by the chief financial
officer, a vice president of finance, a controller or other appropriate
financial officer of Administrative Borrower reasonably acceptable to Agent (or
if no such officers have been appointed or elected, the sole member of
Administrative Borrower) and delivered to Agent.

“Borrowing Cap” shall mean, on any date of calculation, (x) prior to the making
of the Term Loan, the amount, equal to the lesser of (a) the aggregate Term Loan
Commitments and (b) the Borrowing Base, in each case, in effect at such time and
(y) after the making of the Term Loan, the amount equal to the lesser of (A) the
aggregate Term Loan Outstandings and (B) the Borrowing Base (or Borrowing Base
II, if then applicable), in each case, in effect at such time.

 

10



--------------------------------------------------------------------------------

“Business Day” shall mean any day on which Agent is open for the transaction of
business other than a Saturday, Sunday, or other day on which commercial banks
are authorized or required to close under the laws of the State of New York,
except that if a determination of Business Day shall relate to any calculation
of the London Interbank Offered Rate, the term Business Day shall also exclude
any day on which banks are not open for general business in London.

“Capital Expenditures” shall mean, for any period, any expenditure of money
under a Capital Lease or for the lease, purchase or other acquisition of any
capital asset, or for the purchase or construction of assets, or for
improvements or additions thereto, which are capitalized on a Person’s balance
sheet, but excluding (i) any such expenditure to the extent of trade-ins thereon
and (ii) reimbursed leasehold improvements.

“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

“Cash Equivalents” shall mean, at any time, (a) any evidence of Indebtedness
with a maturity date of ninety (90) days or less issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower other than Guarantor) organized under the laws of any
State of the United States of America or the District of Columbia and rated at
least A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above; and
(g) other investments as reasonably agreed by Agent in writing.

 

11



--------------------------------------------------------------------------------

“Change of Control” shall mean (a) a transfer (in one transaction or a series of
transactions) of all or substantially all of the assets of any Borrower or
Guarantor to any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than as permitted in Section 9.7 hereof;
(b) the liquidation or dissolution of any Borrower or Guarantor or the adoption
of a plan by the stockholders of any Borrower or Guarantor relating to the
dissolution or liquidation of any Borrower or Guarantor, other than as permitted
in Section 9.7 hereof; (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding Permitted Holders,
shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the beneficial owner, directly or indirectly, of more than
thirty-five percent (35%) of the issued and outstanding shares of the Voting
Stock of Ultimate Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors of
Ultimate Parent; (d) other than the Permitted Holders, any Person and/or its
Affiliates shall at any time have the right to elect, or cause to be elected,
and have elected, or caused to be elected, a majority of the members of the
board of directors of Ultimate Parent, (e) Ultimate Parent fails to own directly
or indirectly at least a majority of the voting power of the total outstanding
Voting Stock of Parent, (f) Parent fails to own directly one hundred percent
(100%) of the Capital Stock of Vitamin Shoppe Industries, (g) other than as
permitted in Section 9.7(a)(iv) hereof, Vitamin Shoppe Industries fails to own
directly or indirectly one hundred percent (100%) of the Capital Stock of any of
its Subsidiaries that are a Borrower as of the Closing Date or become a Borrower
thereafter, (h) other than as permitted in Section 9.7(a)(iv), Parent fails to
own directly or indirectly one hundred percent (100%) of the Capital Stock of
any Person that becomes a Borrower after the date hereof, (i) the failure of
Parent to own directly or indirectly a majority of the voting power of the total
outstanding Voting Stock of any Person that becomes a Guarantor after the date
hereof, or (j) any “Change of Control” (or equivalent term) as defined in the
ABL Credit Agreement occurs. Notwithstanding the foregoing, no Change of Control
shall occur as a result of the Acquisition.

“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.

“Closing Date” shall mean the date on which the conditions specified in
Section 4 are satisfied or waived in accordance with Section 11.4.

“Closing Date Equity Contribution” shall have the meaning set forth in
Section 4(n) hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same now exists or
may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

“Collateral” shall have the meaning set forth in Section 5.1 hereof.

 

12



--------------------------------------------------------------------------------

“Collateral Access Agreement” shall mean an agreement in writing, in form and
substance reasonably satisfactory to Agent, from any lessor of premises to any
Borrower or Guarantor, or any other Person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent (or in favor of Agent and ABL Agent) with respect to
the Collateral at such premises or otherwise in the custody, control or
possession of such lessor, consignee or other Person, inter alia, acknowledges
the seniority of the security interest of Agent in such Collateral over that of
any security interest of such lessor, consignee or other Person (subject to any
mutually agreed exceptions), agrees to waive (or subordinate on terms acceptable
to Agent) any and all claims such lessor, consignee, processor or other person
may, at any time, have against such Collateral, whether for storage or
otherwise, and agrees to permit Agent access to, and the right to remain on, the
premises of such lessor, consignee, processor or other person so as to exercise
Agent’s rights and remedies and otherwise deal with such Collateral (which
agreement may be subject to any prior rights of ABL Agent), and in the case of
any customs broker, cargo consolidator, freight forwarder, consignee or other
person who at any time has custody, control or possession of any bills of lading
or other documents of title, agrees to hold such Collateral, acknowledges that
it holds and will hold possession of the Collateral for the benefit of the Agent
and the ABL Agent and agrees to follow all instructions of Agent or ABL Agent
(as the case may be) with respect thereto.

“Collateral Documents” shall mean, collectively, the Pledge Agreement, the
Deposit Account Control Agreements, the Investment Property Control Agreements
and any other agreements, instruments and documents executed in connection with
this Agreement that are intended to create, perfect or evidence liens to secure
the Obligations, including, without limitation, all other security agreements,
deposit account control agreements, pledge agreements, subordination agreements,
pledges, powers of attorney, assignments, financing statements and all other
written matter whether theretofore, now or hereafter executed by any Borrower or
any Guarantor and delivered to Agent, in each case as may be amended, restated,
supplemented or otherwise modified from time to time.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Compliance Period” shall mean any period commencing on the first date on which
ABL Excess Availability is less than $10,000,000, in each case for three
(3) consecutive days, and continuing until the date that both (x) ABL Excess
Availability exceeds $10,000,000 for sixty (60) consecutive days, and (y) no
Default or Event of Default then exists and is continuing.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs,
capitalized expenditures, customer acquisition costs and incentive payments,
conversion costs and contract acquisition costs, the amortization of original
issue discount resulting from the issuance of Indebtedness at less than par and
amortization of favorable or unfavorable lease assets or liabilities, of such
Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided, that, the Net Income (but not loss) of any Person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Subsidiary of the Person; and
provided, further that there shall be excluded:

(a) the Net Income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that Net
Income is not at the date of determination permitted without any prior
governmental approval (that has not been obtained) or, directly or indirectly,
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary or its stockholders;

(b) the cumulative effect of a change in accounting principles will be excluded;

(c) any non-recurring costs and expenses included in connection with (i) the
transactions contemplated by this Agreement and the other Financing Agreements,
and (ii) any equity issuance by Parent;

(d) any non-cash compensation charges, including, any such charges arising from
stock options, restricted stock grants or other equity-incentive programs;

(e) any non-cash costs, charges or expenses relating to the application of
purchase accounting;

(f) any unrealized gain or loss resulting from the application of SFAS 133 with
respect to obligations in respect of a Hedge Agreement;

(g) any non-cash goodwill impairment charges or other intangible asset
impairment charges incurred subsequent to the date of this Agreement resulting
from the application of SFAS 142 or other non-cash asset impairment charges
incurred subsequent to the date of this Agreement resulting from the application
of SFAS 144; and

(h) the Net Income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries.

In addition, to the extent included in the Consolidated Net Income of such
Person and its Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall exclude (i) any expenses and charges
that are reimbursed by indemnification or other reimbursement provisions in
connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder and (ii) the amount of business
interruption insurance proceeds received and, to the extent covered by insurance
and actually reimbursed, or, so long as the Borrowers have made a determination
that there exists reasonable evidence that such

 

14



--------------------------------------------------------------------------------

amount will in fact be reimbursed by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within
180 days and (B) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within such 365 days), expenses with respect to liability or casualty events or
business interruption.

“Control” shall have the meaning set forth in Article 8 of the UCC or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Convertible Note Documents” shall mean, collectively, the Convertible Notes,
the Convertible Note Indenture, the Convertible Note Hedge and Warrant Documents
and all other agreements, documents and instruments now or at any time executed
and delivered by any Borrower or Guarantor in connection therewith.

“Convertible Note Hedge and Warrant Counterparty” shall mean Bank of America,
N.A., JPMorgan Chase Bank, National Association or any other financial
institution in its capacity as counterparty to Parent under the applicable
Convertible Note Hedge and Warrant Documents and any successor, replacement or
additional counterparty and their respective successors and assigns.

“Convertible Note Hedge and Warrant Documents” shall mean the confirmations
related to the Convertible Note Hedge and Warrant Transactions, in each case,
entered into between Parent and the applicable Convertible Note Hedge and
Warrant Counterparty and all other agreements, documents and instruments now or
at any time executed and delivered by Parent in connection with the Convertible
Note Hedge and Warrant Transactions, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced to the
extent permitted herein.

“Convertible Note Hedge and Warrant Transactions” shall mean (x) the convertible
note hedge transactions entered into by Parent with the Convertible Note Hedge
and Warrant Counterparty to offset any cash payments required to be made by
Parent in excess of the principal amount of the Convertible Notes that are
converted or exchanged, so long as the Borrowers and Guarantors do not have any
payment obligation with respect to such convertible note hedge transactions
other than premiums and charges the total amount of which are fixed and known at
the time such convertible note hedge transactions are entered into and
(y) separate warrant transactions entered into by Parent with the Convertible
Note Hedge and Warrant Counterparty.

“Convertible Note Indenture” shall mean that certain Indenture by and between
Parent (as successor to Vitamin Shoppe, Inc.), as issuer, and Wilmington Trust,
National Association, as trustee, (or another similar financial institution)
with respect to the Convertible Notes due 2020, as amended by that certain First
Supplemental Indenture, dated as of December 16, 2019, among Parent and
Wilmington Trust National Association, as the same now exists or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced to
the extent permitted herein.

 

15



--------------------------------------------------------------------------------

“Convertible Notes” shall mean, collectively, the Convertible Notes due 2020
issued by Parent (with an effective interest rate not to exceed 4%) and
outstanding on the Closing Date pursuant to the Convertible Note Indenture in
the original aggregate principal amount of up to $300,000,000.

“Convertible Notes Escrow” means an escrow arrangement reasonably satisfactory
to the Agent for the deposit of the Convertible Notes Repurchase Amount into a
Deposit Account reasonably acceptable to Agent, which Deposit Account shall, if
Agent requests, be subject to a Deposit Account Control Agreement.

“Convertible Notes Repurchase Amount” means the amount required to fully
repurchase, redeem and satisfy the then outstanding Convertible Notes (including
any make-whole premiums required thereby) in cash, which shall be funded solely
from proceeds of equity contributions to Parent and shall not for the avoidance
of doubt, be funded using proceeds from any (x) Asset Sale, (y) Event of Loss,
or (z) incurrence of Indebtedness.

“Credit Card Acknowledgments” shall mean, collectively, the agreements by Credit
Card Issuers or Credit Card Processors who are parties to Credit Card Agreements
in favor of Agent acknowledging Agent’s security interest (with the priority
required by the Financing Agreements), for and on behalf of Lenders, in the
monies due and to become due to a Borrower (including, without limitation,
credits and reserves) under the Credit Card Agreements, and agreeing to transfer
all such amounts to the Blocked Accounts, as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced
pursuant to their terms, sometimes being referred to herein individually as a
“Credit Card Acknowledgment”.

“Credit Card Agreements” shall mean all agreements entered into on, prior and
after the date hereof by any Borrower or for the benefit of any Borrower, in
each case with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 8.16 hereto.

“Credit Card Issuer” shall mean any Person (other than Parent and its
Subsidiaries) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Japan Credit Bureau (a/k/a
JCB Co.), Diners Club, Carte Blanche and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc., and Novus Services, Inc.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary (other than Parent and its Subsidiaries) who
facilitates, services, processes or manages the credit authorization, billing
transfer and/or payment procedures with respect to any Borrower’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.

 

16



--------------------------------------------------------------------------------

“Credit Card Receivables” shall mean collectively, (a) all present and future
rights of any Borrower to payment from any Credit Card Issuer or Credit Card
Processor arising from sales of goods or rendition of services to customers who
have purchased such goods or services using a credit or debit card, and (b) all
present and future rights of any Borrower to payment from any Credit Card
Issuer, Credit Card Processor or other third party in connection with the sale
or transfer of Credit Card Receivables arising pursuant to the sale of goods or
rendition of services to customers who have purchased such goods or services
using a credit card or a debit card, including, but not limited to, all amounts
at any time due or to become due from any Credit Card Issuer or Credit Card
Processor under the Credit Card Agreements or otherwise which in the case of
both clause (a) and (b) above have been earned by performance by such Borrower
but not yet been paid to such Borrower by the Credit Card Issuer or the Credit
Card Processor, as applicable.

“Cure Amount” shall have the meaning provided in Section 9.17.

“Cure Right” shall have the meaning provided in Section 9.17.

“Default” shall mean an act, condition or event which with notice or passage of
time or both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender, as determined by Agent, that has
(a) failed to fund any portion of its Term Loan within three Business Days of
the date required to be funded by it hereunder, (b) notified any Borrower, Agent
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund the Term Loan, (d) otherwise failed to pay over Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Deposit Account Control Agreement” shall mean an agreement in writing, in form
and substance reasonably satisfactory to Agent, by and among Agent, ABL Agent
(if a party thereto), Borrowers or Guarantor with a Deposit Account at any bank
and the bank at which such Deposit Account is at any time maintained which
provides that such bank will comply with instructions originated by Agent or ABL
Agent (as the case may be) directing disposition of the funds in the Deposit
Account without further consent by such Borrower or Guarantor upon the
occurrence of an Event of Default or upon the commencement of a Compliance
Period and at all times during the continuance of such Event of Default or
Compliance Period, and has such other terms and conditions as Agent may
reasonably require including as to any such agreement with respect to any
Blocked Account, providing that all items received or deposited in the Blocked
Accounts are the property of Agent, for itself and the ratable benefit of the
Lenders, or ABL Agent, for itself and the ratable benefit of the Lenders and the
Bank Product Providers (each as defined in the ABL Credit Agreement) (as the
case may be) and, except as otherwise agreed with the corresponding bank and
with such other appropriate or customary exceptions for agreements of this kind,
that the

 

17



--------------------------------------------------------------------------------

bank has no lien upon, or right to setoff against, the Blocked Accounts, the
items received for deposit therein, or the funds from time to time on deposit
therein and that the bank will upon the occurrence of an Event of Default or
upon the commencement of a Compliance Period and at all times during the
continuance of such Event of Default or Compliance Period, wire, or otherwise
transfer, in immediately available funds, on a daily basis to the Agent Payment
Account (as defined in this Agreement) or the Agent Payment Account (as defined
in the ABL Credit Agreement) (as the case may be) all funds received or
deposited into the Blocked Accounts.

“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documents” shall have the meaning set forth in Article 9 of the UCC.

“dollars” or “$” refers to lawful money of the U.S., unless the context clearly
otherwise indicates.

“Early Opt-in Election” means the occurrence of:

(a) a determination by the Agent or a notification by the Required Lenders to
the Agent (with a copy to the Administrative Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.4 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace London Interbank Offered Rate,
and

(b) the election by the Agent or the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Agent of written notice of such election to the Administrative Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

“Early Termination Fee” shall have the meaning given to such term in the Fee
Letter.

 

18



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period:

(a) increased (without duplication) by the following:

(i) provision for Taxes based on income or profits or capital, including,
without limitation, state franchise, excise and similar taxes, property taxes
and foreign withholding taxes of such Person paid or accrued during such period,
including any penalties and interest relating to any tax examinations, deducted
(and not added back) in computing Consolidated Net Income; plus

(ii) Interest Expense of such Person for such period (including (x) net losses
or any obligations under any Hedge Agreement, (y) bank fees and (z) costs of
surety bonds in connection with financing activities, to the extent the same
were deducted (and not added back) in computing Consolidated Net Income); plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investment, acquisition, disposition or
recapitalization permitted hereunder or the incurrence of Indebtedness permitted
to be incurred hereunder (including a refinancing thereof) (whether or not
successful), including (A) such fees, expenses or charges related to this
Agreement, the ABL Credit Agreement and any other credit facilities and (B) any
amendment or other modification of this Agreement, the ABL Credit Agreement and
any other credit facilities and (C) the costs and expenses incurred in
connection with the Acquisition on or prior to the Closing Date, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charge or reserve, integration cost,
severance expense or other business optimization expense or cost or any other
unusual, non-recurring or extraordinary expense, loss or cost that is deducted
(and not added back) in such period in computing Consolidated Net Income,
including, any one-time costs incurred in connection with acquisitions or
divestitures after the Closing Date, costs related to the closure and/or
consolidation of facilities and to existing lines of business, costs related to
new product introductions or one-time compensation charges; provided that the
aggregate amount of add backs made pursuant to this clause (a)(v) and
clause (a)(vii) below (other than up to $10 million in severance expenses and
lease breakage costs contemplated by the Specified Closing Plan during the term
of this Agreement, which shall not be subject to or counted towards this cap)
shall not exceed an amount equal to 15% of EBITDA for such period (and such
determination shall be made after the making of, and after giving effect to, any
adjustments pursuant to this clause (a)(v)); plus

(vi) any other non-cash charges, write-downs, write-offs, expenses, losses or
items reducing Consolidated Net Income for such period including deferred
financing costs and other charges written off in connection with any early
extinguishment of Indebtedness, any impairment charges, write-downs or
write-offs relating to goodwill, intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation or the impact of purchase accounting (excluding any such non-cash
charge, write-down or item to the extent it represents an accrual or reserve for
a cash expenditure for a future period), or other items classified by the
Borrowers as non-recurring items less other non-cash items of income increasing
Consolidated Net Income (excluding any such non-cash item of income to the
extent it represents a receipt of cash in any future period); plus

 

19



--------------------------------------------------------------------------------

(vii) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrowers in good faith to result from actions taken
prior to or during or expected to be taken following such period (which cost
savings, operating expense reductions or synergies shall be subject only to
certification by an authorized officer of the Borrowers (or if no applicable
officers have been appointed or elected, the sole member(s) of the applicable
Borrower(s)) and shall be calculated on a pro forma basis as though such cost
savings, operating expense reductions or synergies had been realized on the
first day of such period), net of the amount of actual benefits realized prior
to or during such period from such actions; provided that (1) an authorized
officer of the Borrowers (or if no applicable officers have been appointed or
elected, the sole member(s) of the applicable Borrower(s)) shall have certified
to the Agent that (x) such cost savings, operating expense reductions or
synergies are reasonably identifiable, reasonably attributable to the actions
specified and reasonably anticipated to result from such actions and (y) such
actions have been taken or are to be taken within twelve (12) months from the
date of such transaction and (2) the aggregate amount of add backs made pursuant
to clause (a)(v) above and this clause (a)(vii) (other than up to $10 million in
severance expenses and lease breakage costs contemplated by the Specified
Closing Plan during the term of this Agreement, which shall not be subject to or
counted towards this cap) shall not exceed an amount equal to 15% of EBITDA for
such period (and such determination shall be made after the making of, and after
giving effect to, any adjustments pursuant to this clause (a)(vii)); plus

(viii) any costs or expense incurred by the Parent or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are non-cash or
otherwise funded with cash proceeds contributed to the capital of the Parent or
any of its Subsidiaries or net cash proceeds of an issuance of Capital Stock
(other than disqualified equity interests) of the Parent or any of its
Subsidiaries; plus

(ix) earnout and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments to the extent deducted (and not added back) in computing
Consolidated Net Income; plus

(x) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45 of the Financial Accounting Standards Board
(“FASB”); plus

(xi) non-cash realized foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Loan Parties and their Subsidiaries;

 

20



--------------------------------------------------------------------------------

(b) decreased (without duplication) by the following:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or cash reserve for a potential cash item that reduced EBITDA in
any prior period and any non-cash gains with respect to cash actually received
in a prior period so long as such cash did not increase EBITDA in such prior
period; plus

(ii) realized foreign exchange income or gains resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrowers and their Subsidiaries; plus

(iii) any amount included in Consolidated Net Income of such Person for such
period attributable to non-controlling interests pursuant to the application of
FASB Accounting Standards Codification Topic 810-10-45;

(c) increased or decreased (without duplication) by, as applicable, any
adjustments resulting from the application of FASB Accounting Standards
Codification Topic 460 or any comparable regulation; and

(d) increased or decreased (without duplication) by any net gain (or loss) from
disposed, abandoned or discontinued operations and any net gain (or loss) on
disposal of disposed, discontinued or abandoned operations.

In determining EBITDA for any period, on a pro forma basis without duplication,
(A) the consolidated EBITDA of any Person acquired by Parent and or any of its
Subsidiaries, all or substantially all of the assets of a Person, or any
business unit, line of business or division of any Person acquired by the Parent
or any of its Subsidiaries during such period (but not the EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed of by the Parent
or any of its Subsidiaries during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition) shall be included, and (B) the EBITDA of any Person
or business unit, line of business or division of any Person sold, transferred,
or otherwise disposed of or closed or classified as discontinued operations by
the Parent or any of its Subsidiaries to any Person (other than the Parent or
any of its Subsidiaries) during such period (each such Person, property,
business or asset sold, transferred or otherwise disposed of, closed or
classified as discontinued operations by the Parent or any of its Subsidiaries
during such period a “Disposed Entity or Business”), based on the actual EBITDA
of such Disposed Entity or Business for such period (including the portion
thereof occurring prior to such disposition) shall be excluded.

 

21



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean, at any time, the Accounts of a Borrower which
Agent determines in its Permitted Discretion are eligible as the basis for the
extension of the Term Loan. Without limiting Agent’s Permitted Discretion
provided herein, Eligible Accounts shall not include any Account of a Borrower:

(a) which is not subject to a perfected security interest in favor of Agent with
the priority required by the Financing Agreements;

(b) which is subject to any lien other than (i) a lien in favor of Agent, (ii) a
Permitted Encumbrance which does not have priority over the lien in favor of
Agent, or (iii) a lien permitted pursuant to Section 9.8(t);

(c) (i) with respect to which the scheduled due date is more than sixty
(60) days after the date of the original invoice therefor, (ii) which, is unpaid
more than ninety (90) days after the date of the original invoice therefor or
more than sixty (60) days after the original due date, therefor (“Overage”)
(when calculating the amount under this clause (ii), for the same Account
Debtor, Agent shall include the net amount of such Overage and add back any
credits, but only to the extent that such credits do not exceed the total gross
receivables from such Account Debtor), or (iii) which has been written off the
books of such Borrower or otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than fifty percent (50%)
of the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds ten percent (10%) of the aggregate amount of Eligible Accounts of all
Borrowers;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or any other Financing Agreement has been breached in any
material respect or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to Agent in its Permitted Discretion which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest (vii) constitutes a Franchisee
Receivable, other than a Franchisee Receivable arising after the Closing Date
owing by a franchisee that has been approved by Agent in its Permitted
Discretion pursuant to a franchise agreement that has been approved by Agent in
its Permitted Discretion;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the United States Bankruptcy Code and reasonably
acceptable to Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

22



--------------------------------------------------------------------------------

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or (ii) is not organized under applicable law of
the U.S., any state of the U.S., unless, in either case, such Account is backed
by a letter of credit acceptable to Agent which is in the possession of, and is
directly drawable by, Agent or ABL Agent;

(m) which is owed in any currency other than U.S. dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a letter of credit acceptable to Agent
which is in the possession of, and is directly drawable by, Agent or ABL Agent,
or (ii) the government of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the lien of Agent in such Account have
been complied with to Agent’s satisfaction;

(o) which is owed by any Affiliate of any Borrower or any Guarantor or any
employee, officer, director, agent or stockholder of any Borrower, any Guarantor
or any of their Affiliates;

(p) which, for any Account Debtor, exceeds a credit limit determined by Agent in
its Permitted Discretion, to the extent of such excess;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Borrower or any Guarantor is indebted, but only to the extent of
such indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;

 

23



--------------------------------------------------------------------------------

(u) with respect to which such Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and
such Borrower created a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;

(x) which was created on cash on delivery terms; or

(y) which is a Credit Card Receivable;

provided that, the aggregate amount of Eligible Accounts in respect of
Franchisee Receivables shall not exceed the amount equal to ten percent (10%) of
the Borrowing Cap at any time.

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, such Borrower or
Administrative Borrower shall notify thereof on and at the time of submission to
Agent of the next Borrowing Base Certificate. In determining the amount of an
Eligible Account of a Borrower, the face amount of an Account may, in Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Borrower to reduce the amount of such Account.

“Eligible Credit Card Receivables” shall mean, the gross amount of Credit Card
Receivables of Borrowers that are subject to a valid and fully perfected
security interest in favor of the Agent for itself and the Secured Parties (with
the priority required by the Financing Agreements), which conform to all
applicable warranties contained herein, less, without duplication, (a) the sum
of all Credit Card Receivables: (i) for which Agent has not received a Credit
Card Acknowledgment pursuant to Section 9.29 if the Credit Card Agreement exists
on the Closing Date (or if the Credit Card Agreement is entered into after the
Closing Date, no later than ninety (90) days after the date of such Credit Card
Agreement or such later date as is acceptable to Agent), and (ii) which are
unpaid more than five (5) Business Days after the date of the sale of Inventory
giving rise to such Credit Card Receivable, and (b) amounts owing to Credit Card
Issuers or Credit Card Processors in connection with the Credit Card Agreements.

 

24



--------------------------------------------------------------------------------

“Eligible Depository Bank” means:

(a) Any Lender or any of its Affiliates;

(b) Bank of America, N.A.; or

(c) Any other Person who is a commercial bank or financial institution having
total assets in excess of $1,000,000,000; organized under the laws of any
country that is a member of the Basel Accord and the Organization of Economic
Cooperation and Development, or a political subdivision of any such country, so
long as such bank or financial institution is acting through a branch or agency
located in the United States.

“Eligible Equipment” shall mean, as to each Borrower, Equipment of such Borrower
that complies with each of the representations and warranties respecting
Eligible Equipment made in the Financing Agreements, and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, that such criteria may be revised after receipt of Post-Closing
Appraisals by Agent in Agent’s Permitted Discretion to address the results of
any due diligence information with respect to the Borrower’s business or assets
of which Agent becomes aware from such Post-Closing Appraisals. An item of
Equipment shall not be included in Eligible Equipment if:

(a) it is not subject to a valid, first priority and fully perfected security
interest in favor of Agent for itself and the Secured Parties;

(b) Borrower does not have good, valid, and marketable title thereto;

(c) Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower), including as a result of
the lease thereof by a Borrower;

(d) it is not used in the business of Borrower;

(e) it is not located at one of the locations in the continental United States
set forth in Schedule 8.2 hereof or at a location established in accordance with
Section 9.2 hereof (or in-transit from one such location to another such
location);

(f) it is in-transit to or from a location of Borrower (other than in-transit
from one location set forth on Schedule 8.2 hereof or established in accordance
with Section 9.2 hereof to another location set forth on Schedule 8.2 hereof or
established in accordance with Section 9.2 hereof);

(g) it is “subject to” (within the meaning of Section 9-311 of the UCC) any
certificate of title (or comparable) statute (unless Agent has a first priority,
perfected security interest under such statute and Agent has possession and
custody of such certificate);

(h) it does not meet, or is not under repair or held for repair, in each case in
excess of 30 days, for the purpose of meeting, in each case in all material
respects, all applicable safety or regulatory requirements applicable to it by
law for the use for which it is intended or for which it is being used;

 

25



--------------------------------------------------------------------------------

(i) to the extent the amount of such Equipment, together with all other
Equipment out for repair exceeds $250,000 or such Equipment is out for repair
for more than 30 days;

(j) it is damaged, defective, worn out, obsolete, inoperable, out-of-service
and/or not in good order, running and in marketable condition;

(k) it does not meet, or is not under repair or held for repair for the purpose
of meeting, in each case in all material respects, all applicable requirements
of all motor vehicle laws or other statutes and regulations established by any
Governmental Authority then applicable to such Equipment, or is subject to any
licensing or similar requirement;

(l) it is located in a contract warehouse, unless it is subject to Collateral
Access Agreement executed by the warehouseman and unless it is segregated or
otherwise separately identifiable from equipment of others, if any, stored on
the premises; provided, that if no such Collateral Access Agreement has been
received or is obtainable with respect to any such location, Agent may establish
a Reserve in its Permitted Discretion with respect to estimated amounts due or
payable to any such third parties, including without limitation, vendors
providing third party machining processes services;

(m) its use or operation requires proprietary software that is not freely
assignable to Agent; or

(n) an appraisal of such Equipment has not been completed by an appraiser
acceptable to Agent in its Permitted Discretion, using a scope, methodology and
sampling procedure acceptable to Agent in its Permitted Discretion, the results
of which shall be satisfactory to Agent in its Permitted Discretion.

The criteria for Eligible Equipment set forth above may only be changed and any
new criteria for Eligible Equipment may only be established by Agent in its good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof in either case under clause (i) or (ii)
which materially and adversely affects or could reasonably be expected to
materially and adversely affect the Equipment, its value or the amount that
would be received by Agent from the sale or other disposition or realization
upon such Equipment as determined by Agent in its good faith and commercially
reasonable determination.

“Eligible Intellectual Property” shall mean, as to each Loan Party, Intellectual
Property of such Loan Party deemed by the Agent in its Permitted Discretion to
be eligible for inclusion in the calculation of the Borrowing Base and which,
except as otherwise agreed by the Agent in its Permitted Discretion, satisfies
all of the following conditions:

(a) Such Intellectual Property is validly registered with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable;

(b) A Loan Party owns such Intellectual Property;

 

26



--------------------------------------------------------------------------------

(c) Such Loan Party is in compliance in all material respects with the
representations, warranties and covenants set forth in the Financing Agreements
relating to such Intellectual Property;

(d) The Agent shall have received evidence that all actions that the Agent may
reasonably deem necessary or appropriate in order to create a valid first
priority security interest in such Intellectual Property (including, without
limitation, filings at the United States Patent and Trademark Office or United
States Copyright Office, as applicable) has been taken;

(e) Such Intellectual Property is not subject to any lien other than (i) a lien
in favor of Agent, (ii) a Permitted Encumbrance which does not have priority
over the lien in favor of Agent, or (iii) a lien permitted pursuant to
Section 9.8(t); and

(f) The Agent shall have received written reports or appraisals as to such
Intellectual Property in form, scope and methodology reasonably acceptable to
Agent and by an appraiser reasonably acceptable to Agent, addressed to Agent and
Lenders and upon which Agent and Lenders are expressly permitted to rely.

“Eligible Inventory” shall mean, as to each Borrower, Inventory of such Borrower
consisting of finished goods held for resale in the ordinary course of the
business of such Borrower, that satisfy the criteria set forth below as
reasonably determined by Agent. Eligible Inventory shall not include:
(a) work-in-process; (b) raw materials; (c) spare parts for Equipment;
(d) packaging and shipping materials; (e) supplies used or consumed in such
Borrower’s business; (f) Inventory located (i) at premises other than a premise
which is owned or leased by any Borrower or (ii) in any third party warehouse or
in the possession of a bailee (other than a third party processor) unless Agent
has received, subject to Section 9.29, a Collateral Access Agreement in respect
of such premises on terms and conditions reasonably satisfactory to Agent
(Inventory of any Borrower which is in-transit from any location of Borrower
permitted herein to another such location shall be considered Eligible
Inventory, provided, that, it otherwise satisfies the criteria for Eligible
Inventory set forth herein and is not in-transit more than ten (10) consecutive
days; provided, further, that, the aggregate amount of Eligible Inventory
consisting of in-transit Inventory shall not exceed the amount equal to ten
percent (10%) of the Value of all Eligible Inventory of Borrowers at such time);
(g) Inventory subject to a security interest or lien in favor of any Person
other than Agent except those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent and those liens described in
clause (j) below; (h) bill and hold goods; (i) Inventory which is past its
expiration date; (j) Inventory that is not subject to a valid and perfected
security interest of Agent (with the priority required by the Financing
Agreements) except in the case of those non-consensual statutory liens described
in Section 9.8(c)(i) hereof, liens permitted under Section 9.8(t) and landlord,
warehouseman or similar liens (i) in respect of which Agent has established a
Reserve (if and only to the extent establishment of a Reserve is permitted by
the terms hereof) or (ii) for which no Reserve is provided by the terms hereof,
or (iii) in respect of which premises Agent has received, subject to
Section 9.29, a Collateral Access Agreement pursuant to which the landlord,
warehouseman or bailee, as applicable, has either waived or subordinated its
lien on terms and conditions reasonably satisfactory to Agent; (k) returned
Inventory which is not held for sale in the ordinary course of business;
(l) damaged and/or defective Inventory; (m) Inventory purchased or sold on
consignment; (n) Inventory located outside the United States of America,

 

27



--------------------------------------------------------------------------------

unless otherwise approved by Agent in writing; and (o) Inventory which has been
acquired from a Sanctioned Person. The criteria for Eligible Inventory set forth
above may only be changed and any new criteria for Eligible Inventory may only
be established by Agent in its good faith based on either: (i) an event,
condition or other circumstance arising after the date hereof, or (ii) an event,
condition or other circumstance existing on the date hereof to the extent Agent
has no written notice thereof from a Borrower prior to the date hereof in either
case under clause (i) or (ii) which materially and adversely affects or could
reasonably be expected to materially and adversely affect the Inventory, its
value or the amount that would be received by Agent from the sale or other
disposition or realization upon such Inventory as determined by Agent in its
good faith and commercially reasonable determination. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral. The amounts of
Eligible Inventory shall be determined based on the perpetual inventory record
maintained by the Borrowers.

“Eligible Transferee” shall mean (a) any Lender; (b) the parent company of any
Lender and/or any Affiliate of such Lender which is at least fifty (50%) percent
owned by such Lender or its parent company; (c) any Person, including without
limitation, any bona fide debt fund, investment vehicle, regulated banking
entity or non-regulated lending entity that is engaged in the business of
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in commercial loans and similar extensions of credit, any other
fund that invests in commercial loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor, in each case is approved by Agent and, unless an Event of
Default under Section 10.1(a), Section 10.1(g) or Section 10.1(h) has occurred
and is continuing at the time any assignment is effected hereunder,
Administrative Borrower (such approval not to be unreasonably withheld,
conditioned or delayed by Administrative Borrower, provided, that, no such
consent shall be required in connection with any assignment to another Lender or
to an Affiliate of any Lender); and (d) any other commercial bank, financial
institution or “accredited investor” (as defined in Regulation D under the
Securities Act of 1933) approved by Agent (such approval not to be unreasonably
withheld, conditioned or delayed) and, unless an Event of Default under
Section 10.1(a), Section 10.1(g) or Section 10.1(h) has occurred and is
continuing at the time any assignment is effected hereunder, Administrative
Borrower, provided, that, (i) neither any Borrower nor any Guarantor or any
Affiliate of any Borrower or Guarantor shall qualify as an Eligible Transferee;
(ii) no Person to whom any Indebtedness which is in any way subordinated in
right of payment to any other Indebtedness of any Borrower or Guarantor shall
qualify as an Eligible Transferee, except, in each case, as Agent may otherwise
specifically agree; and (iii) a competitor of Borrowers shall not be deemed an
“Eligible Transferee” under any circumstances except after the occurrence of
either (A) an Event of Default for non-payment of any principal amount of
Obligations owing hereunder or (B) the occurrence of an Event of Default with
respect to any Borrower or Guarantor set forth in Section 10.1(g) or
Section 10.1(h) hereof.

“Environmental Events” shall have the meaning set forth in Section 9.3(b)
hereof.

 

28



--------------------------------------------------------------------------------

“Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), rules, codes, licenses, permits (including any
conditions imposed therein), authorizations, legally binding judicial or
administrative decisions, injunctions or agreements between Borrower and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource),
(b) relating to the exposure of humans to, or the use, storage, recycling,
treatment, generation, manufacture, processing, distribution, transportation,
handling, labeling, production, release or disposal, or threatened release, of
hazardous, toxic or dangerous substances, materials, and wastes, or (c) imposing
requirements with regard to recordkeeping, notification, disclosure and
reporting respecting hazardous, toxic or dangerous substances, materials, and
wastes. The term “Environmental Laws” includes (i) the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Federal
Superfund Amendments and Reauthorization Act, the Federal Water Pollution
Control Act of 1972, the Federal Clean Water Act, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws and (iii) any common law or
equitable doctrine that imposes liability or obligations for injuries or damages
due to, or threatened as a result of, the presence of or exposure to any
hazardous, toxic or dangerous substances, materials, and wastes.

“Equipment” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

“Equity Commitment Letter” shall mean that certain letter agreement dated
August 7, 2019 (as amended by that certain letter agreement dated December 16,
2019) by and between Tributum, L.P., a Delaware limited partnership (“Tributum”)
and Ultimate Parent pursuant to which Tributum will provide no less than
$60,000,000 in equity to Ultimate Parent on or after the Closing Date.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended, together with all rules, regulations and interpretations
thereunder or related thereto.

“ERISA Affiliate” shall mean any Person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan, except for any such event with respect to which notice has been waived
pursuant to applicable regulations; (b) the adoption of any amendment to a Plan
that would require the provision of security pursuant to Section 401(a)(29) of
the Code or Section 307 of ERISA; (c) the existence with respect to any Plan of
an “accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
occurrence of a non-exempt “prohibited transaction” with respect to which
Borrower, or any of

 

29



--------------------------------------------------------------------------------

their respective Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code); (f) a complete or partial withdrawal by Borrower, or
any ERISA Affiliate from a Multiemployer Plan or a cessation of operations which
is treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (g) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (h) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (i) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower, or any ERISA Affiliate in an amount that could reasonably be expected
to have a Material Adverse Effect.

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property; which for the avoidance of doubt, shall not include
store closings or liquidations.

“Excess Cash Flow” means, for any fiscal quarter of the Loan Parties, the excess
(if any) of (a) EBITDA for such fiscal quarter over (b) the sum (for such fiscal
quarter) of (i) Interest Expense actually paid or payable in cash by the Loan
Parties and their Subsidiaries (including, without limitation, related fees and
expenses, to the extent such payments are permitted hereunder), (ii) scheduled
principal repayments and mandatory prepayments (together with any Early
Termination Fee thereon), to the extent actually made, of the Term Loan,
(iii) all Taxes actually paid or payable in cash by the Loan Parties and their
Subsidiaries (including, without limitation, any direct or indirect
distributions for the payment of such Tax expenses, and including Permitted Tax
Distributions), (iv) Capital Expenditures actually made by the Loan Parties and
their Subsidiaries in such fiscal quarter, and (v) any increase (or decrease) in
Borrowers’ Net Working Capital for such fiscal quarter.

“Exchange Act” shall mean the Securities Exchange Act of 1934, together with all
rules, regulations and interpretations thereunder or related thereto.

“Excluded Accounts” means (i) Zero Balance Accounts, (ii) Store Accounts,
(iii) accounts into which government receivables and government reimbursement
payments are deposited, (iv) payroll accounts (including accounts used for the
disbursement of payroll, payroll taxes and other employee wage and benefit
payments, including 401(k) and other retirement plans, rabbi trusts for deferred
compensation and health care benefits), (v) withholding and trust accounts,
escrow and other fiduciary accounts, and (vi) Manual Sweeping Accounts.

 

30



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in any Financing Agreement
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Financing Agreements or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in the Financing
Agreements or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.5(f); and (d) any withholding Taxes imposed under FATCA.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by Agent
from three Federal funds brokers of recognized standing reasonably selected by
it.

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, by
and among Borrowers, Guarantors and Agent, setting forth certain fees payable by
Borrowers to Agent for the benefit of itself and Lenders, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

“Financing Agreements” shall mean, collectively, this Agreement, the
Intercreditor Agreement, the Collateral Documents, the Guaranty, each Term Loan
Note, and all notes, guarantees, security agreements relating to this Agreement,
(if any), other intercreditor agreements (if any), the Fee Letter and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Guarantor in connection with this Agreement.

 

31



--------------------------------------------------------------------------------

“First Acquisition Agreement Amendment” shall have the meaning provided in the
recitals to this Agreement.

“Fixed Charge Coverage Ratio” shall mean, as to any Person for any period, the
ratio of: (a) EBITDA for such Person and its Subsidiaries minus the unfinanced
portion of Capital Expenditures paid in cash during such period to (b) Fixed
Charges, all calculated for any Person on a consolidated basis in accordance
with GAAP.

“Fixed Charges” shall mean, with respect to any Person for any period, the sum
of, without duplication, (a) all cash Interest Expense paid during such period
(net of interest income of such Person during such period and excluding, to the
extent taken into account in the calculation of Interest Expense, upfront fees,
costs and expenses in respect of this Agreement and any other issuance of
Indebtedness permitted hereunder and the transactions contemplated hereby and
thereby), plus (b) all prepayments (other than (i) prepayments and refinancings
with respect to the Permitted Subordinated Indebtedness and the Convertible
Notes, in each case to the extent permitted hereunder, (ii) prepayments made
with the proceeds of refinancings of such Indebtedness prepaid to the extent
permitted hereunder, (iii) prepayments made with, and within one-hundred eighty
(180) days of receipt of, the net proceeds of new equity capital contributed
after the date of this Agreement, and (iv) prepayments of Indebtedness permitted
under Section 9.9(b) required in connection with any disposition or casualty of
assets financed and securing such Indebtedness, which prepayments shall be in an
amount not to exceed the net proceeds received as a result of such disposition
or casualty event) and regularly scheduled principal repayments in respect of
Indebtedness for borrowed money and Indebtedness with respect to Capital Leases
paid during such period in cash (excluding the interest component with respect
to Indebtedness under Capital Leases), plus (c) all income taxes paid during
such period in cash (net of refunds or tax credits to such Person in respect of
income taxes, and excluding income tax on extraordinary or non-recurring gains
or gains from asset sales outside of the ordinary course of business) plus
(d) dividends or distributions paid in cash including, without limitation,
Permitted Tax Distributions), all as determined for any Person on a consolidated
basis and in accordance with GAAP.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean a Subsidiary of Parent that is organized or
incorporated under the laws of any jurisdiction outside of the United States of
America; sometimes being referred to herein collectively as “Foreign
Subsidiaries”.

“Franchisee Receivable” shall mean an Account of a Borrower owed by an Account
Debtor in respect of payment obligations of such Account Debtor under any
franchise agreement arising from the sale of Inventory by a Borrower to a
franchisee (excluding, for the avoidance of doubt, franchise fees).

 

32



--------------------------------------------------------------------------------

“Frequent Buyer Program” shall mean the Borrowers’ “Healthy Awards” customer
loyalty program, which as in effect on the Closing Date is described at
https://www.vitaminshoppe.com/lp/Newhealthyaward.

“Funding Bank” shall have the meaning given to such term in Section 3.3 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States
(including any principles required by the Securities and Exchange Commission),
that are applicable to the circumstances as of the date of determination,
consistently applied. If there occurs after the date of this Agreement any
change in GAAP that affects the calculation of any requirements, terms or
covenants set forth in this Agreement or any other Financing Agreement (whether
contained in Section 9.17, Section 9.24 or otherwise), Agent and Borrowers shall
negotiate in good faith to amend the provisions of this Agreement and the other
Financing Agreements that relate to the calculation of such requirements, terms
and covenants with the intent of having the respective positions of the Lenders
and Borrowers after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the implicated requirements and covenants
shall be calculated as if no such change in GAAP has occurred; provided, that,
for the avoidance of doubt, the parties agree that all financial statements
required to be delivered hereunder shall and will be delivered giving effect to
any such change in GAAP.

“GACP” shall have the meaning provided in the preamble to this Agreement.

“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.

“Goods” shall have the meaning set forth in Article 9 of the UCC.

“Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government.

“Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Parent and (b) any Subsidiary of Parent
that at any time after the date hereof becomes party to a Guaranty in favor of
Agent or any Lender or otherwise liable on or with respect to the Obligations
(other than Borrowers) (each a “Subsidiary Guarantor”); each sometimes being
referred to herein individually as a “Guarantor”; provided, that, if at any time
after the date hereof, a Guarantor which is directly or indirectly wholly owned
by Parent shall own any assets that would constitute Eligible Inventory if owned
by a Borrower, upon Administrative Borrower’s request, such Guarantor shall
cease to be a Guarantor hereunder and shall be deemed a Borrower effective on
the date of the confirmation by Agent to Administrative Borrower that Agent has
received such request and that Agent has received an appraisal with respect to
such Inventory and conducted a field examination with respect thereto, the
results of which are satisfactory to Agent in good faith, or alternatively, at
Agent’s option, Agent shall have received such information with respect thereto
as Agent may in its good faith require.

 

33



--------------------------------------------------------------------------------

“Guaranty” shall mean (a) that certain Guaranty Agreement dated as of the
Closing Date, by each of the Loan Parties from time to time party thereto in
favor of Agent and the other Secured Parties and (b) any other guaranty
agreement executed by Parent or a Subsidiary of Parent substantially in the form
of Exhibit F attached hereto in favor of Agent and the other Secured Parties, in
each case, as the same may be amended, restated or otherwise modified from time
to time.

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including petroleum hydrocarbons, flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides and any other kind and/or type of pollutants
or contaminants, sewage, sludge, industrial slag, solvents and/or any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

“Hedge Agreement” shall mean an agreement between any Borrower or Guarantor and
a third party that is a rate swap agreement, basis swap, forward rate agreement,
commodity swap, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options, forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
or any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act and any option to enter into any of the foregoing or
a master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Hedge Agreement;
sometimes being collectively referred to herein as “Hedge Agreements”; provided
further, however, the definition of Hedge Agreement shall not include the
Convertible Note Hedge and Warrant Transactions.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “London Interbank Offered Rate”.

“Increased Reporting Period” shall mean any period commencing on the first date
on which ABL Excess Availability is less than the greater of (a) twenty percent
(20%) of the Borrowing Cap or (b) $20,000,000, in each case for three
(3) consecutive days, and continuing until the date that both (x) ABL Excess
Availability exceeds the greater of (i) twenty percent (20%) of the Borrowing
Cap or (ii) $20,000,000 for sixty (60) consecutive days, and (y) no Default or
Event of Default then exists and is continuing.

 

34



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any Person, any liability, whether or
not contingent, (a) in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
(b) representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Person in the ordinary course of business of such
Person); (c) all obligations as lessee under leases which have been, or should
be, in accordance with GAAP recorded as Capital Leases; (d) any contractual
obligation, contingent or otherwise, of such Person to pay or be liable for the
payment of any indebtedness described in this definition of another Person,
including, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any Capital Stock or other
equity securities issued by such Person; (f) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account other than
bonds to stay execution of a judgment on appeal; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such Person against
fluctuations in interest rates or currency or commodity values or other Hedge
Agreements; (i) indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable therefor as a result of such Person’s ownership interest in such entity,
except to the extent that the terms of such indebtedness expressly provide that
such Person is not liable therefor or such Person has no liability therefor as a
matter of law; (j) all sales by such Person (except for sales without recourse
to such Person) of (i) Accounts or General Intangibles for money due or to
become due, (ii) Chattel Paper, Instruments or documents creating or evidencing
a right to payment of money or (iii) other receivables whether pursuant to a
purchase facility or otherwise, other than in connection with the disposition of
the business operations of such Person relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Person to pay any discount, interest, fees,
indemnities, penalties, recourse, expenses or other amounts in connection
therewith; and (k) the principal and interest portions of all rental obligations
of such Person under any synthetic lease or similar off-balance sheet financing
where such transaction is considered to be indebtedness for borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP;
provided, however, the definition of Indebtedness shall not include the
obligations owed with respect to the Convertible Note Hedge and Warrant
Transactions.

 

35



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrowers under any Financing Agreement and (b) to the extent not otherwise
described in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” shall have the meaning set forth in Section 11.6 hereof.

“Instruments” shall have the meaning set forth in Article 9 of the UCC.

“Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired:
proprietary content, trademarks, Internet domain names, service marks, trade
names, business names, designs, logos, slogans (and all translations,
adaptations, derivations and combinations of the foregoing), indicia and other
source and/or business identifiers, all of the goodwill related thereto, and all
registrations and applications for registrations thereof; works of authorship
and other copyrighted works (including copyrights for computer programs), and
all registrations and applications for registrations thereof; inventions
(whether or not patentable) and all improvements thereto; patents and patent
applications, together with all continuances, continuations, divisions,
revisions, extensions, reissuances, and reexaminations thereof; industrial
design applications and registered industrial designs; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software,
source codes, object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all
proceeds and products of the foregoing and all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof.

“Intercreditor Agreement” means the intercreditor agreement dated as of the date
hereof among the Agent and the ABL Agent and acknowledged by the Loan Parties,
as the same may be amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time in accordance with the
provisions hereof and thereof.

“Interest Expense” shall mean, for any period, as to any Person, as determined
on a consolidated basis in accordance with GAAP, the total interest expense of
such Person, whether paid or accrued during such period (including the interest
component of Capital Leases for such period), including, discounts in connection
with the sale of any Accounts and bank fees, commissions, discounts and other
fees and charges owed with respect to letters of credit, banker’s acceptances or
similar instruments, losses, fees, net costs and early termination costs under
Hedge Agreements, amortization or write-off of debt discounts and debt issuance
costs and commissions, and other discounts and other fees and charges associated
with Indebtedness.

“Interest Period” shall mean, (a) initially, the period commencing on the
Closing Date and ending on the numerically corresponding calendar day in the
immediately succeeding calendar month, and (b) thereafter, each period
commencing on the last day of an Interest Period and ending on the numerically
corresponding calendar day of the immediately succeeding calendar month;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period.

 

36



--------------------------------------------------------------------------------

“Interest Rate” shall mean,

(a) Prior to the occurrence and continuance of an Event of Default, a rate equal
to the Applicable Margin plus the Adjusted Eurodollar Rate.

(b) Upon the occurrence and during the continuance of an Event of Default, a
rate equal to the Applicable Margin plus the Alternate Base Rate.

(c) Notwithstanding anything to the contrary contained herein, (i) Agent may, at
its option, and Agent shall, at the direction of the Required Lenders, increase
the Applicable Margin by three (3%) percent per annum for the period from and
after the effective date of termination or non-renewal hereof until Agent and
Lenders have received full and final payment in cash of all outstanding and
unpaid Obligations which are not contingent and cash collateral or letter of
credit, as Agent may specify, in the amounts and on the terms required under
Section 13.1 hereof for contingent Obligations (notwithstanding entry of a
judgment against any Borrower or Guarantor) and (ii) during the occurrence and
continuance of an Event of Default, the Applicable Margin shall automatically
increase by three percent (3%) per annum, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower and
Guarantor for the period from and after the date of the occurrence of such Event
of Default and for so long as such Event of Default is continuing.

“Interpolated Rate” means, at any time, the rate per annum (rounded upward to
four decimal places) determined by Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate for the
shortest period (for which the LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time. When determining the rate
for a period which is less than the shortest period for which the LIBO Screen
Rate is available, the LIBO Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight screen rate where “overnight screen rate” means
the overnight rate determined by Agent from such service as Agent may reasonably
select.

“Inventory” shall have the meaning set forth in Article 9 of the UCC and
includes, without limitation, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower or Guarantor for sale or lease or to be furnished
under a contract of service; (c) are furnished by such Borrower or Guarantor
under a contract of service; or (d) consist of raw materials, work in process,
finished goods or materials used or consumed in its business.

“Investment” shall have the meaning set forth in Section 9.10 hereof.

“Investment Property” shall have the meaning set forth in Article 9 of the UCC.

 

37



--------------------------------------------------------------------------------

“Investment Property Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, ABL
Agent (if party thereto), any Borrower or Guarantor (as the case may be) and any
securities intermediary, commodity intermediary or other Person who has custody,
control or possession of any Investment Property of such Borrower or Guarantor
acknowledging that such securities intermediary, commodity intermediary or other
Person has custody, control or possession of such Investment Property on behalf
of Agent or ABL Agent (as the case may be), that it will comply with entitlement
orders originated by Agent or ABL Agent (as the case may be) after the
occurrence and during the continuance of an Event of Default with respect to
such Investment Property, or other instructions of Agent or ABL Agent (as the
case may be), and has such other terms and conditions as Agent may reasonably
require.

“Landlord Lien States” shall mean the States of Washington and Virginia and the
Commonwealth of Pennsylvania and such other states, provinces or jurisdictions
in which a landlord’s claim for rent (including a portion of rent) has or may
have priority by operation of applicable law over the lien of the Agent on
behalf of the Secured Parties in any of the Collateral.

“Lenders” shall mean the financial institutions who are signatories hereto as
Lenders and other Persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“London Interbank Offered Rate”.

“License Agreements” shall have the meaning set forth in Section 8.11 hereof.

“Lien” and “lien” mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Liquidity” means, at any time, the sum of (a) the aggregate amount of cash of
the Parent and the Borrowers contained in any deposit account for which such
Person has delivered to the Agent an account control agreement or other
documentation reasonably required by the Agent, each in form and substance
reasonably satisfactory to the Agent, pursuant to which (i) the Agent has been
granted a lien on and security interest in such account and all cash held from
time to time therein with the lien priority required by the Financing Agreements
and (ii) the Agent or the ABL Agent has been granted control over the amounts
held from time to time therein and (b) any ABL Excess Availability.

“Loan Parties” shall mean, collectively, the Borrowers and the Guarantors and
their respective successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

 

38



--------------------------------------------------------------------------------

“London Interbank Offered Rate” shall mean, for any Interest Period, the London
interbank offered rate administered by the ICE Benchmark Association (or any
other Person that takes over the administration of such rate for U.S. dollars)
for an interest period of one month as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall not be available at such
time for a one-month interest period (an “Impacted Interest Period”), then the
LIBO Screen Rate shall be the Interpolated Rate at such time, except to the
extent the Agent concludes that it is not possible to determine the Interpolated
Rate at such time (which conclusion shall be conclusive and binding absent
manifest error). If at any time the London Interbank Offered Rate is less than
zero, the London Interbank Offered Rate shall be deemed to be zero for purposes
of this Agreement.

“Make-Whole Amount” means, the sum of (i) all interest on the portion of the
Term Loan prepaid or required to be paid or prepaid that would otherwise have
accrued within the twelve (12) month period following the Closing Date
(calculated based on the per annum interest rate (including, for the avoidance
of doubt, the Applicable Margin and the default rate, if applicable) applicable
to the Term Loan on the date of such prepayment or required prepayment), minus
(ii) actual cash payments of interest on such portion of the Term Loan paid by
the Borrowers from the Closing Date through the date of such prepayment or
required prepayment.

“Manual Sweeping Accounts” shall mean the Deposit Accounts maintained by the
Borrowers as of the Closing Date that are identified as “Manual Sweeping
Accounts” on Schedule 8.10 hereto, and any replacement or additional accounts of
the Borrowers.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers and the
Guarantors taken as a whole; (b) the legality, validity or enforceability of
this Agreement, the Deposit Account Control Agreements, the Intercreditor
Agreement, the Pledge Agreement, the Guaranty(ies), or any of the other material
Financing Agreements; (c) the legality, validity, enforceability, perfection or
priority of the security interests and liens of Agent upon the Collateral;
(d) the Collateral (taken as a whole) or its value; (e) the ability of Borrowers
(taken as a whole) to repay the Obligations or of Borrowers (taken as a whole)
to perform their obligations under this Agreement or any of the other Financing
Agreements as and when to be performed; or (f) the ability of Agent or any
Lender to enforce the Obligations or realize upon the Collateral or otherwise
with respect to the material rights and remedies of Agent and Lenders under this
Agreement or any of the other Financing Agreements.

“Material Contract” shall mean the ABL Credit Agreement and any contract or
other agreement (other than the Financing Agreements and the Credit Card
Agreements), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto (unless a replacement Material Contract has been entered
into either prior to or contemporaneously with the date of such termination or
cancellation) would have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earliest of (a) the third anniversary of the
Closing Date, (b) the date on which the maturity of the Term Loan is accelerated
or deemed accelerated, (c) the first date on which an ABL Termination Event
shall occur and (d) the day that is 91 days prior to the maturity date of any
Indebtedness of any Borrower or any Guarantor with an aggregate outstanding
principal amount in excess of $5,000,000 other than the ABL Obligations,
including without limitation, the Convertible Notes; provided that this clause
(d) shall not apply to the Convertible Notes, if the Loan Parties place cash in
an amount equal to the Convertible Notes Repurchase Amount into a Convertible
Notes Escrow on or before January 31, 2020 and the Convertible Notes Repurchase
Amount remains in such Convertible Notes Escrow until such Convertible Notes
Repurchase Amount is used to repurchase, redeem, retire, satisfy and/or defease
all then outstanding Convertible Notes in full (for avoidance of doubt, such
repurchases, redemptions, retirements, satisfactions and/or defeasances need not
all occur on the same date, so long as sufficient cash to meet the Convertible
Notes Repurchase Amount as of any date remains in the Convertible Notes Escrow
on such date).

“Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is contributed to by any Borrower, Guarantor
or any ERISA Affiliate or with respect to which any Borrower, Guarantor or any
ERISA Affiliate may reasonably be expected to incur any liability.

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however;

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with (i) any Asset Sale; (ii) the disposition of
any Securities by such Person or any of its Subsidiaries or the extinguishment
of any Indebtedness of such Person or any of its Subsidiaries; and

(b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event or transaction (including (i) any
cash received in respect of any non-cash proceeds (including, without
limitation, the monetization of notes receivables), but only as and when
received and (ii) in the case of any insurance proceeds, proceeds of a
condemnation award or other compensation payments), net of (b) the sum of all
bona fide direct costs, fees and out-of-pocket expenses (including, without
limitation, (A) appraisals, (B) brokerage, legal, advisory, banking, title and
recording tax expenses and commissions, (C) income or gains taxes payable by a
Loan Party as a result of any gain recognized in connection with any applicable
Asset Sale during the tax period in which the sale occurs, (D) payment of the
outstanding principal amount of, premium or penalty on, and interest on, any
Indebtedness (other than the Indebtedness under the Financing Agreements (as
defined in each of this Agreement and the ABL Credit Agreement) that is
permitted hereunder, is secured by a lien on the stock or assets in question and
is required to be repaid under the terms thereof as a result of any applicable
Asset Sale, (E) [reserved] and (F) a reasonable reserve for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of any applicable Asset
Sale undertaken by any Loan Party in connection with such Asset Sale (provided
that upon release of any such reserve, the amount released shall be considered
Net Proceeds)) paid by any Borrower or Guarantor to third parties (other than
Affiliates) in connection with such event.

 

40



--------------------------------------------------------------------------------

“Net Recovery Percentage” shall mean with respect to Inventory or Equipment, the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the applicable Inventory or
Equipment at such time on a “net orderly liquidation value” basis as set forth
in the most recent acceptable appraisal of such Inventory or Equipment received
by Agent in accordance with Sections 4(o), 7.3, 7.4 or 7.6 (or any deemed
Closing Date value specified herein), net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of such Inventory or Equipment subject to
such appraisal.

“Net Working Capital” shall mean Borrowers’ (a) current assets other than cash
and Cash Equivalents and any deferred tax assets, less (b) current liabilities
(excluding the current portion of Indebtedness and deferred tax liabilities),
determined on a consolidated basis consistent with GAAP.

“Notice of Default or Failure of Condition” shall have the meaning set forth in
Section 12.3(a) hereof.

“Obligations” shall mean the Term Loan and all other obligations, liabilities
and indebtedness of every kind, nature and description owing by any or all of
Borrowers and Guarantors to Agent or any Lender, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement or any of
the other Financing Agreements, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower or
Guarantor under the United States Bankruptcy Code or any similar statute
(including the payment of interest and other amounts which would accrue and
become due but for the commencement of such case, whether or not such amounts
are allowed or allowable in whole or in part in such case), whether direct or
indirect, absolute or contingent, joint or several, due or not due, primary or
secondary, liquidated or unliquidated, or secured or unsecured.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Financing Agreement, or sold or assigned an interest in any Term Loan or any
Financing Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Financing Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at Borrowers’ request).

 

41



--------------------------------------------------------------------------------

“Paid in Full” or “Payment in Full” means, (a) the payment in full in cash of
all Term Loan Outstandings together with accrued and unpaid interest thereon,
(b) the payment in full in cash of the accrued and unpaid fees thereon or
otherwise under the Financing Agreements, and (c) the payment in full in cash of
all reimbursable expenses and other Obligations (other than Unliquidated
Obligations for which no claim has been made and other obligations expressly
stated to survive such payment and termination of this Agreement), together with
accrued and unpaid interest thereon.

“Parent” shall have the meaning provided in the preamble to this Agreement.

“Participant” shall mean any Person that acquires and holds a participation in
the interest of any Lender in the Term Loan in conformity with the provisions of
Section 13.7 of this Agreement governing participations.

“Perfection Certificate” shall mean the Perfection Certificate of Borrowers and
Guarantor in the form of Exhibit B hereto containing material information with
respect to Borrowers and Guarantors, and their respective businesses and assets,
provided by or on behalf of Borrowers and Guarantors to Agent in connection with
the preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

“Permitted Acquisitions” shall mean the purchase by a Borrower or Guarantor
after the date hereof of all or a substantial portion of all of the assets of
any Person or a business or division of such Person (including pursuant to a
merger with such Person or the formation of a wholly owned Subsidiary solely for
such purpose that is merged with such Person) or of all or a majority of the
Capital Stock (such assets or Person being referred to herein as the “Acquired
Business”) and in one or a series of transactions that satisfies each of the
following conditions as reasonably determined by Agent:

(a) Agent shall have received not less than five (5) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may request, in each case with such information to include
(i) the proposed date and amount of the acquisition, (ii) the total purchase
price for the assets to be purchased (and the terms of payment of such purchase
price), and (iii) with respect to the purchase of an Acquired Business, the
aggregate consideration to be paid in respect of which exceeds $1,000,000 (each
such acquisition being a “Material Permitted Acquisition”), (A) a summary of the
due diligence undertaken by Borrowers in connection with such acquisition
(including a quality of earnings report, if one has been commissioned) and (B) a
description of the assets or shares to be acquired,

(b) With respect to a Material Permitted Acquisition, Agent shall have received:
(i) the most recent annual and interim financial statements with respect to the
Acquired Business, (ii) projections for Parent and its Subsidiaries through the
Maturity Date, on a monthly basis for the first year after the acquisition and
on an annual basis thereafter, giving pro forma effect to such acquisition,
based on assumptions reasonably satisfactory to Agent and demonstrating
pro forma compliance with all financial covenants set forth in this Agreement,

 

42



--------------------------------------------------------------------------------

prepared in good faith an in a manner and using such methodology as is
consistent with the most recent financial statements delivered to Agent pursuant
to Section 9.6 hereof and in form and substance reasonably satisfactory to
Agent, and (iii) current, updated projections of the amount of the Borrowing
Base and Borrowing Base II for the twelve (12) month period after the date of
such acquisition, in a form reasonably satisfactory to Agent, representing
Borrowers’ reasonable best estimate of the future Borrowing Base and Borrowing
Base II for the period set forth therein as of the date not more than ten
(10) days prior to the date of such acquisition, which projections shall have
been prepared on the basis of the assumptions set forth therein which Borrowers
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions,

(c) EBITDA of the Acquired Business for the most recently ended twelve
(12) month period for which financial information is available shall be
positive,

(d) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments relating to such acquisition, which
documents, in the case of a Material Permitted Acquisition, shall be reasonably
satisfactory to Agent,

(e) Agent shall have received a certificate of the chief financial officer or
chief executive officer of Administrative Borrower (or if no such officer has
been appointed or elected, the sole member of Administrative Borrower) on behalf
of Administrative Borrower certifying to Agent and Lenders as to the matters set
forth in this definition,

(f) Accounts, Credit Card Receivables, Inventory, Intellectual Property and
Equipment of the Acquired Business shall only be Eligible Accounts, Eligible
Credit Card Receivables, Eligible Inventory, Eligible Intellectual Property and
Eligible Equipment to the extent that (i) such Accounts, Credit Card
Receivables, Inventory, Intellectual Property and Equipment are owned by a
Borrower, (ii) Agent has conducted and completed a field examination or
appraisal with respect thereto and (iii) the criteria for Eligible Accounts,
Eligible Credit Card Receivables, Eligible Inventory, Eligible Intellectual
Property and Eligible Equipment set forth herein are satisfied with respect
thereto in accordance with this Agreement (or such other or additional criteria
as Agent may, at its option, establish with respect thereto in accordance with
this Agreement and subject to such Reserves as Agent may establish in connection
with the Acquired Business),

(g) the Acquired Business, if a Person, shall be an operating company that
engages in a Permitted Business,

(h) [Reserved.],

(i) Agent shall have received all items required by Sections 5.2 and 9.23 in
connection with the Acquired Business to the extent required under such
Sections,

(j) in the case of the acquisition of the Capital Stock of another Person, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and such Person shall not have
announced that it will oppose such acquisition or shall not have commenced any
action which alleges that such acquisition will violate applicable law,

 

43



--------------------------------------------------------------------------------

(k) (i) ABL Excess Availability shall have been not less than the greater of
(x) fifteen percent (15%) of the Borrowing Cap and (y) $14,000,000 for the
thirty (30) day period ending on the date of consummation of such acquisition,
and (ii) the Borrowers shall have projected ABL Excess Availability of not less
than the greater of (x) fifteen percent (15%) of the Borrowing Cap and (y)
$14,000,000 immediately after giving effect to such acquisition and any payments
made in respect of such acquisition and for the succeeding thirty (30) day
period thereafter on a pro forma basis using the most recent calculation of the
ABL Borrowing Base immediately prior to such acquisition or payment; and

(l) no Event of Default shall exist or have occurred as of the date of the
acquisition both prior to and after giving effect to such acquisition and any
payment(s) made in respect of such acquisition.

“Permitted Business” shall mean any business engaged in by any of the Loan
Parties on the date hereof, and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Loan Parties
are engaged as of the Closing Date.

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Distribution” shall mean any payment made in cash in accordance with
Section 9.11.

“Permitted Encumbrances” shall mean, collectively, the encumbrances permitted
under Section 9.8(b), Section 9.8(c), Section 9.8(d), Section 9.8(f),
Section 9.8(h) and Section 9.8(k); provided that the term “Permitted
Encumbrances” shall not include any lien securing Indebtedness, except with
respect to Section 9.8(k).

“Permitted Holders” means (a) Vintage (and its controlled investment funds) and
(b) Vintage’s controlling persons who are Brian Kahn and Andrew Laurence
(together with their controlled family trusts and personal investment vehicles).

“Permitted Subordinated Indebtedness” means Indebtedness of Borrowers; provided,
that (a) such Indebtedness does not mature or require any scheduled payments of
principal prior to one hundred eighty (180) days after the Maturity Date in
effect on the date of issuance, (b) such Indebtedness bears no greater than a
market interest rate as of the time of its issuance or incurrence (as determined
in good faith by Borrowers), (c) no indenture or other agreement governing such
Indebtedness contains (i) maintenance financial covenants or (ii) covenants or
events of default that are more restrictive on Borrowers or any of its
subsidiaries than those contained in this Agreement, (d) after giving effect to
the issuance or incurrence of such Indebtedness on a pro forma basis, Borrowers
shall be in compliance with all covenants set forth in this Agreement, (e) the
payment of such Indebtedness and, to the extent such Indebtedness is secured,
the liens securing such Indebtedness are subordinated to the payment of and the
liens securing the Obligations to the written satisfaction of Agent (as
determined in its sole discretion) and (f) there is no scheduled amortization
with respect to such Indebtedness.

 

44



--------------------------------------------------------------------------------

“Permitted Tax Distributions” means, for any taxable period or portion thereof
in which Parent is a pass through entity (including a disregarded entity or
partnership) for U.S. federal income tax purposes, distributions to the direct
or indirect holders of the equity interests of Parent on or prior to each
estimated payment date as well as each other applicable due date to enable such
holders to timely make payments of U.S. federal, state and local income taxes
for such taxable period arising solely as a result of the operations of Parent
and its Subsidiaries not to exceed the product of (a) the taxable income (which
shall mean the taxable income required to be reported to Parent’s direct or
indirect holders for U.S. federal income tax purposes) attributable to Parent
and its Subsidiaries for such period, calculated (i) with taking into account
loss carryforwards of such holders available from losses of such holders
attributable to Parent and its Subsidiaries for prior taxable periods, and
(ii) without taking into account any basis step-up after the date hereof
(including under Sections 1012, 732, 734(b), 743(b) or 754 of the Code or
similar provisions of state and local law), and (b) 28%.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“Plan” shall mean an employee pension benefit plan (as defined in Section 3(2)
of ERISA) which Borrower or any Guarantor or, solely with respect to an employee
benefit plan subject to Title IV of ERISA, an ERISA Affiliate sponsors or to
which it contributes, or a Multiemployer Plan.

“Pledge Agreement” shall mean that certain Pledge Agreement dated as of the
Closing Date, executed by the Loan Parties in favor of Agent, as the same may be
amended, restated or otherwise modified from time to time.

“Post-Closing Equity Contribution” shall have the meaning set forth in
Section 9.28 hereof.

“Post-Closing Equity Contribution Deadline” shall have the meaning set forth in
Section 9.28 hereof.

“Post-Closing Appraisals” shall have the meaning set forth in Section 7.6
hereof.

“Prepayment Event” shall have the meaning set forth in Section 2.2(b) hereof.

“Prime Rate” shall mean, for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the greatest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the Agent)
or any similar release by the Federal Reserve Board (as reasonably determined by
the Agent), (b) the sum of the Federal Funds Rate on such day plus 0.50%, and
(c) 2.00%. Any change in the Prime Rate due to a change in any of the rates
referred to in the foregoing clauses (a) through (c) shall be effective from and
including the effective date of such change. The Prime Rate is a reference rate
and not necessarily the lowest interest rate at which any Lender may make loans
or other extensions of credit to other customers.

 

45



--------------------------------------------------------------------------------

“pro forma basis” means, with respect to compliance with any test hereunder for
an applicable period of measurement, that all Specified Transactions and the
following transactions in connection therewith that have been made during the
applicable period of measurement or subsequent to such period and prior to or
simultaneously with the event for which the calculation is made shall be deemed
to have occurred as of the first day of the applicable measurement period with
respect to such covenant or condition: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all Capital Stock in the Parent or any of its
Subsidiaries or any division or product line of the Parent or any of its
Subsidiaries, shall be excluded, and (ii) in the case of an Investment described
in the definition of the term “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Parent or any of its Subsidiaries in connection with such Specified
Transaction, and assuming all Indebtedness so incurred or assumed to be
outstanding shall be deemed to have borne interest (i) in the case of fixed rate
Indebtedness, at the rate applicable thereto or (ii) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding.

“Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Term Loan Outstandings and
the denominator of which is the aggregate amount of the then existing Term Loan
Outstandings of all Lenders, as adjusted from time to time in accordance with
the provisions of Section 13.7 hereof; provided, that at any time prior to the
making of the Term Loan, the Pro Rata Share of any Lender shall be the fraction
(expressed as a percentage) the numerator of which is such Lender’s Term Loan
Commitment and the denominator of which is the aggregate amount of the then
existing Term Loan Commitments of all Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof.

“Promotional Agreements” shall mean all manufacturer ingredient promotional
agreements between any Borrower or Guarantor and any product supplier or a
contract manufacturer pursuant to which, among other things, such Borrower or
Guarantor agrees to promote certain ingredients contained in the products
manufactured by such supplier and/or contract manufacturer or the packaging for
such products contains certain Intellectual Property of such supplier or
contract manufacturer, and such Borrower or Guarantor is granted an express or
implicit non-exclusive, royalty-free license to use certain Intellectual
Property of such supplier or contract manufacturer, as the same may be amended,
modified, supplemented, extended, renewed, restated or replaced.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Push Down Reserve” shall mean the amount, if any, by which the Term Loan
Outstandings exceeds the Borrowing Base or Borrowing Base II, as applicable,
(including on account of any Reserves imposed or to be imposed by Agent), as
calculated by the Agent based upon the most recent Borrowing Base Certificate
delivered to the Agent by the Borrower.

 

46



--------------------------------------------------------------------------------

“Real Property” shall mean all now owned and hereafter acquired real property of
each Borrower and Guarantor, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of each Borrower and Guarantor: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Borrower or Guarantor; (d) letters of credit,
indemnities, guarantees, security or other deposits and proceeds thereof issued
payable to any Borrower or Guarantor or otherwise in favor of or delivered to
any Borrower or Guarantor in connection with any Account; or (e) all other
Accounts, contract rights, Chattel Paper, Documents, Instruments, notes, General
Intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other General Intangibles),
franchising, rendition of services or from loans or advances by any Borrower or
Guarantor or to or for the benefit of any third Person (including loans or
advances to any Affiliates or Subsidiaries of any Borrower or Guarantor) or
otherwise associated with any Accounts, Inventory or General Intangibles of any
Borrower or Guarantor (including choices in action, causes of action, tax
refunds, tax refund claims, any funds which may become payable to any Borrower
or Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

“Recipient” means, as applicable, (a) the Agent and (b) any Lender, or any
combination thereof (as the context requires).

“Records” shall mean, as to each Borrower and Guarantor, all of such Borrower’s
and Guarantor’s present and future books of account of every kind or nature,
purchase and sale agreements, invoices, ledger cards, bills of lading and other
shipping evidence, statements, correspondence, memoranda, credit files and other
data relating to the Collateral or any Account Debtor, together with the tapes,
disks, diskettes and other data and software storage media and devices, file
cabinets or containers in or on which the foregoing are stored (including any
rights of any Borrower or Guarantor with respect to the foregoing maintained
with or by any other Person).

“Register” shall have the meaning set forth in Section 13.7 hereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

47



--------------------------------------------------------------------------------

“Required Amortization Amount” shall have the meaning set forth in
Section 2.2(a)(i) hereof.

“Required Conditions” shall mean, with respect to any Specified Transaction,
either (a) ABL Excess Availability exceeds fifteen percent (15%) of the
Borrowing Cap and the Fixed Charge Coverage Ratio is equal to or greater than
1.10 to 1.00, calculated as of the date of such Specified Transaction both prior
to and after giving effect to such Specified Transaction, on a pro forma basis
using the most recent calculation of the Borrowing Base (or, Borrowing Base II,
if applicable) immediately prior to such Specified Transaction; provided that
the pro forma Fixed Charge Coverage Ratio shall be calculated as of the last
fiscal month prior to the date of such Specified Transaction for which financial
statements for the fiscal month or fiscal year then ended have been (or have
been required to be) delivered pursuant to Section 9.6(a)(i) and
Section 9.6(a)(ii), as applicable or (b) ABL Excess Availability exceeds the
greater of (x) twenty percent (20%) of the Borrowing Cap and (y) $20,000,000
calculated as of the date of such Specified Transaction both prior to and after
giving effect to such Specified Transaction, on a pro forma basis using the most
recent calculation of the Borrowing Base (or, Borrowing Base II, if applicable)
immediately prior to such Specified Transaction.

“Required Lenders” shall mean, at any time, those Lenders whose Pro Rata Shares
aggregate fifty percent (50%) or more of the Term Loan Outstandings of all
Lenders.

“Reserves” shall mean as of any date of determination, such amounts as Agent may
from time to time, establish and revise reasonably and in good faith reducing
the amount of Borrowing Base or Borrowing Base II, as applicable, provided for
herein:

(a) to reflect events, conditions, contingencies or risks which, as determined
by Agent reasonably and in good faith, materially and adversely affect, either
(i) the Collateral, its value or the amount that might be received by Agent from
the sale or other disposition or realization upon such Collateral, or (ii) the
assets or business of any Borrower or Guarantor or (iii) the security interests
and other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof); or

(b) to reflect Agent’s reasonable and good faith belief that any collateral
report or financial information furnished by or on behalf of any Borrower or
Guarantor to Agent is or may have been incomplete, inaccurate or misleading in
any material respect; or

(c) [reserved]; or

(d) in respect of any state of facts which Agent believes reasonably and in good
faith determines constitutes a Default or an Event of Default (which reasonable
and good faith belief shall be relevant for purposes of this definition
regardless of whether the Agent has explicitly asserted any other rights to
which it may be entitled).

Without limiting the generality of the foregoing, Reserves may, at Agent’s
option, be established to reflect any of the following:

(i) Inventory shrinkage,

 

48



--------------------------------------------------------------------------------

(ii) reserves in respect of markdowns and cost variances (pursuant to
discrepancies between the purchase order price of Inventory and the actual cost
thereof),

(iii) past due amounts in respect of sales, use and/or withholding taxes,

(iv) any amounts which are past due in respect of rental payments, service
charges or other amounts which are past due to (i) lessors of real property
other than retail store locations (“Non-Retail Store Locations”) or
(ii) consignees, warehousemen or bailees of Inventory or personal property
(“Warehouse Locations”), to the extent Inventory or Records are located in or on
such property (but not in respect of Non-Retail Store Locations or Warehouse
Locations (A) where Agent has received a Collateral Access Agreement executed
and delivered by the owner and lessor of such real property that Agent has
acknowledged in writing is in form and substance satisfactory to Agent or
(B) which do not (1) contain Records relating to Receivables or Inventory or
(2) in which either no Inventory or Inventory having a Value of less than
$250,000 is located, provided, that, notwithstanding, the foregoing Agent may,
at its option, establish Reserves in respect of amounts at any time due or to
become due to the owner and operator of such Non-Retail Store Location and
Warehouse Location as Agent shall reasonably determine in the event that any of
the following shall have occurred: (A) an Event of Default shall have occurred
and be continuing, (B) any Borrower, Guarantor or Agent shall have received
notice of any event of default under (i) the lease with respect to such
Non-Retail Store Location or (ii) the bailee or warehouse agreement with respect
to such Warehouse Location or (C) any Borrower or Guarantor has granted to the
lessor, consignee, warehousemen or bailee a consensual security interest or lien
upon any assets of such Borrower or Guarantor (unless such security interest is
waived or subordinated to the security interest of Agent on terms and conditions
reasonably satisfactory to Agent)),

(v) any rental payments, service charges or other amounts owing to lessors of
retail store locations,

(A) which are past due and owing to lessors of retail store locations in states
other than Landlord Lien States (but not in respect of retail store locations
where Agent has received a Collateral Access Agreement executed and delivered by
the owner and lessor of such real property that Agent has acknowledged in
writing is in form and substance satisfactory to Agent), provided, that, Agent
may, at its option, establish Reserves in respect of amounts at any time due or
to become due to the owner and lessor of such a retail store location as Agent
shall reasonably determine in the event that any of the following shall have
occurred: (1) an Event of Default shall have occurred and be continuing, (2) any
Borrower, Guarantor or Agent shall have received notice of any event of default
under the lease with respect to such location, or (3) any Borrower or Guarantor
has granted to the lessor a security interest or lien upon any assets of such
Borrower or Guarantor (unless such security interest is waived or subordinated
to the security interest of Agent on terms and conditions reasonably
satisfactory to Agent), and

(B) which are due or to become due to lessors of retail store locations located
in Landlord Lien States (but not in respect of retail store locations where
Agent has received a Collateral Access Agreement executed and delivered by the
owner and lessor of such real property that Agent has acknowledged in writing is
in form and substance satisfactory to Agent), provided, that, the Reserves
established pursuant to this clause (v)(B) as to any particular

 

49



--------------------------------------------------------------------------------

retail store location shall not exceed at any time the aggregate of such amounts
payable for the next two (2) months to the lessors of such retail store
locations, provided, that, such limitation on the amount of the Reserves which
may be established by Agent pursuant to this clause (v)(B) with respect to any
such location shall only apply so long as: (1) no Event of Default shall have
occurred and be continuing, (2) neither a Borrower, Guarantor nor Agent shall
have received notice of any event of default under the lease with respect to
such location or (3) no Borrower or Guarantor has granted to such lessor a
consensual lien or security interest upon any assets of such Borrower or
Guarantor (unless such security interest is waived or subordinated to the
security interest of Agent on terms and conditions reasonably satisfactory to
Agent),

(vi) any rental payments, service charges or other amounts which are past due to
lessors of personal property,

(vii) up to fifty (50%) percent of the aggregate amount of (A) merchandise gift
certificates, and (B) the dollar value of Frequent Buyer Program points as
accrued by Borrowers in accordance with GAAP,

(viii) an adverse change in the number of days of the turnover of Inventory or a
material change in the mix of the Inventory that results in an overall decrease
in the value thereof or a material deterioration in its nature or quality that
results in an overall decrease in the value thereof (but only to the extent not
addressed by the lending formulas in a manner satisfactory to Agent),

(ix) variances between the perpetual inventory records of Borrowers and the
results of test counts of Inventory conducted by Agent or at the request of
Agent pursuant to the terms of this Agreement, with respect thereto in excess of
the percentage reasonably acceptable to Agent but only to the extent that such
variances are not accounted for as Inventory shrinkage,

(x) Inventory that may become obsolete, based on prior twelve (12) months
expired product expenses or Inventory currently in retail store locations that
was subject to previous store “giveaways” within the prior twelve (12) months,
and

(xi) the aggregate amount of deposits, if any, received by any Borrower from its
retail customers in respect of unfilled orders for merchandise.

Agent will not establish new Reserves after the Closing Date on account of any
circumstances, conditions, events or contingencies of which Agent has actual
knowledge as of the Closing Date. To the extent Agent may establish new criteria
or revise existing criteria (including percentages applied to determine the
amount of) for Eligible Credit Card Receivables, Eligible Accounts, Eligible
Equipment, Eligible Intellectual Property or Eligible Inventory so as to address
any circumstances, condition, event or contingency in a manner reasonably
satisfactory to Agent, Agent shall not establish or increase a Reserve for the
same purpose. The amount of any Reserve established or increased by Agent shall
have a reasonable relationship to the event, condition or other matter which is
the basis for such Reserve as reasonably determined by Agent in good faith.
Agent shall provide prior written notice to Administrative Borrower of any
material change in the categories of Reserves established after the date hereof
or in the manner such Reserves are calculated or any other change to any item
for the calculation thereof.

 

50



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or other relevant sanctions authority, (b) any Person operating, organized
or resident in a Sanctioned Country, or (c) any Person owned or controlled by
any such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State, or (b) any
other relevant sanctions authority.

“Secured Parties” shall mean, collectively, (a) Agent and (b) Lenders; such
parties are sometimes referred to herein individually as a “Secured Party”.

“Security” shall have the meaning set forth in Article 8 of the UCC.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation on a going concern basis (and including as assets for
this purpose at a fair valuation all rights of subrogation, contribution or
indemnification arising pursuant to any guarantees given by such Person) are
greater than the Indebtedness of such Person, and including subordinated and
contingent liabilities computed at the amount which, such Person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

“Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

“Specified Closing Plan” means the model delivered to the Agent prior to the
Closing Date with the file name “Project Valor Model v2019-11-25 vF (70mm JPM &
70mm GACP - L + 900 BPS)” and titled “Project Valor Financial Model.”

“Specified Transaction” means any (a) disposition of all or substantially all
the assets of or all the Capital Stock of any Subsidiary of the Parent or of any
business unit, line of business or division of the Parent or any of its
Subsidiaries for which historical financial statements are available,
(b) Permitted Acquisitions, (c) Investment that results in a Person becoming a
Borrower or Subsidiary, (d) the proposed incurrence of Permitted Subordinated
Indebtedness or (e) the making of an Investment, dividend or distribution or
repurchase of Capital Stock in respect of which compliance with the Required
Conditions or any other financial ratio is by the terms of this Agreement is
required to be calculated on a pro forma basis.

 

51



--------------------------------------------------------------------------------

“Store Accounts” shall have the meaning set forth in Section 6.3; provided that
the Store Accounts maintained by the Borrowers as of the Closing Date are
identified as “Store Accounts” on Schedule 8.10 hereto, and any replacement or
additional accounts of the Borrowers.

“Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling Persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person. Unless the context indicates otherwise,
references to a Subsidiary shall be deemed to refer to a Subsidiary of
Administrative Borrower.

“Subsidiary Guarantors” shall have the meaning assigned to such term in the
definition of “Guarantors”.

“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto. “Term Loan” shall have the meaning set
forth in Section 2.1(a) hereof.

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make the Term Loan, expressed as an amount representing
the maximum possible aggregate amount of such Lender’s portion of the Term Loan
hereunder, as such commitment may be increased or reduced from time to time
pursuant to assignments by or to such Lender pursuant to Section 13.7. Each
Lender’s Term Loan Commitment as of the Closing Date is the amount set forth
opposite such Lender’s name on Schedule 1 under the caption “Term Loan
Commitment”.

“Term Loan Note” means a promissory note in the form of Exhibit I.

“Term Loan Outstandings” means, at any time of calculation, (a) the sum of the
then existing aggregate outstanding principal amount of the Term Loan, and
(b) when used with reference to any single Lender, the sum of the then existing
outstanding principal amount of the Term Loan advanced by such Lender.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

52



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise determine); provided, that, if, with respect to any
financing statement or by reason of any provisions of law, the perfection or the
effect of perfection or non-perfection of the security interests granted to the
Agent pursuant to applicable Financing Agreement is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
the State of New York, then “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions of
each Financing Agreement and any financing statement relating to such perfection
or effect of perfection or non-perfection.

“Ultimate Parent” shall mean Franchise Group, Inc., a Delaware corporation
(formerly known as Liberty Tax, Inc.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unliquidated Obligations” means, at any time, any Obligations (or portion
thereof) that are contingent in nature or unliquidated at such time.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 6.5(f)(ii)(B)(3).

“Value” shall mean, as reasonably determined by Agent in good faith, with
respect to Inventory or Equipment, the lower of (a) cost determined on the
weighted average cost basis in accordance with GAAP or (b) market value,
provided, that, for purposes of the calculation of the Borrowing Base or,
Borrowing Base II, as applicable), (i) the Value of the Inventory or Equipment
shall not include: (A) the portion of the value of Inventory or Equipment equal
to the profit earned by any Affiliate on the sale thereof to any Borrower unless
the sale by such Affiliate is a bona fide arm’s length transaction consistent
with the most recent appraisal received and accepted by Agent for the Inventory
or Equipment (as applicable) and consistent with the prices previously paid by
such Borrower in comparable dealings with non-Affiliates, or (B) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.

“Vintage” shall mean Vintage Capital Management LLC, a Delaware limited
liability company.

 

53



--------------------------------------------------------------------------------

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

“Zero Balance Accounts” shall mean Deposit Accounts in which a balance of zero
is maintained by the depository institution at all times by automatically
transferring funds from a master Deposit Account to such Zero Balance Account in
an amount only large enough to cover checks presented and other debits to such
account, such that any such Zero Balance Account maintains an overnight balance
of zero dollars at all times.

SECTION 2. CREDIT FACILITIES

2.1 Term Loan.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make a term loan to the Borrowers (such
loans, collectively, the “Term Loan”) on the Closing Date in an aggregate
principal amount equal to the lesser of (x) such Lender’s Term Loan Commitment
and (y) such Lender’s Pro Rata Share of the Borrowing Base as of such date
(based upon the Borrowing Base Certificate delivered by the Administrative
Borrower to Agent on the Closing Date). The execution and delivery of this
Agreement by Borrowers and the satisfaction of, or waiver of, the conditions
precedent set forth in Section 4 shall be deemed to constitute Borrowers’
request to borrow the Term Loan on the Closing Date. Upon such Lender’s making
of its portion of the Term Loan, the Term Loan Commitment of such Lender shall
be terminated automatically in full. Any portion of the Term Loan repaid or
prepaid may not be reborrowed.

(b) To the extent that any facts or circumstances (i) have led to Agent
establishing a Reserve pursuant to one provision of this Agreement, Agent shall
not establish any Reserves based on the same such facts or circumstances
pursuant to any other provision of this Agreement, and (ii) were taken into
account in calculating any component of the Borrowing Base or Borrowing Base II,
as applicable, Agent shall not establish any Reserves based on the same such
facts or circumstances.

(c) Subject to the payment of any applicable Early Termination Fee, on the date
of delivery of any Borrowing Base Certificate, if the Term Loan Outstandings at
any time exceed the Borrowing Cap, then the Agent shall instruct the ABL Agent
(with notice to the Borrower) in writing to immediately implement the Push Down
Reserve (as defined in this Agreement) under the ABL Credit Agreement; provided
that if the ABL Agent refuses to implement the Push Down Reserve in full under
the ABL Credit Agreement (including, without limitation, due to ABL Excess
Availability being insufficient) within three (3) Business Days after receipt of
such instruction, Borrowers shall immediately repay to Agent the entire amount
(less the amount of any Push Down Reserve implemented) of any such excess of the
Term Loan Outstandings over the Borrowing Cap plus any accrued, unpaid interest
and fees payable thereon.

 

54



--------------------------------------------------------------------------------

(d) If at any point after March 28, 2020 the Borrowing Base II Period is no
longer applicable, at Agent’s election, the Agent may implement either (a) a
Push Down Reserve pursuant to Section 2.1(d) of an amount by which the Term Loan
Outstandings exceed Borrowing Base II or (b) apply Section 2.2(a) requiring the
payments required therein. For purposes herein, “Borrowing Base II Period” shall
mean the period beginning on the first day of any fiscal quarter after which the
Term Loan Outstandings equal or are less than the lesser of (x) $25,000,000 and
(y) the then amount of Borrowing Base II for the prior quarter ended until the
Term Loan Outstandings exceed the lesser of (x) $25,000,000 and (y) the then
amount of Borrowing Base II.

2.2 Mandatory Repayments and Prepayments of the Term Loan.

(a)

(i) Beginning with the fiscal quarter ending March 28, 2020 and for each fiscal
quarter thereafter until the first Borrowing Base II Period or if Section 2.1(d)
is elected, the Borrowers shall make on the last Business Day of each fiscal
quarter a payment of principal on the Term Loan in an amount equal to $4,250,000
(“Required Amortization Amount”).

(ii) Beginning with the fiscal quarter ending March 28, 2020 and for each fiscal
quarter thereafter until the commencement of the first Borrowing Base II Period
or if Section 2.1(d) is elected, the Borrowers shall make within five
(5) Business Days after financial statements for the last fiscal month in such
fiscal quarter were required to have been delivered pursuant to
Section 9.6(a)(i), a payment of principal on the Term Loan in an amount, equal
to the sum, if positive, of (A) sixty percent (60%) of Excess Cash Flow for such
fiscal quarter minus (B) the aggregate amount of all voluntary principal
prepayments, to the extent actually made, of the Term Loan (together with any
Early Termination Fee thereon) during such fiscal quarter (the sum of (A) and
(B), the “ECF Amount”); provided that the amount of the ECF Amount in any
quarter shall not cause the aggregate ECF Amount paid during any fiscal year to
exceed $12,500,00 (which cap for the avoidance of doubt, shall be in addition to
the Required Amortization Amount).

(b) If at any time or from time to time:

(i) any Borrower or Guarantor shall undertake an Asset Sale which results in Net
Proceeds in excess of $250,000 in the aggregate in any fiscal year;

(ii) any Borrower or Guarantor shall issue or incur Indebtedness (other than any
Indebtedness permitted by Section 9.9);

(iii) any Borrower or Guarantor shall issue any Capital Stock (other than any
issuances of Capital Stock permitted by Section 9.7); or

(iv) any Borrower or Guarantor shall suffer Events of Loss in excess of $250,000
in the aggregate in any fiscal year;

(the events described in clauses (i) through (iv) of this clause (b) being
collectively referred to herein as “Prepayment Events”),

 

55



--------------------------------------------------------------------------------

then, subject to the Intercreditor Agreement, (A) the Administrative Borrower
shall promptly notify the Agent in writing of such Prepayment Event (including
the amount of the estimated Net Proceeds to be received by a Borrower or a
Guarantor thereof) and (B) within five (5) Business Days (or immediately in the
case of any issuance or incurrence of Indebtedness or the issuance of Capital
Stock, as the case may be) after receipt by any Borrower or Guarantor of any Net
Proceeds of such Prepayment Event, the Administrative Borrower shall deliver, or
cause to be delivered, an amount equal to such Net Proceeds to the Agent for
distribution to the Lenders as a prepayment of the Term Loan, which prepayment,
subject to the Intercreditor Agreement, shall be applied in accordance with
Section 6.4; provided, however, that the Loan Parties shall be permitted to
apply such Net Proceeds (or any portion thereof) from Events of Loss to replace,
repair, restore or rebuild the assets subject to an Event of Loss or to purchase
or construct other assets useful in the business of the Loan Parties, provided
that (i) no Event of Default has occurred and is continuing and (ii) any such
Net Proceeds arising from such Event of Loss not (x) used to so replace, repair,
restore or rebuild the assets subject to such Event of Loss, or to purchase or
construct other assets useful in the business of the Loan Parties following such
Event of Loss, within 180 days after the receipt of such Net Proceeds, or
(y) committed to be used to so replace, repair, restore or rebuild the assets
subject to such Event of Loss, or to purchase or construct other assets useful
in the business of the Loan Parties following such Event of Loss, within 180
days after the receipt of such Net Proceeds, and subsequently used as so
committed within 180 days after the end of such initial 180-day period, in each
case (as to clauses (x) and (y)), shall be applied to the prepayment of the Term
Loan in accordance with Section 6.4. All prepayments of the principal amount of
the Term Loan from events described in this Section 2.2(b) shall be accompanied
by interest and any related Early Termination Fee.

2.3 [Reserved]

2.4 [Reserved]

2.5 [Reserved]

2.6 [Reserved]

2.7 Joint and Several Liability. Borrowers shall be liable for all Obligations
due to Agent and Secured Parties under this Agreement, regardless of which
Borrower actually receives the Term Loan or other extensions of credit hereunder
or the amount of the Term Loan received or the manner in which Agent accounts
for the Term Loan or other extensions of credit on its books and records. The
Obligations with respect to the Term Loan or other extensions of credit made to
a Borrower, and the Obligations arising as a result of the joint and several
liability of a Borrower hereunder, with respect to the Term Loan or other
extensions of credit made to the other Borrowers hereunder, shall be separate
and distinct obligations, but all such Obligations shall be primary obligations
of all Borrowers. The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to the Term Loan or other
extensions of credit made to the other Borrowers hereunder shall, to the fullest
extent permitted by law, be unconditional irrespective of (a) the validity or
enforceability, avoidance or subordination of the Obligations of the other
Borrowers or of any promissory note or other document evidencing all or any part
of the Obligations of the other Borrowers, (b) the absence of any attempt to
collect the Obligations from the other Borrowers, any Guarantor or any other
security therefor, or the absence of any other action to enforce the same,
(c) the failure by Agent to take any steps to perfect and maintain its security
interest in, or to preserve its rights and maintain its security or collateral
for the Obligations of the other Borrowers and Guarantors, (d) the election of
Agent in any proceeding

 

56



--------------------------------------------------------------------------------

instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (e) the disallowance of all or any portion of the
claim(s) of Agent for the repayment of the Obligations of the other Borrowers
and Guarantors under Section 502 of the Bankruptcy Code, or (f) any other
circumstances which might constitute a legal or equitable discharge or defense
of any obligor, other than the payment of the Obligations and the willful
misconduct, bad faith or gross negligence of Agent or Lenders as determined
pursuant to a final, non-appealable order of a court of competent jurisdiction.
With respect to the Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to the Term Loan or other
extensions of credit made to the other Borrowers hereunder, each Borrower and
Guarantor waives, until the Obligations shall have been paid in full in
immediately available funds and this Agreement shall have been terminated, any
right to enforce any right of subrogation or any remedy which Agent now has or
may hereafter have against Borrowers and Guarantors, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to Agent. Upon any
Event of Default and for so long as the same is continuing, subject to
Section 10 and the Intercreditor Agreement, Agent may proceed directly and at
once, without notice, against any Borrower or Guarantor to collect and recover
the full amount, or any portion of the Obligations, without first proceeding
against the other Borrowers or any other Person, or against any security or
collateral for the Obligations. Each Borrower and Guarantor consents and agrees
that Agent and Lenders shall be under no obligation to marshal any assets in
favor of Borrower(s) or Guarantors against or in payment of any or all of the
Obligations.

2.8 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) the Pro Rata Share of the then outstanding Obligations of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders or all affected Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 11.4),
provided that any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender which affects such Defaulting Lender
disproportionately than other affected Lenders shall require the consent of such
Defaulting Lender; and

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

(e) Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
relend to a Borrower the amount of all such payments received or retained by it
for the account of such Defaulting Lender. The operation of this Section shall
not be construed to increase or otherwise affect the Term Loan Commitment of any
Lender, or relieve or excuse the performance by any Borrower or Guarantor of
their duties and obligations hereunder.

 

57



--------------------------------------------------------------------------------

2.9 Optional Prepayment of Term Loan.

(a) Borrowers shall have the right at any time and from time to time to prepay
the Term Loan in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section and such prepayment shall be accompanied by
interest on the amount so prepaid and any related Early Termination Fee. Any
amounts prepaid pursuant to this Section 2.9 in respect of the principal amount
of the Term Loan shall be applied to the principal repayment installments
thereof in reverse order of maturity.

(b) Administrative Borrower shall notify Agent by telephone (confirmed by
facsimile or email) or in writing of any prepayment hereunder not later than
11:00 a.m., New York time, three Business Days before the date of prepayment (or
such later date agreed to by the Agent in its sole discretion). Each such notice
shall be irrevocable, unless such notice is expressly conditioned on the
occurrence of another transaction, and such notice shall specify the prepayment
date and the principal amount of the Term Loan to be prepaid. Promptly following
receipt of any such notice, Agent shall advise the Lenders of the contents
thereof. The payment amount specified in such notice shall be due and payable on
the date specified therein. Together with each prepayment under this
Section 2.9, the Borrowers shall pay any related Early Termination Fee.

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
Term Loan Outstandings at the applicable Interest Rate. All interest accruing
hereunder on and after the date of any Event of Default (for as long as such
Event of Default is continuing) or termination hereof shall be payable on
demand.

(b) [Reserved].

(c) [Reserved].

(d) Interest shall be payable by Borrowers to Agent, for the account of Lenders,
monthly in arrears not later than the first Business Day of each calendar month
and shall be calculated on the basis of a three hundred sixty (360) day year (or
a 365 or 366 day year, as applicable, for interest calculated based on the
Alternate Base Rate, other than clause (c) of the definition of Alternate Base
Rate) and actual days elapsed. The Interest Rate on non-contingent Obligations
(other than the Term Loan) shall increase or decrease by an amount equal to each
increase or decrease in the Alternate Base Rate effective on the date of any
change in such Alternate Base Rate. In no event shall charges constituting
interest payable by Borrowers to Agent and Lenders exceed the maximum amount or
the rate permitted under any applicable law or regulation, and if any such part
or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

3.2 Fees.

(a) [Reserved].

 

58



--------------------------------------------------------------------------------

(b) [Reserved.]

(c) Borrowers shall pay to Agent the fees and amounts set forth in the Fee
Letter in the amounts and at the times specified therein. To the extent payment
in full of any applicable fee due to the Lenders is received by Agent from
Borrowers, Agent shall pay to each Lender its share of such fees in accordance
with the terms of the arrangements of Agent with such Lender.

3.3 Changes in Laws and Increased Costs of the Term Loan.

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, with respect to reserve
requirements, applicable to any Lender or any banking or financial institution
from whom any Lender borrows funds or obtains credit (a “Funding Bank”), or
(ii) a Funding Bank or any Lender complies with any future guideline or request
from any Governmental Authority or (iii) a Funding Bank or any Lender determines
that the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof has or would
have the effect described below, or a Funding Bank or any Lender complies with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such Governmental Authority, and in the case of any event
set forth in this clause (iii), such adoption, change or compliance has or would
have the effect of reducing the rate of return on any Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
could have achieved but for such adoption, change or compliance (taking into
consideration the Funding Bank’s or Lender’s policies with respect to capital
adequacy) by an amount reasonably deemed by such Lender to be material, and the
result of any of the foregoing events described in clauses (i), (ii) or (iii) is
or results in an increase in the cost to any Lender of funding or maintaining
the Term Loan or its Term Loan Commitment (other than any increased cost
resulting from (A) Taxes (as to which Section 6.5 and the limitations thereto
shall govern) or (B) changes in the basis of taxation of overall net income by
the jurisdiction under the laws of which the Agent or such Lender is organized
or in which the Agent’s or such Lender’s lending office is located or any
political subdivision thereof), then Borrowers and Guarantors shall from time to
time upon demand by Agent pay to Agent additional amounts sufficient to
indemnify such Lender, as the case may be, against such increased cost on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified). A certificate as to the amount of such
increased cost and the calculation thereof, including reasonable supporting
information, shall be submitted to Administrative Borrower by Agent or the
applicable Lender and shall be prima facie evidence, absent manifest error.
Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder, issued in connection therewith or in implementation
thereof, and (y) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to be a change in
law after the date hereof regardless of the date enacted, adopted, issued or
implemented.

(b) [Reserved].

 

59



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Prior to requesting indemnification from the Borrowers for any material
increased costs described in Sections 3.3(a) hereto (“Increased Costs”),

(i) any Lender affected by any Increased Costs (an “Affected Lender”) shall make
commercially reasonable efforts to designate a different lending office, if such
designation would prevent the accruing of Increased Costs or decrease the amount
thereof by a material amount, and would not, in the commercially reasonable
judgment of Affected Lender, be otherwise disadvantageous to Affected Lender,
and

(ii) if such designating of a different lending office would, in the reasonable
judgment of Affected Lender, be disadvantageous to Affected Lender, then such
Lender shall either:

(A) assign all of its rights and obligations under this Agreement to an Eligible
Transferee, if such assignment would eliminate or materially reduce the amount
of the Increased Costs, and would not, in the reasonable judgment of Affected
Lender, be disadvantageous to Affected Lender; or

(B) offer the Borrower to repay within fifteen (15) Business Days after written
notice provided to the Borrower (with a copy to Agent) to that effect, all of
Affected Lender’s interest in the Term Loan. Any repayment by the Borrower
pursuant to this Section 3.3(d)(ii)(B) shall be made directly to the Affected
Lender without giving effect to Section 6.4, Section 6.10 or any other provision
in this Agreement to the contrary.

(e) [Reserved].

3.4 Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Financing Agreement, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Borrowers
may amend this Agreement to replace London Interbank Offered Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Agent has posted such proposed amendment to all Lenders and the Borrowers so
long as the Agent has not received, by such time, written notice of objection to
such amendment from Lenders comprising the Required Lenders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of
London Interbank Offered Rate with a Benchmark Replacement pursuant to this
Section 3.4 will occur prior to the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Financing Agreement, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

60



--------------------------------------------------------------------------------

(c) Notices; Standards for Decisions and Determinations. The Agent will promptly
notify the Administrative Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 3.4, including
any determination with respect to a tenor, rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding absent
manifest error and may be made in its or their sole discretion and without
consent from any other party hereto, except, in each case, as expressly required
pursuant to this Section 3.4.

(d) Benchmark Unavailability Period. Upon the Administrative Borrower’s receipt
of notice of the commencement of a Benchmark Unavailability Period, interest on
the Term Loan shall accrue and be payable at the Alternate Base Rate; provided
that during any Benchmark Unavailability Period, the component of the Alternate
Base Rate based upon the Adjusted Eurodollar Rate will not be used in any
determination of the Alternate Base Rate.

(e) Benchmark Replacement Floor. Notwithstanding anything else herein, any
definition of Benchmark Replacement shall provide that in no event shall such
Benchmark Replacement be less than two percent (2.00%) for purposes of this
Agreement.

SECTION 4. CONDITIONS PRECEDENT

The obligation of Lenders to make the Term Loan is subject to the satisfaction,
or waiver (in accordance with Section 11.4), immediately prior to or
concurrently with the making of such Term Loan, of each of the following
conditions precedent:

(a) all requisite company action and proceedings in connection with this
Agreement and the other Financing Agreements shall be reasonably satisfactory in
form and substance to Agent, and Agent shall have received all information and
copies of all documents, including records of requisite company action and
proceedings which Agent may have reasonably requested in connection therewith,
such documents where reasonably requested by Agent or its counsel to be
certified by appropriate company officers (or if no appropriate officers have
been elected or appointed, by the sole member or managers of the applicable
Borrower or Guarantor) or Governmental Authority (and including a copy of the
certificate of formation (or equivalent) of each Borrower and Guarantor
certified by the Secretary of State (or equivalent Governmental Authority) which
shall set forth the same complete legal name of such Borrower or Guarantor as is
set forth herein);

(b) no material adverse change shall have occurred in the assets or business of
Borrower since the date of Agent’s latest field examination and no change or
event shall have occurred which would materially impair the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent or any Lender to
enforce the Obligations or realize upon the Collateral;

 

61



--------------------------------------------------------------------------------

(c) Agent shall have received satisfactory projections for the fiscal years
ending 2020 through 2024;

(d) all fees, costs and expenses payable by Borrower, as of the effectiveness of
this Agreement, under the terms of this Agreement, the Fee Letter and the other
Financing Agreements shall have been paid in full;

(e) Agent shall have received, in form and substance satisfactory to Agent, such
opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements, and such other matters as Agent may reasonably request;

(f) this Agreement and the other Financing Agreements to be entered into on or
prior to the Closing Date and all instruments and documents hereunder and
thereunder shall have been duly executed by the applicable parties thereto and
delivered to Agent, in form and substance reasonably satisfactory to Agent;

(g) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the Closing Date, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date);

(h) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or before any Governmental Authority, which (i) purports to enjoin,
prohibit, restrain or otherwise affect (A) the making of the Term Loan, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has a reasonable likelihood of
having a Material Adverse Effect;

(i) substantially contemporaneously with the making of the Term Loan hereunder,
the Acquisition shall have been consummated in accordance with the Acquisition
Agreement so that, immediately after giving effect thereto, the Loan Parties are
indirect Subsidiaries of Ultimate Parent;

(j) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of the Term Loan and immediately
after giving effect thereto;

(k) the ABL Credit Agreement in form and substance satisfactory to the Agent
shall have been executed with “Revolving Commitments” thereunder of at least
$100,000,000;

(l) the Intercreditor Agreement shall have been executed by each party thereto;

 

62



--------------------------------------------------------------------------------

(m) Agent shall have received a duly completed written calculation in form and
substance reasonably acceptable to the Agent, dated as of Closing Date,
certified by an Authorized Officer of the Administrative Borrower, which shall
evidence that after giving effect to the making of the Term Loan and the other
transactions contemplated to be effective on the Closing Date, on a pro forma
basis, Liquidity shall not be less than $20,000,000;

(n) Agent shall have received evidence satisfactory to it that Ultimate Parent
and/or the Permitted Holders shall have contributed (or caused to be
contributed), directly or indirectly, cash equity contributions to Parent and
its subsidiaries (in the form of (i) common equity or (ii) pay-in-kind preferred
equity reasonably satisfactory to Agent) in an aggregate amount of not less than
$30,000,000 (the “Closing Date Equity Contribution”), the proceeds of which may
be used to pay the aggregate purchase price for the Acquisition (notwithstanding
anything to the contrary in this Agreement) or for other general corporate
purposes;

(o) (A) appraisals by a third party appraiser acceptable to the Agent of all
Inventory, Accounts and Credit Card Receivables of the Borrowers, the results of
which are satisfactory to the Agent and (B) a written report regarding the
results of a commercial finance examination of the Borrowers and Guarantors,
which shall be reasonably satisfactory to the Agent;

(p) results of such diligence as the Agent and each of the Lenders may
reasonably require, including compliance with “know your customer” and
anti-money laundering rules and regulations, in each case to the extent
requested no later than three (3) days prior to the Closing Date;

(q) all governmental and third party approvals, if any, necessary in connection
with the Acquisition, this Agreement and the transactions contemplated hereby
(including equity interest holder approvals, if any) shall have been obtained on
terms reasonably satisfactory to Agent and shall be in full force and effect;

(r) [reserved];

(s) Agent shall have received a duly executed certificate from an Authorized
Officer of the Administrative Borrower certifying that (i) the conditions
precedent set forth in clauses (j), (w), (x) and (y) of this Section 4 have been
satisfied as of the Closing Date, and (ii) attached to such certificate is a
true, correct and complete copy of the Acquisition Agreement (which shall not
have been amended, changed, modified, supplemented or had its terms waived in a
manner other than as set forth in clause (w) of this Section 4) and all
amendments thereto;

(t) Agent shall have received a duly executed certificate from an Authorized
Officer of the Administrative Borrower certifying that the Loan Parties, taken
as a whole, are Solvent and will continue to be Solvent immediately after giving
effect to this Agreement, the Acquisition, the incurrence of the ABL
Obligations, the payment of all fees and expenses to be paid by the Loan Parties
in connection with any of the foregoing, and the other transactions to be
consummated in connection with the foregoing;

(u) Agent shall have received the results of a recent lien search in each
jurisdiction where the Loan Parties are organized, and in each other
jurisdiction reasonably requested by the Agent no later than five (5) Business
Days prior to the Closing Date, and such search shall reveal no liens on any of
the assets of the Loan Parties except for liens permitted by Section 9.8, or
discharged on or prior to the Closing Date pursuant to a pay-off letter or other
documentation satisfactory to Agent;

 

63



--------------------------------------------------------------------------------

(v) Agent or ABL Agent shall have received (i) if applicable, the certificates
representing the Capital Stock pledged pursuant to the Pledge Agreement,
together with an undated stock power (or other appropriate instruments of
transfer) for each such certificate executed in blank by an Authorized Officer
of the pledgor thereof and (ii) each promissory note (if any) pledged to Agent
pursuant to this Agreement, endorsed (without recourse) in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof;

(w) the Acquisition shall have been, or shall substantially concurrently with
the effectiveness of this Agreement be, consummated in accordance with the terms
of the Acquisition Agreement as in effect on August 7, 2019 without giving
effect to any amendment (other than the First Acquisition Agreement Amendment),
change, modification, supplement or waiver of any provision thereof, in each
case, in any manner that is materially adverse to the interests of the Lenders
and Agent without the prior written consent (not to be unreasonably withheld,
delayed or conditioned) of the Lenders and Agent (it being understood that
(i) any increase in the consideration for the Acquisition shall not be deemed to
be materially adverse to the interests of the Lenders and Agent so long as such
increase in consideration (A) is pursuant to any purchase price or similar
adjustment provisions set forth in the Acquisition Agreement as modified by the
First Acquisition Agreement Amendment and as in effect on the date of such First
Acquisition Agreement Amendment, or (B) is not funded with additional
Indebtedness, (ii) the following decreases in the consideration for the
Acquisition shall not be deemed to be materially adverse to the interests of the
Lenders and Agent: (A) decreases pursuant to any purchase price or similar
adjustment provisions set forth in the Acquisition Agreement as modified by the
First Acquisition Agreement Amendment and as in effect on the date of such First
Acquisition Agreement Amendment and (B) decreases to the extent they are applied
to reduce the amount of Indebtedness issued under this Agreement and the equity
contribution described in clause (n) of this Section 4 on a pro rata basis,
(iii) any change in third party beneficiary rights applicable to the Lenders or
Agent or in the governing law without the prior written consent of the Lenders
and Agent shall be deemed to be materially adverse to the interests of the
Lenders and Agent, and (iv) any modification to the definition of “Company
Material Adverse Effect” (as defined in the Acquisition Agreement as amended by
the First Acquisition Agreement Amendment and as in effect on the date of such
First Acquisition Agreement Amendment) without the prior written consent of the
Agent shall be deemed to be materially adverse to the interests of the Lenders
and Agent);

(x) No “Company Material Adverse Effect” (as defined in the Acquisition
Agreement as amended by the First Acquisition Agreement Amendment and as in
effect on the date of such First Acquisition Agreement Amendment) shall have
occurred since the date of the Acquisition Agreement; and

(y) No Loan Party shall have any outstanding Indebtedness for borrowed money
other than Indebtedness permitted under Section 9.9.

 

64



--------------------------------------------------------------------------------

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor, including Parent, hereby grants to
Agent, for itself and the benefit of the Secured Parties, a continuing security
interest in, a lien upon, and a right of set off against, as security, all of
the following personal property and fixtures, and interests in personal property
and fixtures, of each Borrower and Guarantor, whether now owned or hereafter
acquired or existing, and wherever located (together with all other collateral
security for the Obligations at any time granted to or held or acquired by Agent
or any Secured Party, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all General Intangibles;

(c) all Intellectual Property;

(d) all Goods, including but not limited to, Inventory and Equipment;

(e) all Chattel Paper, including, all tangible and electronic Chattel Paper;

(f) all Instruments, including, all promissory notes;

(g) all Documents;

(h) all Deposit Accounts;

(i) all letters of credit, banker’s acceptances and similar instruments and
including all Letter-of-Credit Rights;

(j) all Supporting Obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) Goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed Goods, and (iv) deposits by and property of Account Debtors or
other Persons securing the obligations of Account Debtors;

(k) all (i) Investment Property (including, but not limited to, Securities,
whether certificated or uncertificated, Securities accounts, Security
entitlements, commodity contracts or commodity accounts) and (ii) monies, credit
balances, deposits and other property of any Borrower or Guarantor now or
hereafter held or received by or in transit to Agent, any Lender or its
Affiliates or at any other depository or other institution from or for the
account of any Borrower or Guarantor, whether for pledge, custody, transmission,
collection or otherwise;

 

65



--------------------------------------------------------------------------------

(l) all commercial tort claims, including, those identified in Schedule 5.2(g)
hereto;

(m) to the extent not otherwise described above, all Receivables;

(n) all Records; and

(o) all accessions to, substitutions for and replacements, products and proceeds
of the foregoing, in any form, including insurance proceeds and all claims
against third parties for loss or damage to or destruction of or other
involuntary conversion of any kind or nature of any or all of the other
Collateral.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and Borrowers and Guarantors shall not be deemed to have
granted a security interest in, (i) any personal and Real Property, fixtures and
interest of any Borrower or Guarantor which are not assignable or are incapable
of being encumbered as a matter of law (after giving effect to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law), except for the products
and proceeds thereof (except to the extent such products and proceeds would
independently be subject to this clause (i)), (ii) any Borrower’s or Guarantor’s
rights or interests in any license, contract or agreement with respect to
Intellectual Property (which is not owned by such Borrower or Guarantor) to
which such Borrower or Guarantor is a party or any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant would, under
applicable law, result in a breach of the terms of, or constitute a default
under any license, contract or agreement to which such Borrower or Guarantor is
a party (after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law) (except for the products and proceeds thereof); provided,
however, upon the ineffectiveness, lapse or termination of any such provision,
the Collateral shall include, and such Borrower or Guarantor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect, and (iii) the Capital Stock of any Foreign
Subsidiary to the extent that such Capital Stock constitutes more than
sixty-five percent (65%) of the Voting Stock of all classes of the Capital Stock
of such Foreign Subsidiary that are entitled to vote, except for the products
and proceeds thereof as long as such products or proceeds do not cause the
aggregate amount of the Voting Stock of such Foreign Subsidiary part of the
Collateral to exceed at any time sixty-five percent (65%) of the Voting Stock of
all classes of the Capital Stock of such Foreign Subsidiary. Notwithstanding the
foregoing, the Collateral shall exclude any rights to any Intellectual Property,
or License Agreements that would be cancelled or rendered invalid or
unenforceable under applicable law by the grant of a security interest created
pursuant to the terms of this Agreement, for as long as such prohibition or
reason for invalidity under applicable law exists, except for the products and
proceeds thereof that would not independently be subject to this sentence. If
any Borrower or Guarantor is required to deliver an estoppel letter with respect
to any leasehold to the landlord party to such lease (or to the mortgagor of
such landlord), the Collateral shall also exclude any rights to such leasehold
to the extent necessary to permit such Borrower or Guarantor to certify that
such leasehold is not subject to any assignment or hypothecation, and solely for
purposes of such estoppel letter.

 

66



--------------------------------------------------------------------------------

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Borrower or Guarantor as debtor, as Agent may reasonably
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction, as Agent may reasonably determine, together with any
amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on, prior to or after the date hereof.
Any such financing statements may indicate the Collateral as (i) all assets of
the debtor now owned or hereafter acquired or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (ii) by any
other description which reasonably approximates the description contained
herein. Each Borrower and Guarantor hereby ratifies and approves all financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor, as the case may be, as debtor with respect to the Collateral (and any
amendments with respect to such financing statements) filed by or on behalf of
Agent prior to the date hereof and ratifies and confirms the authorization of
Agent to file such financing statements (and amendments, if any). Each Borrower
and Guarantor hereby authorizes Agent to adopt on behalf of such Borrower and
Guarantor any symbol required for authenticating any electronic filing. In the
event that the description of the collateral in any financing statement naming
Agent or its designee as the secured party and any Borrower or Guarantor as
debtor includes assets and properties of such Borrower or Guarantor that do not
at any time constitute Collateral, whether hereunder, under any of the other
Financing Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral, provided, that,
the inclusion of the description of assets and properties of such Borrower or
Guarantor that do not constitute Collateral in any financing statement shall not
be deemed a grant of a security interest in such asset of such Borrower or
Guarantor in favor of Agent and Secured Parties. In no event shall any Borrower
or Guarantor at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Agent or its designee as
secured party and such Borrower or Guarantor as debtor without the prior written
consent of Agent. Each Borrower and Guarantor acknowledges that it is not
authorized to file any financing statement, amendment, termination statement or
correction statement with respect to any financing statement without the prior
written consent of Agent.

(b) Each Borrower and Guarantor does not have any Chattel Paper (whether
tangible or electronic) or Instruments as of the Closing Date, except as set
forth in the Perfection Certificate. In the event that any Borrower or Guarantor
shall be entitled to or shall receive any Chattel Paper or Instrument after the
date hereof, which together with all other Chattel Paper or Instruments that
Borrower has become entitled to or has received after the date hereof has an
aggregate fair market value in excess of $100,000, Borrowers and Guarantors
shall promptly notify Agent thereof in writing. Promptly upon the receipt
thereof by or on behalf of any Borrower or Guarantor (including by any agent or
representative), such Borrower or Guarantor shall deliver, or cause to be
delivered to Agent or ABL Agent, all such tangible Chattel Paper and Instruments
that

 

67



--------------------------------------------------------------------------------

such Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree. Subject
to the Intercreditor Agreement, at Agent’s option, each Borrower and Guarantor
shall, or ABL Agent may, or Agent may, at any time on behalf of any Borrower or
Guarantor, cause the original of any such Instrument or Chattel Paper with an
aggregate fair market value in excess of $100,000, to be conspicuously marked in
a form and manner acceptable to Agent with the following legend (or any
substantially similar legend, including any legend also referring to the
security interests of the ABL Agent, as Agent may agree to in its reasonable
discretion) referring to Chattel Paper or Instruments as applicable: “This
[chattel paper] [instrument] is subject to the security interests of GACP
Finance Co., LLC and any sale, transfer, assignment or encumbrance of this
[chattel paper] [instrument] violates the rights of such secured party.”

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic Chattel Paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, or any similar or
successor act, law or statute) which together with all other electronic Chattel
Paper or “transferable record” that Borrower has become entitled to or has
received after the date hereof has an aggregate fair market value in excess of
$100,000, such Borrower or Guarantor shall promptly notify Agent thereof in
writing. Subject to the Intercreditor Agreement, promptly upon Agent’s request,
such Borrower or Guarantor shall take, or cause to be taken, such actions as
Agent may request to give Agent or ABL Agent control of such electronic Chattel
Paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction, or any similar or successor
act, law or statute.

(d) Each Borrower and Guarantor does not have any Deposit Accounts as of the
Closing Date, except (x) Store Accounts or (y) as set forth in the Perfection
Certificate. Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any Deposit Account unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity reasonably acceptable to Agent the
name of the account, the owner of the account, the name and address of the bank
at which such account is to be opened or established, the individual at such
bank with whom such Borrower or Guarantor is dealing and the purpose of the
account, (ii) the bank where such account is opened or maintained shall be an
Eligible Depository Bank or shall be reasonably acceptable to Agent, and
(iii) within fifteen (15) Business Days after the opening of such Deposit
Account, such Borrower or Guarantor shall either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such Deposit Account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
Deposit Account is opened and maintained or (B) arrange for Agent or ABL Agent
to become the customer of the bank with respect to the Deposit Account on terms
and conditions reasonably acceptable to Agent; provided, that to the extent a
Deposit Account Control Agreement has not been delivered to Agent as of the
Closing Date for any Deposit Account in existence at such time, Borrowers shall
deliver a Deposit Account Control Agreement pursuant to Section 9.29. The terms

 

68



--------------------------------------------------------------------------------

of this subsection (d) shall not apply Excluded Accounts. Subject to the
Intercreditor Agreement, Agent shall not exercise control over any Deposit
Account until an Event of Default has occurred, and thereafter for only so long
as it is continuing; and Agent shall cease to exercise control over any Deposit
Accounts at such time as no Event of Default is then continuing.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any Investment Property, as of the Closing Date, or
has any investment account, Securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the Closing Date, in each case
except as set forth in the Perfection Certificate.

(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated Securities,
which together with all other certificated Securities that Borrower holds or
acquires an interest in after the date hereof have an aggregate fair market
value in excess of $100,000, subject to the Intercreditor Agreement, such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Agent or ABL Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Agent or ABL Agent may from time to time specify. If
any Securities, now or hereafter acquired by any Borrower or Guarantor are
uncertificated and are issued to such Borrower or Guarantor or its nominee
directly by the issuer thereof, and such Securities together with all other such
Securities acquired by Borrower have an aggregate fair market value in excess of
$100,000, such Borrower or Guarantor shall immediately notify Agent thereof and,
subject to the Intercreditor Agreement, either (A) cause the issuer to agree to
comply with instructions from Agent or ABL Agent as to such Securities, without
further consent of any Borrower or Guarantor or such nominee (it being
understood that Agent shall not give any such issuer any such instructions
unless an Event of Default has occurred and is continuing), or (B) arrange for
Agent or ABL Agent to become the registered owner of the Securities.

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a Deposit Account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Agent shall have received not less than
five (5) Business Days prior written notice of the intention of such Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity reasonably acceptable to Agent the name of the
account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be acceptable to Agent, and (C) within fifteen
(15) Business Days after the opening of such investment account, securities
account or other similar account with a securities intermediary or commodity
intermediary, such Borrower or Guarantor shall either (1) execute and deliver,
and cause to be executed and delivered to Agent, an Investment Property Control
Agreement with respect thereto duly authorized, executed and delivered by such
Borrower or Guarantor and such securities intermediary or commodity intermediary
or (2) arrange for Agent or ABL Agent to become the entitlement holder with
respect to such Investment Property on terms and conditions reasonably
acceptable to Agent; provided, that to the extent an Investment Property

 

69



--------------------------------------------------------------------------------

Control Agreement has not been delivered to Agent as of the Closing Date for any
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary in existence at such time,
Borrowers shall deliver an Investment Property Control Agreement pursuant to
Section 9.29. Subject to the Intercreditor Agreement, Agent shall not exercise
control over any investment account, securities account, commodity account or
other similar account (other than any Deposit Accounts which shall be governed
by Section 5.2(d) above) unless an Event of Default has occurred, and thereafter
for only so long as it is continuing; and Agent shall cease to exercise control
over any investment account, securities account, commodity account or other
similar account at such time as no Event of Default is then continuing.

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the Closing Date, except as set forth in the Perfection
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, which together with all other letters of
credit, banker’s acceptances and similar instruments that Borrower has become
entitled to or has received after the date hereof has an aggregate fair market
value in excess of $250,000, such Borrower or Guarantor shall promptly notify
Agent thereof in writing. Such Borrower or Guarantor shall promptly, subject to
the Intercreditor Agreement, either (i) deliver, or cause to be delivered to
Agent or ABL Agent, with respect to any such letter of credit, banker’s
acceptance or similar instrument, the written agreement of the issuer and any
other nominated Person obligated to make any payment in respect thereof
(including any confirming or negotiating bank), in form and substance reasonably
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent and/or ABL Agent by such Borrower or Guarantor and
agreeing to make all payments thereon directly to Agent or ABL Agent or as Agent
or ABL Agent may otherwise direct upon the occurrence and during the continuance
of an Event of Default or (ii) cause Agent or ABL Agent to become, at Borrowers’
expense, the transferee beneficiary of the letter of credit, banker’s acceptance
or similar instrument (as the case may be) upon the occurrence and during the
continuance of an Event of Default.

(g) Except as set forth in Schedule 5.2(g) hereto, on the Closing Date,
Borrowers and Guarantors do not have any commercial tort claims with respect to
which the amount claimed exceeds $250,000 and either a written demand therefor
has been made or legal action has commenced. In the event that any Borrower or
Guarantor shall at any time after the date hereof have any commercial tort
claims with respect to which the amount claimed exceeds $250,000 and either a
written demand therefor has been made or legal action has commenced, or if any
Event of Default exists, upon Agent’s request, if any Borrower or Guarantor has
any commercial tort claims, such Borrower or Guarantor shall promptly notify
Agent thereof in writing, which notice shall (i) set forth in reasonable detail
the basis for and nature of such commercial tort claim and (ii) include the
express grant by such Borrower or Guarantor to Agent of a security interest in
such commercial tort claim (and the proceeds thereof). In the event that such
notice does not include such grant of a security interest, the sending thereof
by such Borrower or Guarantor to Agent shall be deemed to constitute such grant
to Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this

 

70



--------------------------------------------------------------------------------

Agreement or any of the other Financing Agreements, Agent is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming Agent or its designee as secured party and such Borrower or Guarantor as
debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Borrower and Guarantor
shall promptly upon Agent’s reasonable request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

(h) Borrowers and Guarantors do not have any Goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the
Closing Date, except as set forth in the Perfection Certificate and except for
Goods located in the United States in transit to a location of a Borrower or
Guarantor permitted herein in the ordinary course of business of such Borrower
or Guarantor in the possession of any carrier transporting such Goods. In the
event that any Goods covered by documents of title or other Collateral with a
fair market value in excess of $250,000 are at any time after the date hereof in
the custody, control or possession of any other Person not referred to in the
Perfection Certificate or such carriers, Borrowers and Guarantors shall promptly
notify Agent thereof in writing. Promptly upon Agent’s reasonable request,
Borrowers and Guarantors shall deliver to Agent a Collateral Access Agreement,
subject to Section 9.29 hereof, duly authorized, executed and delivered by such
Person and the Borrower or Guarantor that is the owner of such Collateral,
except where the fair market value of the Collateral involved is less than
$250,000 so long as the aggregate Value of all Collateral located at such
locations without a Collateral Access Agreement shall not exceed $2,000,000.

(i) Each Borrower and Guarantor will use commercially reasonable efforts to
maintain the Intellectual Property owned by it, defend the Intellectual Property
against the claims of all persons, and will maintain and renew all registrations
of the Intellectual Property, if applicable, in each case in the ordinary course
of business; provided, that, Borrowers and Guarantors shall not be required to
maintain, defend or renew any Intellectual Property which is not material to the
Borrowers’ business or has no material economic value. If any trademark is
material to the conduct of any Borrower’s or Guarantor’s business or has
material economic value, such Borrower or Guarantor, as the case may be, shall
not permit the expiration or abandonment of such trademark without the prior
written consent of Agent (which consent shall not be unreasonably withheld). If,
before the Obligations have been satisfied in full and the Financing Agreements
have been terminated, any Borrower or Guarantor shall obtain or acquire any new
trademark registration or file or acquire any new trademark application,
Administrative Borrower shall give Agent notice thereof in the compliance
certificate delivered to Agent pursuant to Section 9.6(a)(i) hereof.

(i) Until the Obligations shall have been Paid in Full and the Financing
Agreements have been terminated (other than indemnification and other contingent
obligations not yet accrued at such time), each Borrower and Guarantor shall use
commercially reasonable efforts to preserve and maintain all rights in the
trademarks and the other Intellectual Property; provided, that Borrowers and
Guarantors are not required to preserve or maintain any trademarks which are not
material to the Borrowers’ business or have no material economic value. Any
expenses incurred in connection with such actions shall be borne by Borrowers.

 

71



--------------------------------------------------------------------------------

(ii) Borrowers and Guarantors shall not expressly abandon any right to file a
trademark, copyright or patent application or registration for any trademark,
copyright or patent, or abandon any pending trademark, copyright or patent
application or registration without the prior written consent of Agent (which
consent shall not be unreasonably withheld), except to the extent that the
trademark, copyright or patent covered by such application or registration is
not material to the Borrowers’ business or has no material economic value.

(j) Subject to Section 9.2 hereof, Borrowers and Guarantors shall take any other
actions reasonably requested by Agent from time to time to cause the attachment
and perfection (with the priority required by the Financing Agreements), and,
subject to the Intercreditor Agreement, the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including,
(i) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that any Borrower’s or Guarantor’s signature thereon is required
therefor, (ii) upon Agent’s request after the occurrence and during the
continuance of an Event of Default, causing Agent’s (or, if only one name may be
noted, whichever of Agent and ABL Agent has priority with respect to such
Collateral pursuant to the Intercreditor Agreement) name to be noted as secured
party on any certificate of title for a titled good if such notation is a
condition to attachment, perfection or priority of, or ability of Agent or ABL
Agent to enforce, the security interest of Agent in such Collateral,
(iii) complying with any provision of any statute, regulation or treaty of the
United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Agent to
enforce, the security interest of Agent in such Collateral, (iv) obtaining the
required consents and approvals of any Governmental Authority or third party,
including, any consent of any licensor, lessor or other Person obligated on
Collateral, and taking all actions required by other law, as applicable in any
relevant jurisdiction; and (v) executing, delivering and filing Intellectual
Property Security Agreements substantially in the form of Exhibit H attached
hereto in the United States Patent and Trademark Office and the United States
Copyright Office, as applicable, and any other appropriate filing offices as the
Agent may reasonably request.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Term Loan Outstandings and other
Obligations and the Collateral, (b) all payments made by or on behalf of any
Borrower or Guarantor and (c) all other appropriate debits and credits as
provided in this Agreement, including fees, charges, costs, expenses and
interest. All entries in the loan account(s) shall be made in accordance with
Agent’s customary practices as in effect from time to time and shall be deemed
conclusive absent manifest error or omissions.

6.2 Statements. Agent shall render to Administrative Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Agent for Borrowers pursuant to the provisions of this Agreement, including
principal, interest, fees, costs and expenses. Each such statement shall be
subject to subsequent adjustment by Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrowers and Guarantors
and conclusively binding upon Borrowers and Guarantors as an account stated
except to the extent that Agent receives a written notice from Administrative
Borrower of any specific exceptions of

 

72



--------------------------------------------------------------------------------

Administrative Borrower thereto within thirty (30) days after the date such
statement has been received by Administrative Borrower. Until such time as Agent
shall have rendered to Administrative Borrower a written statement as provided
above, the balance in any Borrower’s loan account(s) shall be presumptive
evidence of the amounts due and owing to Agent and Lenders by Borrowers and
Guarantors.

6.3 Collection of Accounts.

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 hereto and subject to Section 5.2(d) hereof such
other banks as such Borrower or Guarantor may hereafter select and which shall
be reasonably satisfactory to the Agent. The banks set forth on Schedule 8.10
hereto constitute all of the banks with which Borrowers and Guarantors have
deposit account arrangements and merchant payment arrangements as of the Closing
Date and identifies each of the Deposit Accounts at such banks that are used
solely for receiving store receipts from a retail store location of a Borrower
(together with any other Deposit Accounts at any time established or used by any
Borrower for receiving such store receipts from any retail store location,
collectively, the “Store Accounts” and each individually, a “Store Account”) or
otherwise describes the nature of the use of such Deposit Account by such
Borrower or Guarantor.

(i) Each Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of such Borrower into the Store
Account of such Borrower used solely for such purpose in accordance with the
current and prior practices of such Borrower, but in any event no less
frequently than once every three (3) Business Days; provided, that, each retail
store of a Borrower may retain in such store funds of up to $10,000 immediately
after each deposit of funds from such store into the applicable Store Account.
All such funds deposited into the Store Accounts shall be sent by wire transfer
or other electronic funds transfer on each Business Day to the Blocked Accounts
as provided in Section 6.3(a)(ii) below, except for (A) nominal amounts which
are required to be maintained in such Store Accounts under the terms of such
Borrower’s arrangements with the bank at which such Store Accounts are
maintained or (B) with respect to funds deposited in Manual Sweeping Accounts,
which shall be sent to the Blocked Accounts not less than twice every week (and
which amounts, together with all amounts held at the retail store locations and
not yet deposited in the Store Accounts and amounts in Store Accounts, shall not
in the aggregate exceed $3,500,000 at any one time, except (1) to the extent
from time to time additional amounts may be held in the retail stores or the
Store Accounts on Saturday, Sunday or other days where the applicable depository
bank is closed, which additional amounts are to be, and shall be, transferred on
the next Business Day to the Blocked Accounts, and (2) as Agent may otherwise
agree in its sole discretion).

(ii) Each Borrower shall establish and maintain, at its expense, Deposit
Accounts with such banks as are reasonably acceptable to Agent (the “Blocked
Accounts”) into which each Borrower shall promptly either cause all amounts on
deposit in the Store Accounts of such Borrower to be sent as provided in
Section 6.3(a)(i) above or shall itself deposit or cause to be deposited all
proceeds of Collateral, including all proceeds from sales of Inventory, all
amounts payable to each Borrower from Credit Card Issuers and Credit Card
Processors, and all other proceeds of Collateral. Any Eligible Depository Bank
shall be deemed acceptable to Agent.

 

73



--------------------------------------------------------------------------------

(iii) Borrowers and Guarantors shall deliver, or cause to be delivered to Agent
a Deposit Account Control Agreement duly authorized, executed and delivered by
each bank where a Blocked Account is maintained as provided in Section 5.2
hereof. Without limiting any other rights or remedies of Agent or Lenders,
subject to the terms of the Intercreditor Agreement, Agent may, at its option,
and shall (at the direction of Required Lenders), instruct the depository banks
at which the Blocked Accounts are maintained to transfer all available funds
received or deposited into the Blocked Accounts to the Agent Payment Account at
any time that an Event of Default is continuing and Agent shall send to
Administrative Borrower a copy of any such written instruction sent by Agent to
the depository bank promptly thereafter. Subject to the terms of the
Intercreditor Agreement, at all times that Agent shall have notified any
depository bank to transfer funds from a Blocked Account to the Agent Payment
Account, all payments made to such Blocked Accounts, whether in respect of the
Receivables, as proceeds of Inventory or other Collateral or otherwise shall be
treated as payments to Agent in respect of the Obligations and therefore shall
constitute the property of Agent and Lenders to the extent of the then
outstanding Obligations.

(b) For purposes of calculating the Term Loan Outstandings, subject to the
Intercreditor Agreement, any payment made pursuant to Section 6.3(a)(iii) will
be applied (conditional upon final collection) to the Obligations on the
Business Day of receipt by Agent of immediately available funds in the Agent
Payment Account provided such payments and notice thereof are received in
accordance with Agent’s usual and customary practices as in effect from time to
time and within sufficient time to credit the applicable loan account on such
day, and if not, then on the next Business Day. Subject to the Intercreditor
Agreement, for the purposes of calculating interest on the Obligations, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations in accordance with Section 6.4(a) hereof on the
same Business Day of receipt by Agent of immediately available funds in the
Agent Payment Account provided such payments or other funds and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time, by 11:00 a.m. New York City time and if not, then on
the next Business Day.

(c) Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, Parent and its shareholders,
directors, employees, agents, each Borrower and Guarantor and their respective
employees, agents and Subsidiaries or other Affiliates shall receive and
promptly remit to Agent, as the property of Agent, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or other
Collateral which come into their possession or under their control and promptly
upon receipt thereof, shall deposit or cause the same to be deposited in the
Blocked Accounts, or remit the same or cause the same to be remitted, in kind,
to Agent. In no event shall the same be commingled with any Borrower’s or
Guarantor’s own funds. Borrowers agree to reimburse Agent on demand for any
amounts owed or paid to any bank or other financial institution at which a
Blocked Account or any other Deposit Account or investment account is
established or any other bank, financial institution or other Person involved in
the transfer of funds to or from the Blocked Accounts arising out of Agent’s
payments to or indemnification of such bank, financial institution or other
Person.

 

74



--------------------------------------------------------------------------------

The obligations of Borrowers to reimburse Agent for such amounts pursuant to
this Section 6.3 shall survive the termination or non-renewal of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time.
Subject to the terms of the Intercreditor Agreement, Agent shall apply payments
received or collected from any Borrower or Guarantor or for the account of any
Borrower or Guarantor (including the monetary proceeds of collections or of
realization upon any Collateral) as follows:

(i) first, to pay any fees, indemnities or expense reimbursements then due to
Agent from any Borrower or Guarantor;

(ii) second, to pay any fees, indemnities, or expense reimbursements then due to
Lenders from any Borrower or Guarantor;

(iii) third, to pay interest due in respect of the Term Loan (and including any
Special Agent Advances);

(iv) fourth, to pay or prepay principal in respect of Special Agent Advances;

(v) fifth, to pay or prepay principal in respect of the Term Loan; and

(vi) sixth, to pay or prepay any other Obligations whether or not then due, in
such order and manner as Agent determines.

Notwithstanding anything to the contrary contained in this Agreement, (A) to the
extent any Borrower uses any proceeds of the Term Loan to acquire rights in or
the use of any Collateral or to repay any Indebtedness used to acquire rights in
or the use of any Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from the Term Loan that were not
used for such purposes and second to the Obligations arising from Term Loan the
proceeds of which were used to acquire rights in or the use of any Collateral in
the chronological order in which such Borrower acquired such rights in or the
use of such Collateral.

(b) Subject to Section 6.5, Borrower shall make all payments to Agent and
Lenders on the Obligations free and clear of, and without deduction or
withholding for or on account of, any setoff, counterclaim, defense,
restrictions or conditions of any kind. If after receipt of any payment of, or
proceeds of Collateral applied to the payment of, any of the Obligations, Agent
or any Lender is required to surrender or return such payment or proceeds to any
Person for any reason, then the Obligations intended to be satisfied by such
payment or proceeds shall be reinstated and continue and this Agreement shall
continue in full force and effect as if such payment or proceeds had not been
received by Agent or such Lender. Borrowers and Guarantors shall be liable to
pay to Agent and Lenders, and do hereby indemnify and hold Agent and Lenders
harmless for the amount of any payments or proceeds so surrendered or returned
and to the extent thereof. This Section 6.4(b) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds. This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.

 

75



--------------------------------------------------------------------------------

6.5 Taxes.

(a) Payment Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Financing Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 6.5) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Borrower to a Governmental Authority pursuant to this Section 6.5, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Borrower by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so) and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Financing Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to setoff and apply any and all amounts at any time
owing to such Lender under any Financing Agreement or otherwise payable by the
Agent to such Lender from any other source against any amount due to the Agent
under this paragraph (e).

 

76



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Agreement shall deliver to
the Administrative Borrower and the Agent, at the time or times reasonably
requested by the Administrative Borrower or the Agent, such properly completed
and executed documentation reasonably requested by the Administrative Borrower
or the Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
the Administrative Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Administrative
Borrower or the Agent as will enable the Borrowers or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 6.5(f)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Administrative
Borrower and the Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Agent), an executed
copy of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Financing Agreement, an executed copy of IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Financing
Agreement, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

77



--------------------------------------------------------------------------------

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-1, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Agent to determine
the withholding or deduction required to be made;

(D) if a payment made to a Lender under any Financing Agreement would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Borrower or the Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Administrative Borrower or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement; and

 

78



--------------------------------------------------------------------------------

(E) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable Administrative Borrower or Agent to determine
the amount of Tax (if any) required by law to be withheld.

(g) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Administrative Borrower and the
Agent in writing of its legal inability to do so.If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Term Loan Commitments and the
repayment, satisfaction or discharge of all obligations under any Financing
Agreement (including the Payment in Full of the Obligations).

6.6 [Reserved].

6.7 Use of Proceeds.

(a) Borrowers shall use the proceeds of the Term Loan hereunder only to (i) pay
the purchase price payable in connection with the Acquisition under the
Acquisition Agreement, (ii) pay for costs, expenses and fees in connection with
the Acquisition, the Acquisition Agreement, this Agreement, the other Financing
Agreements, the ABL Credit Agreement and the other Financing Agreements (as
defined in the ABL Credit Agreement) and the consummation of any other permitted
transactions contemplated hereby which will take place on or about the Closing
Date and (iii) finance general operating, working capital and other proper
corporate purposes of such Borrower (including the intercompany funding of
Borrowers, Guarantors and their Subsidiaries) not otherwise prohibited by the
terms hereof. None of the proceeds of the Term

 

79



--------------------------------------------------------------------------------

Loan will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purposes of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause the Term Loan to be
considered a “purpose credit” within the meaning of Regulation U of the Federal
Reserve Board, as amended.

(b) No Borrower or Guarantor shall use, and each Borrower and Guarantor shall
ensure that its Subsidiaries and their respective directors, officers and agents
shall not use, the proceeds of the Term Loan (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent that such activities, businesses or transaction would be
prohibited by applicable Sanctions, or (iii) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.

6.8 Appointment of Administrative Borrower as Agent for Receipts of Statements.

(a) [Reserved].

(b) [Reserved].

(c) Each Borrower and other Guarantor hereby irrevocably appoints Vitamin Shoppe
Industries as Administrative Borrower and, as such constitutes Administrative
Borrower as its respective agent to receive statements on account and all other
notices from Agent and Lenders with respect to the Obligations or otherwise
under or in connection with this Agreement and the other Financing Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Administrative Borrower
shall be deemed for all purposes to have been made by such Borrower or
Guarantor, as the case may be, and shall be binding upon and enforceable against
such Borrower or Guarantor to the same extent as if made directly by such
Borrower or Guarantor.

(e) The Administrative Borrower may execute any of its duties as the
Administrative Borrower hereunder and under any other Financing Agreements by or
through Authorized Officers.

(f) No purported termination of the appointment of Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Agent.

6.9 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement or as otherwise agreed by Lenders: (a) the Term Loan shall be made
among the Lenders based on their respective Pro Rata Shares as to the Term Loan
and (b) each payment on account of any Obligations to or for the account of one
or more of Lenders in respect of any Obligations due on a particular day shall
be allocated among the Lenders entitled to such payments based on their
respective Pro Rata Shares of the Term Loan, as applicable, and shall be
distributed accordingly.

 

80



--------------------------------------------------------------------------------

6.10 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on the Term Loan owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.

(b) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Term Loans or
participations resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans and participations and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Term Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with their respective Pro
Rata Shares; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Term Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Term Loan or other amounts (as the case may
be) owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or

 

81



--------------------------------------------------------------------------------

other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable, assign
such rights to Agent for the benefit of Secured Parties and, in any event,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of Lenders entitled under this Section to share in the benefits of
any recovery on such secured claim.

6.11 Settlement Procedures.

(a) [Reserved].

(b) [Reserved].

(c) No Lender shall be responsible for any default by any other Lender in the
other Lender’s obligation to make Term Loan hereunder nor shall the Term Loan
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in the other Lender’s obligation to make the Term Loan
hereunder.

(d) Agent may assume that each Lender will make available to Agent such Lender’s
Pro Rata Share of the Term Loan and Agent may, in its discretion, but shall not
be obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on the Closing Date. If Agent makes such corresponding
amount available to a Borrower and such corresponding amount is not in fact made
available to Agent by such Lender, Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three
(3) days of Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof. During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a part of the Term Loan made by Agent for its own account.
Upon any such failure by a Lender to pay Agent, Agent shall promptly thereafter
notify Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice, which shall constitute a
payment on account of Obligations.

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its Term
Loan Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Term Loan Commitment.

 

82



--------------------------------------------------------------------------------

6.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or the Term Loan Commitment of any other Lender hereunder. Nothing
contained in this Agreement or any of the other Financing Agreements and no
action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers and Guarantors shall maintain complete and accurate books and
records in all material respects with respect to the Collateral owned by it.
Borrowers and Guarantors shall provide Agent with the following documents in a
form reasonably satisfactory to Agent:

(i) promptly after the end of (but in no event more than fifteen (15) Business
Days thereafter) each fiscal month, so long as no Event of Default has occurred
and is continuing and no Increased Reporting Period is then in effect (at any
time an Event of Default has occurred and is continuing or if an Increased
Reporting Period is in effect, weekly on each Wednesday (or if such day is not a
Business Day, then the next succeeding Business Day)), a Borrowing Base
Certificate setting forth the calculation of the Borrowing Base and Borrowing
Base II, as applicable, as of the last Business Day of the immediately preceding
fiscal month for monthly reporting (or the Friday of the immediately preceding
week for weekly reporting) as to the Inventory, duly completed and executed by
the chief financial officer, vice president of finance, treasurer, controller or
other similar financial officer of Administrative Borrower (or if no such
officer has been appointed or elected, the sole member of the Administrative
Borrower), together with all schedules required pursuant to the terms of the
Borrowing Base Certificate duly completed, including but not limited to an
inventory summary report by category as determined by Borrowers in accordance
with their current and prior inventory management policies (and upon Agent’s
reasonable request, upon the occurrence and during the continuance of an Event
of Default letter of credit inventory summary) and identifying where such
Inventory is located;

(ii) promptly after the end of (but in no event more than fifteen (15) Business
Days thereafter) each fiscal month, so long as no Event of Default has occurred
and is continuing and no Increased Reporting Period is then in effect (at any
time an Event of Default has occurred and is continuing or if an Increased
Reporting Period is in effect, weekly on each Wednesday (or if such day is not a
Business Day, then the next succeeding Business Day)), a schedule and aging of
the Borrowers’ accounts payable, delivered electronically in a text formatted
file reasonably acceptable to Agent;

(iii) promptly after the end of (but in no event more than fifteen (15) Business
Days thereafter) each fiscal month, so long as no Event of Default has occurred
and is continuing and no Increased Reporting Period is then in effect (at any
time an Event of Default has occurred and is continuing or if an Increased
Reporting Period is in effect, weekly on each Wednesday (or if such day is not a
Business Day, then the next succeeding Business Day)), inventory summary reports
by location and category of Inventory (including the amounts of Inventory and
the aggregate value thereof at each retail store location and at premises of
warehouses or other third parties or is consigned Inventory); and

 

83



--------------------------------------------------------------------------------

(iv) in connection with the delivery of the financial statements pursuant to
Section 9.6(a)(i) and Section 9.6(a)(ii), a compliance certificate by the chief
financial officer, vice president of finance, treasurer or controller or other
similar financial or senior officer of Administrative Borrower (or if no such
officer has been appointed or elected, the sole member of Administrative
Borrower) consisting of: (1) a statement confirming there are no material past
due amounts owing to owners and lessors of leased premises (including retail
store locations), warehouses, fulfillment centers, processors, custom brokers,
freight forwarders and other third parties from time to time in possession of
any Collateral having an aggregate Value (with respect to Inventory or
Equipment) or an aggregate value (with respect to all other Collateral) equal to
or greater than $250,000, (2) the addresses of all new retail store or
distribution center locations of Borrowers and Guarantors opened and existing
retail store or distribution center locations closed or sold, in each case since
the date of the most recent certificate delivered to Agent containing the
information required under this clause, (3) a list of any new Deposit Account
established by any Borrower or Guarantor with any bank or other financial
institution, including the Borrower or Guarantor in whose name the account is
maintained, the account number, the name and address of the financial
institution at which such account is maintained, the purpose of such account
and, if any, the amount held in such account on or about the date of such
compliance certificate, and (4) a statement that all sales and use taxes have
been paid when due as of the date of the compliance certificate, except as
specifically described in such compliance certificate and except where the
non-payment of such sales and use taxes involves an aggregate amount of less
than $200,000.

(b) Upon Agent’s reasonable request, Borrowers shall provide Agent with the
following documents in a form reasonably satisfactory to Agent: (i) perpetual
inventory summary reports by sku for each retail store location, (ii) summary
reports on sales and use tax collections, deposits and payments, including
monthly sales and use tax accruals, (iii) a report of aggregate credit card
sales for the requested period, including the amount of the chargebacks, fees,
and credits with respect thereto and providing an aging of such related
Receivables identifying those outstanding more than five (5) Business Days since
the sale date giving rise thereto, and (iv) true, correct and complete copies of
all agreements, documents and instruments relating to any Permitted Acquisition
which Agent has not otherwise received; and

(c) Upon Agent’s reasonable request, Borrowers shall provide such other reports
as to the Collateral as Agent shall reasonably request from time to time. If any
Borrower’s or Guarantor’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent, such
Borrower and Guarantor hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to
Agent and, subject to the Intercreditor Agreement, to follow Agent’s
instructions with respect to further reasonable services, in each case, at any
time that an Event of Default has occurred and is continuing.

 

84



--------------------------------------------------------------------------------

7.2 Accounts Covenants.

(a) Borrowers shall notify Agent promptly of the assertion of any claims,
offsets, defenses or counterclaims by any Account Debtor, Credit Card Issuer or
Credit Card Processor or any disputes with any of such Persons or any
settlement, adjustment or compromise thereof, to the extent any of the foregoing
exceeds $500,000 in any one case or $2,000,000 in the aggregate. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor, Credit Card Issuer or Credit Card Processor
except in the ordinary course of a Borrower’s business in accordance with the
current and prior practices of such Borrower. So long as an Event of Default has
occurred and is continuing, no Borrower shall, without the prior written consent
of Agent, settle, adjust or compromise any material claim, offset, counterclaim
or dispute with any Account Debtor, Credit Card Issuer or Credit Card Processor.
At any time that an Event of Default has occurred and is continuing, subject to
the Intercreditor Agreement, Agent or ABL Agent shall, at its option, have the
exclusive right to approve, settle, adjust or compromise any claim, offset,
counterclaim or dispute with Account Debtors, Credit Card Issuers or Credit Card
Processors or grant any credits, discounts or allowances.

(b) Each Borrower shall notify Agent promptly of: (i) any notice of a material
default by such Borrower under any of the Credit Card Agreements, (ii) any
default by such Borrower which has a reasonable likelihood of resulting in the
Credit Card Issuer or Credit Card Processor ceasing to make payments or
suspending payments to such Borrower, and (iii) any notice from any Credit Card
Issuer or Credit Card Processor that such Person is ceasing or suspending, or
will or may cease or suspend, any present or future payments due or to become
due to any Borrower from such Person, or that such Person is terminating or will
or may terminate any of the Credit Card Agreements.

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Receivables or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower’s or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct physical counts of the Inventory
(excluding Inventory located in retail stores that have not been open for more
than twelve (12) months) either through periodic cycle counts or wall to wall
counts, so that all Inventory located at distribution centers and retail stores
that have been open for more than twelve months is subject to such counts at
least once each year but at any time or times as Agent may request upon the
occurrence and during the continuance of an Event of Default, and promptly
following such physical counts of the Inventory (whether through periodic cycle
counts or wall to wall counts) shall supply Agent with a report in the form and
with such specificity as may be reasonably satisfactory to Agent concerning such
physical count; (c) Borrowers and Guarantors shall not remove any Inventory from
the locations set forth or permitted herein, without the prior written consent
of Agent (unless such removal is at the direction of the ABL Agent to the extent
such direction is not in violation of the Intercreditor Agreement), except
(i) for sales of Inventory in the ordinary course of its business, (ii) for
sales, returns and exchanges of Inventory to manufacturers

 

85



--------------------------------------------------------------------------------

and suppliers in the ordinary course of business; (iii) to move Inventory
directly from one location set forth or permitted herein to another such
permitted location and (iv) for Inventory shipped from the manufacturer thereof
to such Borrower or Guarantor which is in transit to the locations set forth or
permitted herein; (d) upon Agent’s request, Borrowers shall, at their expense,
no more than two (2) times in any twelve (12) month period (or one
(1) additional time in any twelve (12) month period as Agent may request but not
at Borrowers’ expense), but at any time or times as Agent may reasonably request
upon the occurrence and during the continuance of an Event of Default, during a
Compliance Period or if there is a Material Adverse Effect (at Borrowers’ sole
expense), deliver or cause to be delivered to Agent written appraisals as to the
Inventory in form, scope and methodology reasonably acceptable to Agent and by
an appraiser reasonably acceptable to Agent, addressed to Agent and Lenders and
upon which Agent and Lenders are expressly permitted to rely; (e) Borrowers and
Guarantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including, to the extent
applicable, the requirements of the Federal Fair Labor Standards Act of 1938, as
amended and all rules, regulations and orders related thereto); (f) none of the
Inventory or other Collateral constitutes farm products or the proceeds thereof;
(g) as between Agent and Secured Parties and Borrowers and Guarantors, each
Borrower and Guarantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory;
(h) Borrowers and Guarantors shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate any Borrower or Guarantor to repurchase such Inventory other than
returns and exchanges of Inventory from customers in the ordinary course
business of such Borrower or Guarantor consistent with the then current return
policy of such Borrower or Guarantor; (i) Borrowers and Guarantors shall keep
the Inventory in good and marketable condition; and (j) Borrowers and Guarantors
shall not, without prior written notice to Agent or the specific identification
of such Inventory in a report with respect thereto provided by Administrative
Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval except for (x) magazines, stationery and
greeting cards, and (y) perishable food stuffs of a de minimus value.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Borrowers and Guarantors shall, at their expense, no more
than two (2) times in any twelve (12) month period, but at any time or times as
Agent may reasonably request upon the occurrence and during the continuance of
an Event of Default or during a Compliance Period, deliver or cause to be
delivered to Agent written appraisals as to the Equipment and/or the fee owned
Real Property in form, scope and methodology reasonably acceptable to Agent and
by an appraiser reasonably acceptable to Agent, addressed to Agent and upon
which Agent is expressly permitted to rely; (b) Borrowers and Guarantors shall
keep the Equipment in good order, repair, running and marketable condition
(ordinary wear and tear and casualty and condemnation excepted); (c) Borrowers
and Guarantors shall use the Equipment with all reasonable care and caution and
in accordance with applicable standards of any insurance and in conformity with
all applicable laws except where the failure to so use would not result in a
Material Adverse Effect; (d) the Equipment is and shall be used in the business
of Borrowers and Guarantors and not for personal, family, household or farming
use; (e) Borrowers and Guarantors shall not remove any Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment repaired or maintained in the ordinary course of its business or
to move Equipment directly from one location set forth or permitted herein to
another such location and except for the

 

86



--------------------------------------------------------------------------------

movement of motor vehicles used by or for the benefit of such Borrower or
Guarantor in the ordinary course of business; (f) the Equipment is now and shall
remain personal property and Borrowers and Guarantors shall not permit any part
of the Equipment to be or become a part of or affixed to real property except
where the failure to do so would not have a Material Adverse Effect; and
(g) each Borrower and Guarantor assumes all responsibility and liability arising
from the use of the Equipment and Real Property.

7.5 Delivery of Instruments, Chattel Paper and Documents. In the event that any
Borrower or Guarantor shall be entitled to or shall at any time after the
Closing Date hold or acquire any Chattel Paper or Instruments constituting
Collateral or any Documents evidencing or constituting Collateral which together
with all other Chattel Paper, Instruments and Documents that Borrower or
Guarantor holds or acquires an interest in after the date hereof have an
aggregate fair market value in excess of $500,000, subject to the Intercreditor
Agreement, such Borrower or Guarantor shall promptly deliver to Agent or ABL
Agent any such Chattel Paper, Instruments and/or Documents along with such other
documents as Agent may reasonably require pursuant to which such Borrower or
Guarantor will pledge such additional Collateral. Such Borrower or Guarantor
herby authorizes Agent to attach such supplemental documents to this Agreement
and agrees that all additional Collateral owned by it set forth in such
supplemental documents shall be considered to be part of the Collateral.

7.6 Post-Closing Appraisals. Borrowers and Guarantors shall, at their expense,
deliver or cause to be delivered to Agent, within three (3) weeks after the
Closing Date (or such later period as the Agent may agree to in its reasonable
discretion, taking into consideration any delays not within the control of the
Borrowers and Guarantors), written reports or appraisals as to the Equipment and
Intellectual Property proposed to be included in Eligible Equipment and Eligible
Intellectual Property, as applicable, in form, scope and methodology reasonably
acceptable to Agent and by an appraiser reasonably acceptable to Agent,
addressed to Agent and Lenders and upon which Agent and Lenders are expressly
permitted to rely (such appraisals, the “Post-Closing Appraisals”). Thereafter,
Borrowers and Guarantors shall, at their expense, no more than two (2) times in
any twelve (12) month period (counting the appraisals referred to in the
previous sentence), but at any time or times as Agent may reasonably request
upon the occurrence and during the continuance of an Event of Default or during
a Compliance Period, deliver or cause to be delivered to Agent written
appraisals as to the Equipment and/or Intellectual Property in form, scope and
methodology reasonably acceptable to Agent and by an appraiser reasonably
acceptable to Agent, addressed to Agent and upon which Agent is expressly
permitted to rely.

7.7 Power of Attorney.

(a) Each Borrower and Guarantor hereby irrevocably designates and appoints Agent
(and all Persons reasonably designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, to: (i) at any time an Event of Default
has occurred and is continuing (A) demand payment on Receivables or other
Collateral, (B) clear Inventory the purchase of which was financed with letters
of credit through U.S. Customs or foreign export control authorities in any
Borrower’s or Guarantor’s name, Agent’s name or the name of Agent’s designee,
and to sign and deliver to customs officials powers of attorney in such
Borrower’s or Guarantor’s name for such purpose, and to complete in Borrower’s,
Guarantor’s or Agent’s name, any order, sale or transaction, obtain

 

87



--------------------------------------------------------------------------------

the necessary documents in connection therewith and collect the proceeds
thereof, (C) enforce payment of Receivables by legal proceedings or otherwise,
(D) exercise all of such Borrower’s or Guarantor’s rights and remedies to
collect any Receivable or other Collateral, (E) in a commercially reasonable
manner, sell or assign any Receivable upon such terms, for such amount and at
such time or times as the Agent deems advisable, (F) settle, adjust, compromise,
extend or renew an Account, (G) discharge and release any Receivable,
(H) prepare, file and sign such Borrower’s or Guarantor’s name on any proof of
claim in bankruptcy or other similar document against an Account Debtor or other
such Borrower or Guarantor in respect of any Receivables or other Collateral,
(I) notify the post office authorities to change the address for delivery of
remittances from Account Debtors or other Borrowers or Guarantors in respect of
Receivables or other proceeds of Collateral to an address designated by Agent,
and open and dispose of all mail addressed to any Borrower or Guarantor and
handle and store all mail relating to the Collateral, provided, that Agent shall
turn over to such Borrower or Guarantor any such mail that that does not
constitute a remittance from an Account Debtor or other Borrower or Guarantor in
respect of Receivables or other proceeds of Collateral; (J) do all acts and
things which are necessary, in Agent’s determination, to fulfill such Borrower’s
or Guarantor’s obligations under this Agreement and the other Financing
Agreements; (K) with respect to Intellectual Property, execute, deliver and
record, any and all agreements, instruments, documents and papers to evidence
the Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of Borrowers and Guarantors relating thereto or represented
thereby, assign any Intellectual Property or license, throughout the world;
(ii) at any time an Event of Default has occurred and is continuing and during
any Compliance Period, (A) have access to any lockbox or postal box into which
remittances from Account Debtors or other Borrowers or Guarantors in respect of
Receivables or other proceeds of Collateral are sent or received, (B) endorse
such Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (C) take control in any manner of any item of payment in respect of
Receivables or constituting collateral or otherwise received in or for deposit
in the Blocked Accounts or otherwise received by Agent or any Lender, (D) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Collateral as a financing statement and
to file any other financing statement or amendment of a financing statement
(which does not add new collateral or add a debtor) in such offices as Agent in
its sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of Agent’s security interest in the Collateral, (E) to
contact and enter into one or more agreements with the issuers of uncertificated
Securities which are Collateral or with securities intermediaries holding
Collateral as may be necessary or advisable to give Agent Control over such
Collateral, (F) to demand payment or enforce payment of the Receivables in the
name of Agent or such Borrower or Guarantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (G) to sign such Borrower’s or Guarantor’s name on any invoice or
bill of lading relating to the Receivables, drafts against any Account Debtor of
the Borrower or Guarantor, assignments and verifications of Receivables, (H) to
settle, adjust, compromise, extend or renew the Receivables, (I) to settle,
adjust or compromise any legal proceedings brought to collect Receivables,
(J) to prepare, file and sign such Borrower’s or Guarantor’s name on any notice
of lien, assignment or satisfaction of lien or similar document in connection
with the Receivables, and (K) to change the address for delivery of mail
addressed to such Borrower or Guarantor to such address as Agent may designate
and to receive, open and dispose of all mail addressed to

 

88



--------------------------------------------------------------------------------

such Borrower or Guarantor, (iii) at any time to (A) endorse Borrower’s name
upon any Chattel Paper, document, Instrument, invoice, or similar document or
agreement relating to any Receivable or any Goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents, and (B) sign such Borrower’s
or Guarantor’s name on any verification of Receivables and notices thereof to
Account Debtors or any secondary Guarantors or other Guarantors in respect
thereof. Such Borrower or Guarantor agrees to reimburse Agent on demand for any
payment made or any expense incurred by Agent in connection with any of the
foregoing; provided that, this authorization shall not relieve such Borrower or
Guarantor of any of its obligations under this Agreement. All acts of said
attorney or designee are hereby ratified and approved. The powers conferred on
Agent, for the benefit of the Agent and Lenders under this Section 7.7 are
solely to protect Agent’s interests in the Collateral and shall not impose any
duty upon Agent or any Lender to exercise any such powers. Each Borrower and
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct.

(b) Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF AGENT AS PROXY
AND ATTORNEY-IN-FACT IN THIS SECTION 7.7 IS COUPLED WITH AN INTEREST AND SHALL
BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS TERMINATED IN
ACCORDANCE WITH SECTION 13. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER
AGENT, NOR ANY LENDER, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

7.8 Right to Cure. Agent may, at its option, upon written notice to
Administrative Borrower, (a) cure any default by any Borrower or Guarantor under
any material agreement with a third party that materially and adversely affects
the Collateral, its value or the ability of Agent to collect, sell or otherwise
dispose of the Collateral or the rights and remedies of Agent or any Lender
therein or the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements, (b) pay or bond on
appeal any judgment entered against any Borrower or Guarantor, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and (d) pay any amount, incur any
expense or perform any act which, in Agent’s reasonable judgment, is necessary
or appropriate to preserve, protect, insure or maintain the Collateral and the
rights of Agent and Lenders with respect thereto. Agent may add any amounts so
expended to the Obligations and charge any Borrower’s account therefor, such
amounts to be repayable by Borrowers on demand. Agent and Lenders shall be under
no obligation to effect such cure, payment or bonding and shall not, by doing
so, be deemed to have assumed any obligation or liability of any Borrower or
Guarantor. Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

89



--------------------------------------------------------------------------------

7.9 Access to Premises. From time to time as reasonably requested by Agent, at
the cost and expense (subject to Section 9.22 hereof) of Borrowers, (a) Agent or
its designee shall have reasonable access, so as (if no Event of Default has
occurred and is continuing) not to interfere with the operations of such
Borrower or Guarantor to all of each Borrower’s and Guarantor’s premises during
normal business hours and after notice to Administrative Borrower, or at any
reasonable time and without notice to any Borrower or any Guarantor if an Event
of Default has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of each Borrower’s and Guarantor’s
leases, books and records, including the Records, and (b) each Borrower and
Guarantor shall promptly furnish to Agent such copies of such leases, books and
records or extracts therefrom as Agent may request (subject to the
confidentiality agreement set forth in Section 13.5 hereof), and Agent or any
Lender or Agent’s designee may use during normal business hours such of any
Borrower’s and Guarantor’s personnel, Equipment, supplies and premises as may be
reasonably necessary for the foregoing (and as will not materially interfere
with the business of the Loan Parties) and if an Event of Default has occurred
and is continuing for the collection of Receivables and realization of other
Collateral. Borrowers and Guarantors further agree that during the course of
such on-site Record examinations, Agent may review reports by retail store
location of sales and operating profits of Borrowers and Guarantors, but may not
make copies of such reports or remove them from such Borrower’s or Guarantor’s
premises.

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following, the truth and accuracy of which are a condition precedent to the
making of the Term Loan:

8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation duly organized and in good standing under the laws of its
jurisdiction of incorporation and is duly qualified as a foreign corporation and
in good standing in all states or other jurisdictions where the nature and
extent of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those other jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s company powers, (b) have been duly authorized,
(c) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate of formation, operating agreement, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor, except, (i) with respect to (c) above, where such contravention of
law would not have a Material Adverse Effect and (ii) with respect to (d) above,
the creation of the security interest in the Collateral in favor of Agent and
Secured Parties pursuant to the terms of the Financing Agreements. This
Agreement and the other Financing Agreements to which any Borrower or Guarantor
is a party constitute legal, valid and binding obligations of such Borrower and
Guarantor enforceable in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally or by general equitable principles.

 

90



--------------------------------------------------------------------------------

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Borrower and Guarantor as of the Closing Date
is as set forth on the signature page of this Agreement and in the Perfection
Certificate. No Borrower or Guarantor has, during the five years prior to the
Closing Date, been known by or used any other corporate or fictitious name or
been a party to any merger or consolidation, or acquired all or substantially
all of the assets of any Person, or acquired any of its property or assets out
of the ordinary course of business, except as set forth in the Perfection
Certificate.

(b) As of the Closing Date, each Borrower and Guarantor is an organization of
the type and organized in the jurisdiction set forth in the Perfection
Certificate. As of the Closing Date, the Perfection Certificate accurately sets
forth the federal employer identification number of each Borrower and Guarantor.

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the addresses identified as such in Schedule 8.2 hereto and its
only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in Schedule 8.2 hereto, in each case as of the
Closing Date subject to the rights of any Borrower or Guarantor to establish new
locations after the Closing Date in accordance with Section 9.2 below. The
Perfection Certificate correctly identifies, as of the Closing Date, any of such
locations which are not owned by a Borrower or Guarantor and sets forth the
owners and/or operators of all locations which are not retail store locations.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Agent and Lenders have been prepared
in accordance with GAAP (except as otherwise disclosed in any notes thereto and
as indicated in the notes thereto and as to any interim financial statements, to
the extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Borrower and Guarantor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Borrower or Guarantor furnished
by any Borrower or Guarantor to Agent prior to the date of this Agreement. The
projections for the fiscal years ending 2020 through 2024 that have been
delivered to Agent or any projections hereafter delivered to Agent have been
prepared in light of the past operations of the businesses of Borrowers and
Guarantors and are based upon estimates and assumptions stated therein, all of
which Borrowers and Guarantors have determined to be reasonable and fair in
light of the then current conditions and current facts and reflect the good
faith and reasonable estimates of Borrowers and Guarantors of the future
financial performance of Parent and its Subsidiaries and of the other
information projected therein for the periods set forth therein.

 

91



--------------------------------------------------------------------------------

8.4 Priority of Liens; Title to Properties. Upon the filing of the UCC financing
statements required pursuant to the Financing Agreements and the recording of
security agreements substantially in the form of Exhibit H attached hereto with
the United States Patent and Trademark Office within fifteen (15) days of the
date hereof and United States Copyright Office within fifteen (15) days of the
date hereof, the security interests and liens granted to Agent under this
Agreement and the other Financing Agreements shall constitute valid and
perfected liens and security interests in and upon the Collateral in accordance
with the terms hereof and with the priority required by the Financing
Agreements, subject only to the liens indicated on Schedule 8.4 hereto and the
other liens permitted under Section 9.8 hereof (a) except for Borrower’s money,
and vehicles and other assets the perfection of a security interest in which is
governed by Section 9-303 of the Uniform Commercial Code, (b) subject to, with
respect to Deposit Accounts, Section 5.2(d) hereof, and (c) with respect to
Intellectual Property, only if and to the extent perfection may be achieved by
the filing of security interests in the United States Patent and Trademark
Office and United States Copyright Office, except that additional filings may
have to be made in the United States Patent and Trademark Office and United
States Copyright Office, as applicable, to perfect the security interest and
lien of Agent in any issuances, registrations, or applications for registration
of any Intellectual Property acquired by any Borrower or Guarantor after the
date hereof. Each Borrower and Guarantor has good and marketable fee simple
title to or valid leasehold interests in all of its Real Property and good,
valid and merchantable title to, or a license, option or other right to use, all
of its other properties and assets subject to no liens, mortgages, pledges,
security interests, charges or other encumbrances of any kind, except those
granted to Agent and such others as are specifically listed on Schedule 8.4
hereto or permitted under Section 9.8 hereof.

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner (including any extensions) all Federal income Tax returns and
all other material Tax returns, reports and declarations which are required to
be filed by it. All information in such Tax returns, reports and declarations is
complete and accurate in all material respects. Each Borrower and Guarantor has
paid or caused to be paid all Taxes due and payable or claimed due and payable
in any assessment received by it, except Taxes (a) the validity or amount of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower or Guarantor and with respect to which
adequate reserves have been set aside on its books or (b) the non-payment of
which could not reasonably be expected to have a Material Adverse Effect.
Adequate provision has been made for the payment of all accrued and unpaid
material Federal, State, county, local, foreign and other Taxes whether or not
yet due and payable and whether or not disputed.

8.6 Litigation. Except as set forth on Schedule 8.6 hereto, there is no
investigation, action, suit, proceeding or claim by any Governmental Authority
or Person pending, or to the best of any Borrower’s or Guarantor’s knowledge
threatened in writing, against or affecting any Borrower or Guarantor, its or
their assets or business, or against or affecting any transactions contemplated
by this Agreement that (i) is not covered by insurance (except for normal
deductibles) as to which there is a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in

 

92



--------------------------------------------------------------------------------

a Material Adverse Effect, or (ii) involves any challenge to the validity or
enforceability of any material provision of any Financing Agreement (including,
without limitation, any provision relating to the Borrowers’ or Guarantors’
obligations to repay the Obligations or any provision relating to the validity
or perfection of any lien created by any Financing Agreement).

8.7 Compliance with Other Agreements and Applicable Laws. Borrowers and
Guarantors are not in default in any respect under, or in violation in any
material respect of any the terms of, any agreement, contract, instrument, lease
or other commitment to which it is a party or by which it or any of its assets
are bound which could reasonably be expected to have a Material Adverse Effect.
Except as could not reasonably be expected to have a Material Adverse Effect,
Borrowers and Guarantors are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their businesses.

8.8 Environmental Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any applicable Environmental Law or any permit issued to
Borrower under Environmental Law, and (ii) the operations of Borrowers,
Guarantors and any Subsidiary of any Borrower or Guarantor complies in all
material respects with all Environmental Laws and all permits issued to
Borrowers and Guarantors under Environmental Law.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, there has been no investigation by any Governmental Authority or any
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other Person nor is any pending or to the best of
any Borrower’s or Guarantor’s knowledge threatened, with respect to any non
compliance with or violation of the requirements of any Environmental Law by any
Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials by any Borrower or Subsidiary
of Borrower or any other environmental matter involving Borrower or any
Subsidiary of Borrower.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

(d) Except as would not reasonably be expected to have a Material Adverse
Effect, Guarantors and their Subsidiaries have all permits required to be
obtained or filed in connection with the operations of Borrowers and Guarantors
under any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other permits are valid and in full force and effect.

 

93



--------------------------------------------------------------------------------

(e) This Section 8.8 sets forth the sole representations and warranties of
Borrower with respect to Environmental Laws and Hazardous Materials and,
notwithstanding any other provision in this Agreement to the contrary, no other
representation or warranty is made in this Agreement with respect to
environmental matters.

8.9 Employee Benefits.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan has been established, maintained, funded, operated and
administrated in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law and each Plan which
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter (or a favorable opinion letter) from the Internal Revenue
Service or is still within the remedial amendment period (as defined in
Section 401(b) of the Code) to obtain a favorable determination letter and, to
the best of each Borrower’s and Guarantor’s knowledge, nothing has occurred that
could reasonably be expected to cause the revocation of such letter or the
unavailability of reliance on such letter. Each Borrower and Guarantor and its
respective ERISA Affiliates have made all required contributions to any Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any such Plan.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) there are no pending, or to the best of each Borrower’s and
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan, and (ii) there has been no
non-exempt prohibited transaction under Section 406 of ERISA or violation of the
fiduciary responsibility rules under Section 404(a)(1) of ERISA with respect to
any Plan.

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) the current value of the assets of each Plan (determined in accordance with
the assumptions used for funding such Plan pursuant to Section 412 of the Code)
are not exceeded by such Plan’s liabilities under Section 4001(a)(16) of ERISA
in an amount that could reasonably be expected to have a Material Adverse
Effect; (iii) no Borrower or Guarantor nor any of its respective ERISA
Affiliates have incurred nor do any of them reasonably expect to incur any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor
any of its ERISA Affiliates have incurred nor do any of them reasonably expect
to incur any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; (v) neither
Borrower nor any of its ERISA Affiliates has engaged in a transaction that would
be subject to Section 4069 or 4212(c) of ERISA; and (vi) no Plan is a “welfare
benefit plan” (as defined in Section 3(1) of ERISA) that provides
post-termination or retiree life insurance, health or other welfare benefits to
any person, except pursuant to Section 4980B of the Code or any other applicable
law and with respect to which the recipient pays the full premium cost of such
coverage.

 

94



--------------------------------------------------------------------------------

8.10 Bank Accounts. All of the Deposit Accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth in Schedule 8.10 hereto,
subject to the right of each Borrower and Guarantor to establish new accounts in
accordance with Section 5.2 hereof.

8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted (collectively, “IP Rights”). On
the Closing Date, no Borrower or Guarantor owns any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those described in Schedule 8.11(a) hereto and, as of the Closing Date, has not
granted any licenses with respect to any Intellectual Property that is material
to the conduct of such Borrower’s or Guarantor’s business other than as set
forth in Schedule 8.11(b) hereto. Each Borrower and Guarantor is the sole and
exclusive owner of the entire and unencumbered right, title, and interest in and
to all Intellectual Property used in the operation of its business, or, in the
case of licenses and options granted to such Borrower or Guarantor with respect
to Intellectual Property owned by other Persons, each Borrower or Guarantor, as
the case may be, has a valid and enforceable license, option or other right, as
the case may be, to use such Intellectual Property; and except as could not
reasonably be expected to have a Material Adverse Effect, the Intellectual
Property owned by each Borrower or Guarantor is valid, subsisting, unexpired
(except as the result of the expiration of patents and copyrights at the end of
their statutory term), and enforceable and has not been abandoned or adjudged
invalid or unenforceable, in whole or part. Except as described in
Schedule 8.11(c) hereto, to each Borrowers’ and Guarantor’s knowledge, no event
has occurred which could reasonably be expected to result in after notice or
passage of time or both, the revocation, suspension or termination of
Intellectual Property rights included in the Collateral, the revocation,
suspension or termination of which could reasonably be expected to have a
Material Adverse Effect. To the best of each Loan Party’s knowledge, except as
could not reasonably be expected to have a Material Adverse Effect, no IP
Rights, advertising, product, process, method, substance, part or other material
used by any Loan Party or any Subsidiary in the operation of their respective
businesses as currently conducted infringes upon any rights held by any Person.
No written claim or litigation regarding any of the IP Rights, is pending or, to
the knowledge of any Loan Party, threatened against any Loan Party or
Subsidiary. Schedule 8.11(d) hereto sets forth all of the agreements or other
arrangements of Borrowers and Guarantors pursuant to which Borrower has a
license, option, or other right to use any trademarks, logos, designs or other
intellectual property that is material to such Borrower’s or Guarantor’s
business and owned by another Person as in effect on the date hereof
(collectively, together with such agreements or other arrangements as may be
entered into by any Borrower or Guarantor after the Closing Date, collectively,
the “License Agreements” and individually, a “License Agreement”). No material
trademark, service mark, copyright or other Intellectual Property at any time
used by a Borrower which is owned by another Person, or owned by any Borrower or
Guarantor subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favor of any Person other than Agent, is affixed to any
Eligible Inventory, except (x) as set forth in any Promotional Agreement, (y) to
the extent permitted under the terms of the License Agreements listed on
Schedule 8.11(e) hereto or (z) to the extent the sale of Inventory to which such
Intellectual Property is affixed is permitted to be sold by any Borrower or
Guarantor under applicable law (including the United States Copyright Act of
1976). As of the date hereof, no Borrower or Guarantor licenses any Intellectual
Property, except pursuant to the Promotional Agreements.

 

95



--------------------------------------------------------------------------------

8.12 Subsidiaries; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries and is not engaged in any joint venture or partnership except as
set forth in Schedule 8.12 hereto and except as may be acquired, formed or
entered into in connection with a Permitted Acquisition or otherwise and in
accordance with Section 9.23 hereof.

(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 hereto as being owned by such Borrower or Guarantor and
except as described on Schedule 8.12 hereto, there are no proxies, irrevocable
or otherwise, with respect to such shares and no equity Securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of its Capital
Stock or Securities convertible into or exchangeable for such shares.

(c) As of the Closing Date, the issued and outstanding shares of Capital Stock
of each Borrower and Subsidiary Guarantor are directly and beneficially owned
and held by the Persons indicated in the Perfection Certificate, and in each
case all of such shares have been duly authorized and are fully paid and
non-assessable, free and clear of all claims, liens, pledges and encumbrances of
any kind, except for liens created hereunder and under the other Financing
Agreements or as permitted by Section 9.8 hereof.

(d) The Borrowers and Guarantors, taken as a whole, are Solvent prior to, and
will continue to be Solvent immediately after giving effect to, the creation of
the Obligations, the granting of the security interests in favor of Agent
contemplated hereunder and the other transactions contemplated hereunder.

8.13 Labor Matters.

(a) Set forth on Schedule 8.13 hereto is a list of all collective bargaining or
similar agreements between or applicable to each Borrower and Guarantor and any
union, labor organization or other bargaining agent in respect of the employees
of any Borrower or Guarantor in force on the Closing Date.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) there is no unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the Closing Date against any
Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s knowledge,
threatened against it, (ii) there is no strike, labor dispute, slowdown or
stoppage is pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against any Borrower or
Guarantor, and (iii) each Borrower and Guarantor is in compliance with all
applicable laws and orders with respect to employment (including applicable laws
regarding wage and hour requirements, immigration status, discrimination in
employment, employee health and safety, and collective bargaining).

 

96



--------------------------------------------------------------------------------

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement, the other Financing Agreements or any other agreement with respect to
Indebtedness of any Borrower or Guarantor permitted hereunder, there are no
contractual restrictions binding on any Subsidiary of any Borrower or Guarantor
which prohibit or otherwise materially restrict (unless permitted pursuant to
Section 9.16) (a) the transfer of cash or other assets (i) between any Borrower
or Guarantor and any of its or their Subsidiaries or (ii) between any
Subsidiaries of any Borrower or Guarantor or (b) the ability of any Borrower or
Guarantor or any of its or their Subsidiaries to incur Indebtedness or grant
security interests to Agent or any Lender in the Collateral.

8.15 Material Contracts. Schedule 8.15 hereto sets forth all Material Contracts
to which any Borrower or Guarantor is a party or is bound as of the Closing
Date. Borrowers and Guarantors have delivered true, correct and complete copies
of such Material Contracts to Agent on or before the Closing Date. Borrowers and
Guarantors are not in breach or in default in any material respect of or under
any Material Contract and have not received any notice of the intention of any
other party thereto to terminate any Material Contract except as would not
result in a Material Adverse Effect.

8.16 Credit Card Agreements. Set forth in Schedule 8.16 hereto is a correct and
complete list of all of the Credit Card Agreements existing as of the Closing
Date between or among any Borrower, Guarantor or any of its Subsidiaries, the
Credit Card Issuers and/or the Credit Card Processors. The Credit Card
Agreements constitute all of such agreements necessary for each Borrower to
operate its business as presently conducted with respect to credit cards and
debit cards and no Receivables of any Borrower arise from purchases by customers
of Inventory with credit cards or debit cards, other than those which are issued
by Credit Card Issuers with whom such Borrower has entered into one of the
Credit Card Agreements set forth on Schedule 8.16 hereto or with whom such
Borrower has entered into a Credit Card Agreement in accordance with
Section 9.18 hereof. Each of the Credit Card Agreements constitutes the legal,
valid and binding obligations of the Borrower that is party thereto and to the
best of each Borrower’s and Guarantor’s knowledge, the other parties thereto,
enforceable in accordance with their respective terms and is in full force and
effect. Except as could not reasonably be expected to (a) have a Material
Adverse Effect or (b) result in the cessation of the transfer of payments under
any Credit Card Agreement to Blocked Accounts as required under this Agreement,
no default or event of default, or act, condition or event which after notice or
passage of time or both, would constitute a material default or a material event
of default under any of the Credit Card Agreements has occurred and is
continuing. The applicable Borrower and the other parties thereto have complied
with all of the terms and conditions of the Credit Card Agreements to the extent
necessary for such Borrower to be entitled to receive all payments thereunder
which constitute proceeds of Eligible Credit Card Receivables. As of the Closing
Date, Borrowers have delivered, or caused to be delivered to Agent, true,
correct and complete copies of all of the Credit Card Agreements.

 

97



--------------------------------------------------------------------------------

8.17 Investment Company Status. No Borrower or Guarantor nor any of their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

8.18 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction, when taken as a whole, contemplated hereby or thereby, including
all information on the Perfection Certificate is true and correct in all
material respects on the date as of which such information is dated or certified
and does not omit any material fact necessary in order to make such information
not materially misleading. Since the date of the most recently delivered audited
financial statements, described in Section 8.3, no event or circumstance has
occurred which has had or could reasonably be expected to have a Material
Adverse Effect, which has not been fully and accurately disclosed to Agent in
writing prior to the date hereof.

8.19 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

8.20 [Reserved].

8.21 Anti-Corruption Laws and Sanctions. Each Borrower or Guarantor, their
respective Subsidiaries and their respective officers and directors and, to the
knowledge of such Borrower or Guarantor, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower or Guarantor being designated as a Sanctioned
Person. None of (a) any Borrower or Guarantor, any Subsidiary or any of their
respective directors or officers, or (b) to the knowledge of any such Borrower
or Guarantor or Subsidiary, any employee or agent of such Borrower or Guarantor
or any Subsidiary that will act in any capacity in connection with or benefit
from the Term Loan established hereby, is a Sanctioned Person. The Term Loan,
use of proceeds or other transaction contemplated by this Agreement or the other
Financing Agreements will not violate Anti-Corruption Laws or applicable
Sanctions.

 

98



--------------------------------------------------------------------------------

8.22 Regulatory Compliance.

(a) Each Borrower and Subsidiary Guarantor possesses all licenses, permits and
registrations that are required to be obtained for the operation of its business
subject to renewal in the ordinary course of business, except where the failure
to possess such licenses, permits and registrations would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
All such licenses, permits and registrations are in full force and effect, and
there are no actions pending or threatened in writing or, to each Borrower’s or
Subsidiary Guarantor’s knowledge, otherwise threatened by any Governmental
Authority that seek the revocation, cancellation, suspension or adverse
modification thereof, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect. Each Borrower or
Subsidiary Guarantor is in compliance with all such licenses, permits and
registrations, except for such non-compliance as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b) Each Borrower and Subsidiary Guarantor is in compliance with, and at all
times during the last three (3) years has complied in all respects with, the
Federal Food, Drug and Cosmetic Act (“FDCA”) and all regulations promulgated
thereunder and with all other laws enforced by the Food and Drug Administration
(“FDA”), except for such non-compliance as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Each
Borrower and Subsidiary Guarantor has in effect Standard Operating Procedures
governing, for its private label products, recalls, product ingredient safety
reviews and regulatory filings, product claims and claim substantiation, adverse
event reporting and complaint handlings. To each Borrower’s and Subsidiary
Guarantor’s knowledge, during the three (3) years prior to the Closing Date,
products sold by such Borrower or Subsidiary Guarantor were not adulterated or
misbranded as defined in the applicable provisions of the FDCA and relevant
regulations; except to the extent that the liability to the Borrowers and
Subsidiary Guarantors that could reasonably be expected to result from such
adulterations or misbrandings would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) No Borrower or Subsidiary Guarantor has received any written or oral notice
from the FDA during the three (3) years prior to the Closing Date of any
material violation or alleged material violation of the FDCA, except to the
extent that the liability to the Borrowers and Subsidiary Guarantors that could
reasonably be expected to result from such violations and alleged violations
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. No Borrower or Subsidiary Guarantor has received any written or oral
notice during the last three (3) years that the products it has sold have been
the subject of any warning letter, notice of violation, seizure, recall,
injunction, regulatory enforcement action, or criminal action issued, initiated,
threatened in writing, or to any Borrower’s or Subsidiary Guarantor’s knowledge,
otherwise threatened by the FDA or any comparable Governmental Authority, except
to the extent that the liability to the Borrowers and Subsidiary Guarantors that
could reasonably be expected to result from the foregoing would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, no Borrower or Subsidiary Guarantor has any open product recalls;
except to the extent that the liability to the Borrowers and Subsidiary
Guarantors that could reasonably be expected to result from such open product
recalls would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) In the three (3) years prior to the Closing Date, each Borrower and
Subsidiary Guarantor has been in compliance with the Federal Trade Commission
Act with respect to the advertising and promotion, product descriptions, and
claims for the products it sells, except to the extent that such non-compliance
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. No Borrower or Subsidiary Guarantor has received

 

99



--------------------------------------------------------------------------------

written notice of and, to each Borrower’s and Subsidiary Guarantor’s knowledge,
there is no written claim filed by the Federal Trade Commission against such
Borrower or Subsidiary Guarantor, alleging any violation of any of the laws
implemented by it, except to the extent that such violations would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(e) To each Borrower’s or Subsidiary Guarantor’s knowledge, during the past
three (3) years, all products sold by such Borrower or Subsidiary Guarantor were
manufactured in compliance with, as applicable, FDA current Good Manufacturing
Practice regulations set forth at 21 C.F.R. Parts 110 and 111 and FDA Hazard
Analysis and Critical Control Point systems and acidified food process
requirements, where relevant, except for such non-compliance that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

Until the Obligations have been Paid in Full, each Borrower and each Guarantor
on behalf of themselves and their Subsidiaries covenants and agrees, jointly and
severally with all of the other Borrowers and Guarantors and the Lenders, to the
covenants contained in this Section 9; provided that, notwithstanding anything
to the contrary in this Section 9, all references to the defined terms
“Subsidiaries” or “Subsidiary” in this Section 9 shall exclude any Foreign
Subsidiary.

9.1 Maintenance of Existence.

(a) Except as permitted by Section 9.6, each Borrower and Guarantor shall at all
times preserve, renew and keep in full force and effect its corporate existence
and material rights and franchises with respect thereto and maintain in full
force and effect all material governmental licenses, Intellectual Property,
approvals, authorizations, leases, contracts and permits necessary to carry on
the business as presently conducted, except where the failure to so preserve,
renew or keep in full force and effect would not result in a Material Adverse
Effect.

(b) No Borrower or Guarantor shall change its name, type of organization,
jurisdiction of organization or other legal structure unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
thirty (30) days prior written notice from Administrative Borrower of such
proposed change (or such shorter notice period as the Agent may agree to in its
reasonable discretion), which notice shall accurately set forth the new name;
and (ii) Agent shall have received a copy of the amendment to the certificate of
formation of such Borrower or Guarantor providing for such change certified by
the Secretary of State of the jurisdiction of incorporation or organization of
such Borrower or Guarantor as soon as it is available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith.

 

100



--------------------------------------------------------------------------------

9.2 New Collateral Locations. Each Borrower and Guarantor may only open new
locations within the United States. Borrower or Guarantor shall (a) give Agent
ten (10) days prior written notice of the intended opening of any such new
location at which Collateral will be located (other than with respect to the
opening of a retail store location for which no notice shall be required) and
(b) execute and deliver, or cause to be executed and delivered, to Agent such
agreements, documents, and instruments as Agent may deem reasonably necessary or
desirable to protect its interests in the Collateral held at such location;
except, that, if (i) such new location is a retail store location, or (ii) the
fair market value of all of the Collateral located at such location is less than
$250,000 (provided that the aggregate Value of all Collateral located at such
locations shall not exceed $2,000,000), no Collateral Access Agreement will be
required by Agent.

9.3 Compliance with Laws, Regulations, Etc.

(a) Except as could not reasonably be expected to cause a Material Adverse
Effect, each Borrower and Guarantor shall, and shall cause any Subsidiary to, at
all times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other permits applicable to it and duly observe
all applicable requirements of any foreign, Federal, State or local Governmental
Authority, the Code, the Fair Labor Standards Act of 1938, as amended, all
Federal, State and local statutes, regulations, rules and orders pertaining to
sales of consumer goods (including the Federal Trade Commission Act of 1914, as
amended, and all regulations, rules and orders promulgated thereunder, and the
Federal Food, Drug, and Cosmetic Act, as amended, and all regulations, rules,
guidance and orders promulgated thereunder) and all statutes, rules,
regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws.

(b) Administrative Borrower shall give written notice to Agent promptly upon any
Borrower’s or Guarantor’s receipt of any notice of the following, except if the
condition giving rise to such notice could not reasonably be expected to have a
Material Adverse Effect (collectively, “Environmental Events”), (i) the
occurrence of any event involving the unpermitted release, spill or discharge,
threatened or actual, of any Hazardous Material by any Borrower or Guarantor or
(ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by any Borrower or Guarantor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material by any Borrower or
Guarantor (as applicable) other than in the ordinary course of business and
other than as permitted under any applicable Environmental Law. Copies of all
non-privileged environmental surveys, audits, assessments, feasibility studies
and results of remedial investigations conducted in connection with an
Environmental Event shall be promptly furnished, or caused to be furnished, by
such Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take
prompt action to respond to any such material non-compliance with any of the
Environmental Events and shall regularly report to Agent on its response.

 

101



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is material non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any non compliance, with any Environmental Law except with respect to such
non-compliance that could not reasonably be expected to have a Material Adverse
Effect, Borrowers shall, at Agent’s reasonable request and Borrowers’ expense:
(i) cause an independent environmental consultant reasonably acceptable to Agent
to conduct such tests of the site where non-compliance or alleged non compliance
with such Environmental Laws (including sampling and analysis, if necessary) has
occurred as to such non-compliance and prepare and deliver to Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent a supplemental report of such
consultant whenever the scope of such non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material on any property of a Borrower or resulting from a Borrower’s
conduct, including the costs of any required or necessary repair, cleanup or
other remedial work with respect to any property of any Borrower or Guarantor
and the preparation and implementation of any closure, remedial or other
required plans relating to such Hazardous Materials except to the extent such
losses, claims, damages, liabilities, costs, and expenses arise out of or are
attributable to the gross negligence, bad faith or willful misconduct of Agent
or any Lender. All indemnifications in this Section 9.3 shall survive the
payment of the Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge all Taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for Taxes (a) the validity or amount of which are being contested
in good faith by appropriate proceedings diligently pursued and available to
such Borrower, Guarantor or such Subsidiary, as the case may be, and with
respect to which adequate reserves have been set aside on its books or (b) the
non-payment of which could not reasonably be expected to have a Material Adverse
Effect.

9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by companies of established reputation engaged in the same or similar businesses
and similarly situated. Such policies of insurance shall be reasonably
satisfactory to Agent as to form, amount and insurer. Borrowers and Guarantors
shall furnish certificates, policies or endorsements to Agent as Agent shall
reasonably require as proof of such insurance, and, if any Borrower or Guarantor
fails to do so, in the case of endorsements, subject to Section 9.29, Agent is
authorized, but not required, to obtain such insurance at the expense of
Borrowers, provided, however, that by purchasing such insurance, Agent shall not
be deemed to have waived any Default arising from any Borrower’s or Guarantor’s
failure to maintain such insurance or pay any premiums therefor. All such
insurance policies shall provide for at least thirty (30) days prior written
notice to Agent of any cancellation, amendment or reduction of coverage and that
Agent may act as attorney for each Borrower and Guarantor in obtaining, and at

 

102



--------------------------------------------------------------------------------

any time an Event of Default has occurred and is continuing, adjusting,
settling, amending and canceling, such insurance. Borrowers and Guarantors shall
cause Agent to be named as a loss payee and/or an additional insured, as
applicable (but without any liability for any premiums) under all casualty and
property insurance policies (but not any business interruption insurance
policies) and, subject to Section 9.29, Borrowers and Guarantors shall obtain
non-contributory lender’s loss payable endorsements to all property and casualty
insurance policies in form and substance reasonably satisfactory to Agent, which
provide that all proceeds thereunder with respect to any Collateral shall be
payable to Agent, and that no such insurance shall be affected by any act or
neglect of the insured or owner of the property described in such policy. Except
(a) upon the occurrence and during the continuance of an Event of Default or
(b) during a Compliance Period, to the extent the insurance proceeds relate to
any Collateral which at the time of loss was included in the calculation of the
Borrowing Base or Borrowing Base II, insurance proceeds may be applied by
Borrower in its discretion to the repair or replacement of any lost or damaged
Collateral that gave rise to such insurance proceeds so long as (i) in the
context of replacing lost or damaged Collateral, the insurance proceeds are used
to replace such lost or damaged Collateral with like Collateral, and (ii) such
repair or replacement is completed within one hundred eighty (180) days of the
receipt of insurance proceeds, or if Borrower commits in writing to undertake
such repair or replacement within such one hundred eighty (180) day period,
within two hundred seventy (270) days of the date of the receipt of insurance
proceeds. Such lender’s loss payable endorsements shall specify that the
proceeds of such insurance shall be payable to Agent, for itself and the ratable
benefit of the Secured Parties and Lenders, as its interests may appear and
further specify that Agent shall be paid regardless of any act or omission by
any Borrower, Guarantor or any of its or their Affiliates. Without limiting any
other rights of Agent or Lenders, and subject to Borrowers’ right to otherwise
use insurance proceeds as provided in this Section 9.5, any insurance proceeds
received by Agent at any time may be applied to payment of the Obligations,
whether or not then due, in any order and in such manner as Agent may determine.

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrower shall notify the auditors and accountants of Borrowers and
Guarantors that Agent is authorized to obtain such information directly from
them. Without limiting the foregoing, Administrative Borrower shall furnish or
cause to be furnished to Agent, the following:

(i) within forty-five (45) days after the end of each fiscal month, monthly
unaudited consolidated financial statements and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, and statements of cash flow), all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of Parent and its Subsidiaries as of the end of and through such
fiscal month, certified to be correct in all material respects by the chief
financial officer, treasurer, or other similar officer of Administrative
Borrower (or if no such officer has been appointed or elected, the sole member
of Administrative Borrower), subject to normal year-end adjustments

 

103



--------------------------------------------------------------------------------

and accompanied by a compliance certificate substantially in the form of
Exhibit C hereto, along with a schedule in form reasonably satisfactory to Agent
of the calculations used in determining, as of the end of such month, whether
Borrowers and Guarantors were in compliance with the covenants set forth in
Section 9.17 of this Agreement (to the extent applicable) for such month; and

(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements and unaudited consolidating financial
statements of Parent and its Subsidiaries (including in each case balance
sheets, statements of income and loss, statements of cash flow and statements of
shareholders’ equity), and the accompanying notes thereto, all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of the operations of Parent and its Subsidiaries as of the end of
and for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Administrative Borrower and reasonably acceptable to Agent (provided that
Deloitte is deemed to be reasonably acceptable to Agent), that such audited
consolidated financial statements have been prepared in accordance with GAAP,
and present fairly in all material respects the results of operations and
financial condition of Parent and its Subsidiaries as of the end of and for the
fiscal year then ended, and accompanied by a compliance certificate
substantially in the form of Exhibit C hereto, and

(iii) (A) at such time as available, but in no event later than thirty (30) days
after the end of each fiscal year (commencing with the fiscal year of Borrowers
ending December 31, 2019), projected consolidated financial statements
(including in each case, forecasted balance sheets and statements of income and
loss, statements of cash flow, and projected Borrowing Base availability and
Borrowing Base II availability) of Parent and its Subsidiaries for the next
fiscal year, all in reasonable detail, and in a format consistent with the
projections delivered by Borrowers to Agent prior to the date hereof, together
with such supporting information as Agent may reasonably request. Such projected
financial statements shall be prepared on a monthly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Administrative Borrower of the future financial performance of Parent and its
Subsidiaries for the periods set forth therein and shall have been prepared on
the basis of the assumptions set forth therein which Administrative Borrower
believes is fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements), and

(B) at such time as the aggregate amount of consideration paid by Borrowers and
Guarantors in respect of Permitted Acquisitions equals or exceeds $7,500,000
since the date that the last projections were received by Agent pursuant to
Section 9.6(a)(iii)(A) hereof or this Section 9.6(a)(iii)(B), or in conjunction
with a Material Permitted Acquisition the aggregate consideration to be paid in
respect of which exceeds $5,000,000, Administrative Borrower shall deliver
updated (from the date of the last projections received) projected financial
statements, in form and substance as required in Section 9.6(a)(iii)(A) hereof.

 

104



--------------------------------------------------------------------------------

(b) Administrative Borrower shall, and shall cause the other Borrower(s) to
notify Administrative Borrower so that it may, promptly notify Agent in writing
of the details of (i) any loss, damage, investigation, action, suit, proceeding
or claim relating to Collateral having a value of more than $1,000,000 or which
if adversely determined would result in a Material Adverse Effect, (ii) any
Material Contract being terminated or materially amended or any new Material
Contract entered into (in which event Administrative Borrower shall provide
Agent with a copy of such Material Contract to the extent permitted by any
applicable confidentiality provisions contained in such Material Contract,
provided, that, Borrowers shall use commercially reasonable efforts to get any
appropriate consent necessary to provide Agent with such a copy), (iii) any
order, judgment or decree in excess of $1,000,000 shall have been entered
against any Borrower or Guarantor any of its or their properties or assets,
(iv) any notification of a material violation of laws or regulations received by
any Borrower or Guarantor from a Governmental Authority, (v) any ERISA Event
that could be reasonably expected to have a Material Adverse Effect, and
(vi) the occurrence of any Default or Event of Default.

(c) Promptly after the sending or filing thereof, Administrative Borrower shall
send to Agent copies of (i) all reports and registration statements which
Ultimate Parent or any of its Subsidiaries files with the Securities Exchange
Commission (except to the extent such reports or registration statements are
publicly available via a website maintained by the Securities and Exchange
Commission), any national or foreign securities exchange or the National
Association of Securities Dealers, Inc., and such other reports as Agent may
hereafter specifically identify to Administrative Borrower that Agent will
require be provided to Agent, (ii) all press releases and (iii) all other
statements concerning material changes or developments in the material business
of a Borrower or Guarantor made available by any Borrower or Guarantor to the
public.

(d) Administrative Borrower shall furnish or cause to be furnished to Agent such
budgets, forecasts, projections and other information respecting the Collateral
and the business of Borrowers and Guarantors, as Agent may, from time to time,
reasonably request. Subject to Section 13.5, Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrowers and Guarantors to any court or other Governmental
Authority or to any Lender or Participant or prospective Lender or Participant
or any Affiliate of any Lender or Participant. Each Borrower and Guarantor
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Agent, at Borrowers’ expense and without affecting any confidentiality
obligations of such accountants and auditors to Persons other than Agent, copies
of the financial statements of any Borrower and Guarantor and any reports or
management letters prepared by such accountants or auditors on behalf of any
Borrower or Guarantor and to disclose to Agent and Lenders such information as
they may have regarding the business of any Borrower and Guarantor. Any
documents, schedules, invoices or other papers delivered to Agent or any Lender
may be destroyed or otherwise disposed of by Agent or such Lender one (1) year
after the same are delivered to Agent or such Lender, except as otherwise
designated by Administrative Borrower to Agent or such Lender in writing.

(e) Administrative Borrower shall furnish to Agent all material notices or
demands in connection with Indebtedness incurred pursuant to Section 9.9(e),
Section 9.9(g), Section 9.9(i) and Section 9.9(j) and the loans and advances
made pursuant to Section 9.10(i), in each case either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be.

 

105



--------------------------------------------------------------------------------

(f) Administrative Borrower shall furnish to Agent, promptly, but in any event
within three (3) Business Days (or one (1) Business Day with respect to notices
pursuant to clause (ii) hereof) after the furnishing, receipt or execution
thereof, copies of (i) any amendment, waiver, consent or other written
modification of the ABL Loan Documents (other than immaterial amendments to ABL
Loan Documents other than the ABL Credit Agreement), (ii) any notice of default
or any notice related to the exercise of remedies under the ABL Loan Documents,
and (iii) any other material notice, certificate or other information or
document provided to, or received from, the ABL Agent or the ABL Lenders;
provided, that this clause (f) shall not apply to the Fee Letter or any other
documents and information relating to fees under the ABL Loan Documents (and
Administrative Borrower may make redactions of such fees in its reasonable
discretion).

(g) Administrative Borrower shall furnish to Agent substantially concurrently
with any delivery thereof to the ABL Agent, each ABL Borrowing Base Certificate
and supporting information in connection therewith and any other additional
reports related thereto that are delivered to the ABL Agent.

(h) Administrative Borrower shall furnish promptly following any request
therefor, (i) such other information regarding the operations, material changes
in ownership of its Capital Stock, business affairs and financial condition of
any Borrower or Guarantor, or compliance with the terms of this Agreement, as
the Agent may reasonably request, and (ii) information and documentation
reasonably requested by the Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(i) Administrative Borrower shall furnish to Agent copies of (i) any franchise
agreements not previously delivered to Agent prior to any related Franchise
Receivable being included in either Borrowing Base or Borrowing Base II and
(ii) any material amendments or modifications to any franchise agreement to
which any Franchise Receivables included in the either Borrowing Base or
Borrowing Base II are attributable.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Borrowers and
Guarantors shall not and shall not permit any Subsidiary to, directly or
indirectly, (a) merge into or with or consolidate with any other Person or
permit any other Person to merge into or with or consolidate with it; provided,
however, upon prior written notice to Agent:

(i) a Subsidiary (other than a Borrower) may (A) merge into or with or
consolidate with another Subsidiary or (B) dissolve or liquidate if prior to or
concurrent with such dissolution or liquidation the assets of such Subsidiary
are transferred to one or more other Subsidiaries;

(ii) [reserved];

(iii) (w) a Subsidiary may merge into or with or consolidate with a Borrower or
Guarantor (other than Parent), (x) a Borrower may merge into or with or
consolidate with another Borrower, (y) a Subsidiary may dissolve or liquidate if
prior to or concurrent with such dissolution or liquidation the assets of such
Subsidiary are transferred to one or more Borrowers or Guarantors (other than
Parent) and (z) a Borrower may dissolve or liquidate if prior

 

106



--------------------------------------------------------------------------------

to or concurrent with such dissolution or liquidation the assets of such
Borrower are transferred to one or more other Borrowers, in each case, so long
as (A) other than with respect to clauses (y) or (z) above, a Borrower (in the
case of any such event involving a Borrower) or Guarantor (other than Parent) is
the surviving entity with respect thereto and such Borrower or Guarantor has
otherwise complied with Section 9.1(b) of this Agreement (if applicable) and all
other terms of this Agreement, (B) no Default or Event of Default then exists or
would occur as a result thereof, (C) no liens, other than those permitted under
the terms of this Agreement or the other Financing Agreement with regard to any
Borrower or Guarantor, on the assets of such Subsidiary then exist, and (D) such
Borrower or Guarantor would not, as a result of such transaction and upon
consummation thereof, be liable for any Indebtedness or other obligations of
such Subsidiary, other than Indebtedness or other obligations which are
permitted under the terms of this Agreement and the other Financing Agreements
with regard to a Borrower or Guarantor; and

(iv) a Guarantor or Borrower (x) may merge into or with or consolidate with a
Borrower, or (y) dissolve or liquidate if prior to or concurrent with such
dissolution or liquidation the assets of such Guarantor or Borrower are
transferred to one or more other Borrowers, in each case, so long as (A) other
than with respect to clause (y) above, a Borrower is the surviving entity with
respect thereto and continues to be an organization of the type, domiciled in
the state and bearing the same company name as existed prior to such merger or
consolidation, (B) no Default or Event of Default then exists or would occur,
(C) no liens, other than those permitted under the terms of this Agreement with
regard to such surviving Borrower, on the assets of such other Borrower or
Guarantor then exist, and (D) such surviving Borrower would not, as a result of
such transaction, be liable for any Indebtedness or other obligations of such
Guarantor or other Borrower, other than Indebtedness or other obligations which
are permitted under the terms of this Agreement with regard to such surviving
Borrower.

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or any of its assets to any other Person (whether by
Division or otherwise) (or agree to do any of the foregoing unless the terms of
such agreement provide that: (i) Agent’s written consent is a condition to
consummation of the prohibited action, or (ii) Payment in Full of the
Obligations and termination of this Agreement is a condition to consummation of
the prohibited action), except for:

(A) sales of Inventory in the ordinary course of business,

(B) returns and exchanges of Inventory to vendors in the ordinary course of
business of a Borrower on terms and conditions consistent with the current or
prior practices of such Borrower;

(C) the sale or other disposition of assets (other than Collateral and other
than assets subject to clause (D) of this Section below) by a Borrower or
Guarantor or any Subsidiary in the ordinary course of its business that are no
longer necessary or required, worn out, non-core or obsolete, in the conduct of
such Borrower’s or Guarantor’s business;

 

107



--------------------------------------------------------------------------------

(D) sales or other dispositions by any Borrower or Guarantor or any Subsidiary
of assets in connection with the closing or sale of a retail store location (the
closure of a store is not in and of itself the disposition of assets),
warehouse, distribution center or corporate office of such Borrower, Guarantor
or Subsidiary in the ordinary course of business of such Borrower, Guarantor or
Subsidiary, which sale or disposition consists of leasehold interests in the
premises of such store or distribution center, the Equipment and fixtures
located at such premises and the books and records relating exclusively and
directly to the operations of such store or distribution center; provided, that,
as to each and all such sales and closings, (1) Agent shall have received
written notice of such sale or closing in accordance with Section 7.1(a) hereof,
(2) after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (3) such sale shall be on commercially reasonable
prices and terms in a bona fide arm’s length transaction, (4) all Net Proceeds
thereof shall be subject to Section 2.2, and (5) in connection with the closure
of any retail store locations pursuant to a plan where the aggregate Value of
Inventory in all such stores is greater than $10,000,000, the Loan Parties shall
solicit, on a competitive basis, reasonably detailed proposals from potential
Liquidation Agents and the Loan Parties shall retain an independent, nationally
recognized, professional retail inventory liquidation firm that provides full
liquidation services reasonably acceptable to the Agent (the “Liquidation
Agent”) (which for the avoidance of doubt, shall be subject to maintenance of
“Chinese walls” between any Affiliate of the Agent submitting such proposal as a
potential Liquidation Agent and the Agent),

(E) in addition to the dispositions permitted in subclause (D) above, the sale
or other disposition of Equipment (including worn-out, non-core or obsolete
Equipment or Equipment no longer used or useful in the business of such Borrower
or Guarantor) so long as the value of such Equipment sold in any fiscal year is
equal to or less than the value of all Equipment acquired in such year,

(F) the grant by any Borrower or Guarantor after the date hereof of a
non-exclusive or exclusive license to any Person for the use of commercially
reasonable terms of Intellectual Property in the ordinary course of business, so
long as no Event of Default has occurred and is continuing at the time of the
execution and delivery of the subject license or sublicense; provided, however,
(1) any such licenses or sublicenses, if exclusive, are for commercially
reasonable periods of time and have commercially reasonable geographical
limitations, (2) if any such license or sublicense is for use within the United
States or in any territory or possession thereof, then, after giving effect to
such license, such Borrower or Guarantor must retain sufficient rights to use
its Intellectual Property as to enable such Borrower or Guarantor to continue to
conduct the material aspects of its business in the ordinary course, (3) any
such licenses or sublicenses are on commercially reasonable terms to such
Borrower or Guarantor pursuant to bona fide arm’s length transactions, (4) any
such licenses or sublicenses do not impair in any material respect the value (to
Borrower, Agent or Lenders) of the Intellectual Property or the Collateral as a
whole or the marketability of the Intellectual Property or the Collateral taken
as a whole, and (5) any such licenses or sublicenses do not otherwise materially
and adversely affect the potential realization by Agent and Lenders of the value
of the Intellectual Property or the Collateral taken as a whole when exercising
their remedies under the terms of this Agreement and applicable law,

(G) sales, transfers and dispositions of assets of (1) a Borrower to another
Borrower, or (2) by a Guarantor to a Borrower or another Guarantor (other than
Parent (other than assets the Parent is permitted to own pursuant to
Section 9.15(b))), provided, that, in each case such transfer is otherwise
consummated (and the lien and security interest of Agent and Secured Parties
continues in such assets) in accordance with the terms of this Agreement and the
other Financing Agreements,

 

108



--------------------------------------------------------------------------------

(H) the issuance and sale by any Borrower or Guarantor of Capital Stock of such
Borrower or Guarantor after the date hereof; provided, that, (1) Agent shall
have received not less than ten (10) Business Days’ prior written notice of such
issuance and sale by such Borrower, Guarantor or Subsidiary, which notice shall
specify whether such shares are to be sold pursuant to a public offering or if
not a public offering, then the parties to whom such shares are to be sold, the
terms of such sale, the total amount which it is anticipated will be realized
from the issuance and sale of such stock and the net cash proceeds which it is
anticipated will be received by such Borrower or Guarantor from such sale,
(2) such Borrower or Guarantor shall not be required to pay any cash dividends
or repurchase or redeem such Capital Stock or make any other payments in respect
thereof, (3) the terms of such Capital Stock, and the terms and conditions of
the purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive the Term Loan or
the right of any Borrower and Guarantor to amend or modify any of the terms and
conditions of this Agreement or any of the other Financing Agreements or
otherwise in any way relate to or affect the arrangements of Borrowers and
Guarantors with Agent and Lenders or are more restrictive or burdensome to any
Borrower or Guarantor than the terms of any Capital Stock in effect on the date
hereof, (4) except as Agent may otherwise agree in writing, upon the occurrence
and continuance of an Event of Default or during a Compliance Period, all of the
proceeds of the sale and issuance of such Capital Stock shall be paid to Agent
for application to the Obligations in accordance with Section 6.4(a) or at
Agent’s option, to be held as cash collateral for the Obligations provided,
that, in no event shall any Borrower or Guarantor issue any Capital Stock which
would result in a Change of Control or other Event of Default; provided,
further, that conditions (1) through (3) above shall not apply to issuances and
sales of Capital Stock by any Borrower or Guarantor to any other Borrower or
Guarantor (so long as such issued Capital Stock is pledged as Collateral),

(I) [Reserved]

(J) the abandonment, non-renewal, failure to maintain, cancellation or sale,
transfer or other disposition of Intellectual Property which is not material to
the conduct of any Borrower’s or Guarantor’s business and which has no material
economic value, and

(K) leases and subleases and other agreements related to Real Property in the
ordinary course of business,

(L) the transactions permitted under Sections 9.9, 9.10(h), 9.12 and 9.19
hereof,

(M) dispositions of cash and Cash Equivalents subject to compliance with
Section 9.10(b) hereof,

(N) the issuance of Capital Stock in connection with the Closing Date Equity
Contribution or the Post-Closing Equity Contribution,

(O) [Reserved], and

 

109



--------------------------------------------------------------------------------

(P) in addition to the sales and dispositions permitted in clauses (A) through
(O) of this Section 9.7(b), the sale or other disposition of assets, including,
without limitation, any dispositions relating to store closings, with an
aggregate fair market value not in excess of $20,000,000 for all such assets
disposed of in any fiscal year of Borrowers or as Agent may otherwise agree;
provided that for the avoidance of doubt, Net Proceeds received under this
clause (N) shall be subject to Section 2.2.

provided that no sales or dispositions pursuant to this Section 9.7(b) other
than as permitted pursuant to clauses (F), (G) or (J) shall include any
Intellectual Property of the Loan Parties.

In connection with any disposition set forth in Section 9.7(b) hereof, Agent
shall (and is hereby irrevocably authorized by Lenders to) upon the request of
Administrative Borrower and at Borrowers’ expense, (1) upon the sale or other
disposition of any Collateral permitted under Section 9.7(b) hereof, release
such Collateral from the lien of Agent hereunder, and (2) in connection with the
transactions described in clause (1), deliver to Administrative Borrower a UCC-3
partial release (or other appropriate instrument, as the case may be, including
without limitation any terminations of intellectual property security
agreements) in form and substance reasonably satisfactory to Agent, as may be
necessary to evidence the release of the lien in favor of Agent upon any
Collateral to the extent such Collateral is sold, transferred or otherwise
disposed of in accordance with Section 9.7(b) hereof; provided, that,
(a) Administrative Borrower certifies to Agent and Lenders in writing that such
sale, disposition or other transaction is being consummated in accordance with
the terms of this Agreement (and Agent and Lenders may rely conclusively upon
such certificate without any further inquiry) and such release shall only be
effective upon the consummation of such transaction, sale or other disposition,
(b) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability to any third Person or create
any obligations or entail any consequence to Agent or Lenders other than the
release of such obligor or such lien without recourse or warranty, and (c) such
release shall not in any manner discharge, affect or impair the Obligations of
any Person not released or any lien upon (or obligations of obligors in respect
of) the Collateral retained by such Borrower or Guarantor;

(c) wind up, liquidate or dissolve, except (i) as permitted in clause (a) above
or (ii) if such Person is a Subsidiary of any Borrower with assets having an
aggregate fair market value of less than or equal to $100,000; and

(d) consummate a Division as a Dividing Person without the prior written consent
of the Agent (such consent not to be unreasonably withheld, conditioned or
delayed). Without limiting the foregoing, if any Borrower or Guarantor that is a
limited liability company consummates a Division (with or without the prior
consent of the Agent as required above), each Division Successor shall be
required to comply with the obligations set forth in Section 9.23 and the other
further assurances obligations set forth in the Financing Agreements and become
a Borrower or Guarantor, as applicable, under this Agreement and the other
Financing Agreements.

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

 

110



--------------------------------------------------------------------------------

(a) the security interests and liens of Agent for itself and the benefit of the
Secured Parties and the rights of setoff of Secured Parties provided for herein
or under applicable law;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet delinquent or the validity or amount of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be
and with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (including without limitation, landlords’,
carriers’, warehousemen’s, mechanics, materialmen’s or other like liens but
excluding liens securing the payment of taxes) arising in the ordinary course of
such Borrower’s, Guarantor’s or Subsidiary’s business to the extent: (i) such
liens secure Indebtedness which is not overdue or (ii) such liens secure
Indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, Guarantor or such Subsidiary, in each case prior to
the commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books;

(d) zoning restrictions, building codes, easements, licenses, covenants, land
use laws, and other restrictions affecting the use of Real Property and other
similar matters of record affecting title to Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of such Borrower, Guarantor or such Subsidiary as
presently conducted thereon or materially impair the value of the Real Property
which may be subject thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;

(f) pledges and deposits of cash by any Borrower or Guarantor or Subsidiary
after the date hereof in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits consistent with the current or prior practices of such Borrower or
Guarantor;

(g) liens or rights of setoff against credit balances of Borrowers, Guarantors
or any of their Subsidiaries with Credit Card Issuers or Credit Card Processors
or amounts owing by such Credit Card Issuers or Credit Card Processors to
Borrower in the ordinary course of business, but not liens on or rights of
setoff against any other property or assets of Borrowers, pursuant to the Credit
Card Agreements to secure the obligations of Borrowers to the Credit Card
Issuers or Credit Card Processors as a result of fees and chargebacks;

 

111



--------------------------------------------------------------------------------

(h) pledges and deposits of cash by any Borrower or Guarantor or Subsidiary
after the date hereof to secure the performance of tenders, bids, leases, trade
contracts, statutory obligations and other similar obligations in each case
(1) in the ordinary course of business of such Borrower, Guarantor or Subsidiary
and (2) other than for the repayment of Indebtedness;

(i) liens arising from (i) operating leases and the precautionary UCC financing
statement or fixture filings in respect thereof and (ii) Equipment or other
materials which are not owned by any Borrower, Guarantor or Subsidiary located
on the premises of such Borrower, Guarantor or Subsidiary (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business of such Borrower, Guarantor or Subsidiary and the
precautionary UCC financing statement or fixture filings in respect thereof;

(j) deposits of cash with the owner or lessor of premises leased and operated by
any Borrower, Guarantor or Subsidiary in the ordinary course of the business of
such Borrower, Guarantor or Subsidiary to secure the performance by such
Borrower, Guarantor or Subsidiary of its obligations under the terms of the Real
Property lease for such premises;

(k) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish Reserves
with respect thereto;

(l) security interests in assets of a Borrower, Guarantor or Subsidiary existing
at the time such Borrower, Guarantor or Subsidiary is acquired pursuant to a
Permitted Acquisition after the date hereof; provided, that, each of the
following conditions is satisfied as determined by Agent: (i) such security
interests were not granted and did not arise in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, (ii) the assets
subject to such security interests do not include any assets of the type or
categories that constitute Collateral other than Equipment or Real Property and
do not apply to any assets or properties of any Borrower or other Guarantor
other than Equipment and Real Property of the Borrower, Guarantor or Subsidiary
so acquired, (iii) the Indebtedness secured by such assets is permitted under
Section 9.9(h) hereof;

(m) other liens not otherwise permitted under any other subsection of this
Section 9.8 with respect to property or assets of any Borrower, Guarantor or
Subsidiary; provided that the aggregate principal amount of the Indebtedness or
other obligations secured by such liens does not exceed $1,000,000 at any time
outstanding;

(n) liens or security interests arising by law or granted by any Borrower or any
Guarantor in favor of a lessor, landlord, consignee, warehouseman or bailee of a
retail store location, Non-Retail Store Location or Warehouse Location, as
applicable, on personal property and/or trade fixtures owned by any Borrower or
Guarantor located at such locations granted pursuant to a lease agreement
between such Borrower or Guarantor and such lessor, landlord, consignee,
warehouseman or bailee, as applicable, entered into in the ordinary course of
business, in each case granted to secure obligations owed by such Borrower or
Guarantor with respect to any rental payments, service charges or other amounts
owing to such lessor, landlord, consignee, warehouseman or bailee, as
applicable, pursuant to such lease agreement; provided, that, in the event that
Administrative Borrower does not obtain a Collateral Access Agreement with
respect

 

112



--------------------------------------------------------------------------------

to such locations, Agent at its option, may establish a Reserve with respect to
each such location in respect of amounts at any time due or to become due to the
lessor, landlord, consignee, warehouseman or bailee, as applicable, of such
location as Agent shall reasonably determine but in no event shall any Reserve
with respect to rent be maintained in respect of any location for which a
Collateral Access Agreement has been delivered to Agent;

(o) [reserved];

(p) liens incurred by any Borrower or Guarantor on any unearned premiums paid by
any Borrower or Guarantor or any return of the premium for such policy pursuant
to the Indebtedness described in Section 9.9(j) hereof;

(q) the security interests and liens set forth on Schedule 8.4 hereto;

(r) [reserved];

(s) [reserved];

(t) liens securing the ABL Obligations to the extent permitted to be incurred
pursuant to Section 9.9(t); provided that such liens are at all times subject to
the Intercreditor Agreement.

For the avoidance of doubt, for purposes of this Agreement, “encumbrance” shall
not be deemed to include licenses of Intellectual Property which are otherwise
permitted under the terms of this Agreement.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $10,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Subsidiary other than the Equipment or Real Property
so acquired, and the Indebtedness secured thereby does not exceed the cost of
the Equipment or Real Property so acquired, as the case may be;

(c) guarantees by any Borrower or Guarantor or other Subsidiary of the
Indebtedness or other obligations of any other Borrowers or Guarantors so long
as such Indebtedness is otherwise permitted under this Section 9.9 and such
other obligations are not prohibited by the terms of this Agreement;

 

113



--------------------------------------------------------------------------------

(d) the Indebtedness of any Borrower, Guarantor or other Subsidiary to any other
Borrower or Guarantor or other Subsidiary arising after the date hereof pursuant
to loans by any Borrower or Guarantor permitted under Sections 9.10(h) or
9.10(i) hereof;

(e) unsecured Indebtedness of any Borrower, Guarantor or Subsidiary arising
after the date hereof to any third Person (but not to any other Borrower or
Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
reasonably acceptable to Agent and shall be subject and subordinate in right of
payment to the right of Agent and Lenders to receive the prior payment and
satisfaction in full payment of all of the Obligations pursuant to the terms of
an intercreditor and subordination agreement between Agent and such third party,
in form and substance satisfactory to Agent, (ii) Agent shall have received not
less than ten (10) days prior written notice of the intention of such Borrower
or Guarantor to incur such Indebtedness, which notice shall set forth in
reasonable detail satisfactory to Agent the amount of such Indebtedness, the
Person or Persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as Agent may request with respect thereto, (iii) Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, (iv) except as
Agent may otherwise agree in writing, upon the occurrence and continuance of an
Event of Default or during a Compliance Period, all of the cash proceeds of such
loans or other accommodations incurred during the occurrence of such Event of
Default or during such Compliance Period shall be paid to Agent for application
to the Obligations in such order and manner as Agent may determine or at Agent’s
option, to be held as cash collateral for the Obligations, (v) in no event shall
the aggregate principal amount of such Indebtedness incurred during the term of
this Agreement exceed $5,000,000, (vi) as of the date of incurring such
Indebtedness and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, and (vii) such Borrower and Guarantor
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto,
except, that, such Borrower or Guarantor may, after prior written notice to
Agent, amend, modify, alter or change the terms thereof so as to extend the
maturity thereof, or defer the timing of any payments in respect thereof, or to
forgive or cancel any portion of such Indebtedness (other than pursuant to
payments thereof), or to reduce the interest rate or any fees in connection
therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such
Indebtedness (except as permitted by Section 9.24), or set aside or otherwise
deposit or invest any sums for such purpose, in each case without the written
consent of Agent;

(f) Indebtedness of any Borrower, Guarantor or any of their Subsidiaries entered
into in the ordinary course of business pursuant to a Hedge Agreement; provided,
that, (i) such arrangements are not for speculative purposes, and (ii) such
Indebtedness shall be unsecured, except to the extent secured by pledges or
deposits of cash as permitted under Section 9.8 hereof;

(g) the Indebtedness set forth on Schedule 9.9 hereto; provided, that,
(i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, and (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change

 

114



--------------------------------------------------------------------------------

the terms of such Indebtedness or any agreement, document or instrument related
thereto as in effect on the date hereof except, that, Borrowers and Guarantors
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose;

(h) Indebtedness of a Borrower, Guarantor or Subsidiary existing at the time
such Borrower, Guarantor or Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that, each of the following conditions is satisfied as
reasonably determined by Agent: (i) such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition, (ii) such Indebtedness is not secured by any assets of any Borrower
or Guarantor other than Equipment or Real Property of the Borrower, Guarantor or
Subsidiary so acquired, (iii) no other Borrower or Guarantor shall have any
obligation or liability in respect of such Indebtedness except as otherwise
permitted hereof, (iv) if the amount of such Indebtedness is greater than
$1,000,000, it shall be on terms and conditions reasonably acceptable to Agent,
and (v) the aggregate amount of such Indebtedness pursuant to all Permitted
Acquisitions shall not exceed $2,000,000 at any time outstanding;

(i) unsecured Indebtedness of the Parent evidenced by the Convertible Notes not
to exceed the aggregate principal amount outstanding on the Closing Date;

(j) Indebtedness of Borrowers and Guarantors and their Subsidiaries in
connection with the financing of insurance premiums in respect of unearned
premiums payable on certain insurance policies maintained by Borrower, provided,
that, (i) in no event shall the total amount of such Indebtedness outstanding at
any time exceed $4,000,000, and (ii) such Indebtedness shall be unsecured except
to the extent of any unearned premiums paid by any Borrower or Guarantor or any
return of the premium for such policy;

(k) unsecured Indebtedness in respect of workers’ compensation claims, self
insurance obligations, bankers acceptances, performance, surety bonds and other
similar obligations in the ordinary course of business;

(l) other unsecured Indebtedness of any Borrower, Guarantor or Subsidiary, in an
aggregate outstanding principal amount that at the time of, and after giving
effect to, the incurrence thereof, together with any refinancing Indebtedness in
respect thereof, would not exceed $25,000,000;

(m) unsecured Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn against insufficient funds, so long as such Indebtedness is repaid within
five (5) Business Days;

(n) unsecured Indebtedness resulting from agreements to provide for working
capital adjustments of purchase price, earnouts or other similar obligations
incurred in connection with Permitted Acquisitions, provided, that, such
Indebtedness shall be on terms and conditions reasonably acceptable to Agent and
shall be subject and subordinate in right of payment to the right of Agent and
Lenders to receive the prior payment and satisfaction in full payment of all of
the Obligations pursuant to the terms of a subordinations agreement between
Agent and such third party, in form and substance reasonably satisfactory to
Agent;

 

115



--------------------------------------------------------------------------------

(o) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to Investments consisting of
loans and advances permitted under Sections 9.10(d), 9.10(h) or 9.10(i) hereof,
provided, that, as to any such Indebtedness at any time owing by a Borrower to a
Guarantor or another Borrower, (i) the Indebtedness arising pursuant to such
Investment shall be subject to, and subordinate in right of payment to, the
right of Agent and Lenders to receive the prior final payment and satisfaction
in full of all of the Obligations on terms and conditions acceptable to Agent,
and (ii) any such Indebtedness arising pursuant to any such loan shall not be
evidenced by a promissory note or other instrument, unless the single original
of such note or other instrument is promptly delivered, subject to the
Intercreditor Agreement, to Agent or ABL Agent upon Agent’s or ABL Agent’s
request to hold as part of the Collateral (as defined in this Agreement or in
the ABL Credit Agreement), with such endorsement and/or assignment by the payee
of such note or other instrument as Agent may require;

(p) refinancing of the Indebtedness referenced in the subsections (a), (b), (c),
(d), (e), (f), (g), (h), (i), (j) or (l) of this Section 9.9 (or this
subsection (p))(such Indebtedness being referred to herein as the “Refinanced
Indebtedness” so long as (i) such Indebtedness continues to comply with all
provisions of such subsections (a), (b), (c), (d), (e), (f), (g), (h), (i), (j),
or (l), as applicable, (ii) the incurrence of such Indebtedness would not
otherwise cause a Default or Event of Default to occur, and (iii) the terms of
such Indebtedness (including subordination terms, if applicable) are not on
terms which, taken as a whole, are materially more adverse to Borrowers,
Guarantors, Agent or any Lender than the Refinanced Indebtedness, (iv) the
principal amount of such Refinanced Indebtedness does not exceed the outstanding
principal balance of the original amount of such Indebtedness plus costs, fees,
expenses and accrued interest, and (v) the final maturity date of such
refinancing Indebtedness is a maturity date that is not earlier than ninety days
after the scheduled Maturity Date;

(q) [reserved];

(r) [reserved];

(s) Permitted Subordinated Indebtedness; provided that at the time of incurrence
of such Permitted Subordinated Indebtedness and immediately after giving effect
thereto (i) the Required Conditions shall have been satisfied and (ii) no Event
of Default shall have occurred and be continuing; and

(t) Indebtedness under the ABL Credit Agreement and the other Financing
Agreements (as defined in the ABL Credit Agreement) so long as it remains
subject to the terms of the Intercreditor Agreement and such ABL Obligations in
aggregate amount do not exceed the ABL Cap Amount (as defined in the
Intercreditor Agreement) and any refinancing of such Indebtedness subject to the
conditions set forth in clause (p) above.

 

116



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 9.9 to the contrary, (x) the aggregate
amount of any refinancing Indebtedness incurred pursuant to subsection (p) of
this Section 9.9 in respect of Refinanced Indebtedness originally incurred under
subsections (b), (e), (h), (i), (j) or (l) shall be subject to, and shall
continue to count towards, the dollar limitations applicable to Indebtedness set
forth in the applicable subsection pursuant to which the Refinanced Indebtedness
was incurred and (y) ABL Obligations may only be incurred under Section 9.9(t).

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary immediately prior to such merger) any Capital Stock, evidences of
Indebtedness or other Securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit or all or a substantial part of the assets or property of any other Person
(whether through purchase of assets, merger or otherwise), or form or acquire
any Subsidiaries, or agree to do any of the foregoing (each of the foregoing an
“Investment”), except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) Investments in cash or Cash Equivalents; provided, that, the terms and
conditions of Section 5.2 and Section 6.3 hereof shall have been satisfied with
respect to the Deposit Account, investment account or other account in which
such cash or Cash Equivalents are held;

(c) (i) the existing equity Investments of each Borrower and Guarantor as of the
Closing Date in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;

(ii) a Borrower or Guarantor may form a Subsidiary, provided, that,

(A) Agent shall have received promptly upon any such formation or acquisition
all of the agreements, documents and instruments required by the terms of
Sections 5.2 and 9.23 hereof,

(B) as of the date of the organization, formation or acquisition of any such
Subsidiary and immediately after giving effect thereto, no Event of Default
shall have occurred and be continuing, and

(C) in the event that Administrative Borrower requests that any such new
Subsidiary that is directly or indirectly wholly owned by Parent be designated a
Borrower hereunder, in no event shall any Inventory, Accounts, Credit Card
Receivables, Equipment or Intellectual Property of such Subsidiary be deemed
Eligible Inventory, Eligible Accounts, Eligible Credit Card Receivables,
Eligible Equipment or Eligible Intellectual Property until Agent shall have
conducted a field examination and appraisal with respect to such assets and the
results of such field examination, appraisal, and other due diligence shall be
reasonably satisfactory to Agent, and then only to the extent the criteria for
Eligible Inventory, Eligible Accounts, Eligible Credit Card Receivables,
Eligible Equipment and Eligible Intellectual Property set forth herein are
satisfied with respect thereto (as such criteria may be reasonably modified by
Agent to reflect the results of Agent’s field examination and appraisal); and

 

117



--------------------------------------------------------------------------------

(D) such Subsidiary shall be an operating company that engages in a Permitted
Business or an operating company or a holding company formed to make a Permitted
Acquisition;

(d) Investments by (x) a Borrower, Guarantor or Subsidiary in another Borrower
or Guarantor, in each case after the date hereof or (y) a Subsidiary that is not
a Loan Party in another Subsidiary that is not a Loan Party; provided, in each
case, that, (i) to the extent that such Investment gives rise to any
Indebtedness, such Indebtedness is permitted hereunder, and (ii) to the extent
that such Investment gives rise to the issuance of any shares of Capital Stock,
such issuance is permitted hereunder;

(e) loans and advances by any Borrower, Guarantor or Subsidiary to employees of
such Borrower, Guarantor or Subsidiary not to exceed the principal amount of
$500,000 in the aggregate at any time outstanding;

(f) stock or obligations issued to any Borrower, Guarantor or Subsidiary by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument issued to any Borrower or Guarantor evidencing such
obligations shall be promptly delivered to, subject to the Intercreditor
Agreement, Agent or ABL Agent, upon the request of Agent or ABL Agent, together
with such stock power, assignment or endorsement by such Borrower or Guarantor
as Agent may request;

(g) obligations of Account Debtors to any Borrower, Guarantor or Subsidiary
arising from Accounts which are past due whether or not evidenced by a
promissory note made by such Account Debtor payable to such Borrower, Guarantor
or Subsidiary; provided, that, promptly upon the receipt of the original of any
such promissory note by any such Borrower or Guarantor, subject to the
Intercreditor Agreement, such promissory note shall be endorsed to the order of
Agent or ABL Agent by such Borrower or Guarantor and promptly delivered to Agent
or ABL Agent as so endorsed;

(h) loans by (x) a Borrower or Guarantor or Subsidiary to another Borrower or
Guarantor or (y) a Subsidiary that is not a Loan Party to a Borrower or
Guarantor, in each case after the date hereof, provided, that,

(i) as to all of such loans by a Borrower or Guarantor, (A) the Indebtedness
arising pursuant to any such loan shall not be evidenced by a promissory note or
other instrument, unless the single original of such note or other instrument is
promptly delivered, subject to the Intercreditor Agreement, to Agent or ABL
Agent upon Agent’s or ABL Agent’s request to hold as part of the Collateral (as
defined in this Agreement or in the ABL Credit Agreement), with such endorsement
and/or assignment by the payee of such note or other instrument as Agent may
require, (B) as of the date of any such loan and after giving effect thereto,
the Borrower or Guarantor making such loan shall be Solvent, and (C) as of the
date of any such loan and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, and

 

118



--------------------------------------------------------------------------------

(ii) as to loans by a Guarantor or Subsidiary to a Borrower, (A) the
Indebtedness arising pursuant to such loan shall be subject to, and subordinate
in right of payment to, the right of Agent and Lenders to receive the prior
final payment and satisfaction in full of all of the Obligations on terms and
conditions reasonably acceptable to Agent, (B) promptly upon Agent’s request,
Agent shall have received a subordination agreement, in form and substance
reasonably satisfactory to Agent, providing for the terms of the subordination
in right of payment of such Indebtedness of such Borrower to the prior final
payment and satisfaction in full of all of the Obligations, duly authorized,
executed and delivered by such Guarantor and such Borrower, and (C) such
Borrower shall not, directly or indirectly make, or be required to make, any
payments in respect of such Indebtedness owing to any Subsidiary that is not a
Borrower or Guarantor prior to the end of the then current term of this
Agreement;

(i) the loans and advances set forth on Schedule 9.10 hereto; provided, that, as
to such loans and advances, Borrowers and Guarantors shall not, directly or
indirectly, amend, modify, alter or change the terms of such loans and advances
or any agreement, document or instrument related thereto;

(j) [reserved];

(k) Permitted Acquisitions;

(l) the Convertible Note Hedge and Warrant Transactions;

(m) [reserved];

(n) Investments by any Borrower or Guarantor in any Foreign Subsidiary, or
acquisitions by any Borrower or Guarantor of any foreign Acquired Business, not
to exceed aggregate consideration for all such Investments and acquisitions
under this subsection (n) of $500,000 (plus the Net Proceeds of any subsequent
sale of any portion of the interests in such Foreign Subsidiary or foreign
Acquired Business acquired pursuant to this subsection (n) but in no event shall
Investments pursuant to this subsection (n) exceed $500,000); provided, that, at
the time of making any such Investment or acquisition and immediately after
giving effect thereto (i) the Required Conditions shall have been satisfied and
(ii) no Event of Default shall have occurred and be continuing; and

(o) other Investments by Borrowers and Guarantors and their Subsidiaries not
otherwise permitted pursuant to subsections (a) through (n) of this
Section 9.10, (other than Foreign Subsidiaries), provided, that, (i) the
aggregate outstanding amount of all such Investments (valued at cost) shall not
exceed $5,000,000 at any time (in each case determined without regard to any
write-downs or write offs), and (ii) at the time of making any such Investment
and immediately after giving effect thereto no Event of Default shall have
occurred and be continuing.

 

119



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall any Intellectual Property of
the Loan Parties be included in any of the foregoing Investments.

9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of Capital Stock (other
than capital stock described in clause (e) of the definition of “Indebtedness”);

(b) Borrowers and Guarantors may pay dividends or make distributions to the
extent of payments permitted in Section 9.12 below;

(c) any Subsidiary of a Borrower or Guarantor may pay dividends or make
distributions (directly or indirectly) to a Borrower or Guarantor;

(d) Parent may pay cash dividends to its shareholders once per fiscal quarter in
an amount not to exceed the lesser of (x) 40% of Excess Cash Flow for the prior
fiscal quarter and (y) 30% of EBITDA for the prior fiscal quarter, provided,
that, (i) the Required Conditions have been satisfied, (ii) no Default or Event
of Default shall have occurred and be continuing as of the date of any such
payment and after giving effect to such payment, and (iii) 60% of Excess Cash
Flow for such prior fiscal quarter minus the Required Amortization Amount is
positive;

(e) [reserved];

(f) the Loan Parties may make Permitted Tax Distributions so long as no Event of
Default pursuant to Sections 10.1(a)(i), 10.1(g) or 10.1(h) has occurred and is
continuing or would result therefrom; and

(g) Borrowers and Guarantors may repurchase (or may pay dividends or make
distributions to Parent, and Parent may make further distributions thereon, in
each case to permit such repurchase) Capital Stock of Parent, Ultimate Parent or
any Person that owns, directly or indirectly, 100% of the Capital Stock of
Parent, including Capital Stock to be repurchased pursuant to any share
repurchase agreement or similar agreement (which shall include, for the
avoidance of doubt, the Convertible Note Hedge and Warrant Documents ) and
Capital Stock held by or to be issued to current or former employees, directors
and officers pursuant to or in connection with any employee stock ownership,
option or other equity compensation plan thereof or pursuant to any employment
or consulting arrangement or equity subscription agreement, shareholders
agreement or similar agreement in an aggregate amount not to exceed $1,000,000
in any fiscal year, so long as no Default or Event of Default shall have
occurred and be continuing as of the date of any such payment and after giving
effect to such payment;

 

120



--------------------------------------------------------------------------------

provided that no Intellectual Property shall be included in any such dividends,
distributions or payments made pursuant to this Section 9.11.

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property or provide services to, any officer, director or other Affiliate of
such Borrower or Guarantor (other than another Borrower or Guarantor), except:

(i) in the ordinary course of (except with respect to transactions permitted
under Sections 9.7, 9.8, 9.9, 9.10 or 9.11) and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated Person;

(ii) transactions permitted under Section 9.7(a) hereof;

(iii) transactions permitted under Section 9.12(b) hereof;

(iv) transactions between any Borrower and/or Guarantor and any other Borrower
and/or Guarantor, provided, that, in each case such transaction is in accordance
with the terms of this Agreement and the other Financing Agreements;

(v) any Indebtedness permitted by Section 9.9(c), (d), (g), (h) and (o);

(vi) any Investments in a Subsidiary, or joint venture permitted by
Section 9.10; and

(vii) issuances of Capital Stock.

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except

(i) reasonable compensation to officers, employees and directors for services
rendered to such Borrower or Guarantor and reimbursement of expenses in the
ordinary course of business of such Borrower or Guarantor;

(ii) payments to any Person that owns, directly or indirectly, 100% of the
Capital Stock of Parent for actual and necessary reasonable out-of-pocket legal
and accounting, insurance, marketing, payroll and similar types of services
(other than management or sponsor fees) paid by such Person on behalf of such
Borrower or Guarantor, in the ordinary course of their respective businesses or
as the same may be directly attributable to such Borrower or Guarantor,
provided, that, the aggregate amount of all such payments in any fiscal year
shall not exceed $3,000,000; and

 

121



--------------------------------------------------------------------------------

(iii) payments to the extent permitted under Section 9.24 hereof.

For avoidance of doubt, the payment of Permitted Tax Distributions shall not be
subject to this Section 9.12.

9.13 Compliance with ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, each Borrower and Guarantor shall, and shall with
respect to any Plan cause each of its ERISA Affiliates, to: (a) maintain each
Plan in compliance in all material respects with the applicable provisions of
ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification;
(c) not terminate any Plan so as to incur any material liability to the Pension
Benefit Guaranty Corporation; (d) not allow or suffer to exist any non-exempt
“prohibited transaction” (within the meaning of Section 4975(c)(1) of the Code)
which would be reasonably likely to subject Borrower or any ERISA Affiliate to a
material tax or penalty or other liability on prohibited transactions imposed
under Section 4975(a) or (b) of the Code or Section 406 of ERISA; (e) make all
required contributions to any Plan under Section 302 of ERISA, Section 412 of
the Code or the terms of such Plan; (f) not allow or suffer to exist any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to any Plan; or
(g) allow or suffer to exist any occurrence of a “reportable event” (as defined
in Section 4043(c) of ERISA or the regulations issued thereunder, except for any
such event with respect to which notice has been waived pursuant to applicable
regulations) or any other event or condition which presents a material risk of
termination by the Pension Benefit Guaranty Corporation of any Plan that is a
single employer plan, which termination could reasonably be expected to result
in any material liability to any Borrower or Guarantor.

9.14 Fiscal Year. Each Borrower and Guarantor shall, for financial reporting
purposes, cause its fiscal year, and the fiscal year of each of its Subsidiaries
(including any Foreign Subsidiary) to end on the last Saturday of December of
each calendar year (except for 53-week years). In no event shall any Borrower or
Guarantor thereafter change its fiscal year.

9.15 Change in Business.

Each Borrower and Guarantor shall not engage in any business other than the
Permitted Business.

9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor (other than Parent) shall not, directly, or indirectly, create or
otherwise cause or suffer to exist any encumbrance or restriction which
prohibits or materially limits the ability of any Subsidiary of such Borrower or
Guarantor to (a) pay dividends or make other distributions or pay any
Indebtedness owed to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (b) make loans or advances to such Borrower or Guarantor
or any Subsidiary of such Borrower or Guarantor, (c) transfer any of its
properties or assets to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, or (d) create, incur, assume or suffer to exist any lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired,

 

122



--------------------------------------------------------------------------------

other than encumbrances and restrictions arising under (i) applicable law,
(ii) this Agreement or the ABL Credit Agreement, (iii) customary provisions
restricting subletting or assignment of any lease (or hypothecation thereof)
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Borrower
or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, (vi) the
extension or continuation of contractual obligations in existence on the date
hereof and otherwise permitted hereunder; provided, that, any such encumbrances
or restrictions contained in such extension or continuation are no less
favorable to Agent and Lenders than those encumbrances and restrictions under or
pursuant to the contractual obligations so extended or continued, (vii) any
agreement related to an otherwise permitted refinancing of Indebtedness
permitted under the terms of this Agreement, and (viii) Indebtedness permitted
to be incurred under the terms of this Agreement with terms no more restrictive
than those set forth herein.

9.17 Financial Covenants.

(a) Borrowers and Guarantors shall not incur, or permit to be incurred, Capital
Expenditures in the aggregate during each fiscal year to exceed $20,000,000,
excluding any Capital Expenditures made with the Net Proceeds of Events of Loss
in accordance with Section 2.2; provided, however, that so long as no Event of
Default is continuing and no Compliance Period is in effect, to the extent that
actual Capital Expenditures (excluding any Capital Expenditures made with the
Net Proceeds of Events of Loss in accordance with Section 2.2) incurred in any
fiscal year shall be less than the maximum amount for such fiscal year (without
giving effect to the carryover permitted by this proviso), the difference
between such stated maximum amount and such actual Capital Expenditures shall,
in addition to any amount permitted above, be available for Capital Expenditures
in the next succeeding fiscal year (it being agreed that Capital Expenditures
incurred in any fiscal year shall be deemed to have been incurred first, in
respect of amounts permitted pursuant to this Section 9.17(a) without giving
effect to this proviso and then, in respect of any amount permitted solely by
reason of this proviso).

(b) Borrowers and Guarantors shall not permit Liquidity, as of the close of
business of the Administrative Borrower on the last Business Day of each week,
to be less than $10,000,000.

(c) Borrowers and Guarantors shall not permit consolidated EBITDA of the
Borrowers and Guarantors, for any fiscal quarter, calculated as of the last day
of such fiscal quarter, to be less than sixty-five percent (65%) of the EBITDA
set forth for such fiscal quarter in the Specified Closing Plan.

(d) Equity Cure

(i) Notwithstanding anything to the contrary contained in Section 10, in the
event that the Borrowers and Guarantors fail to comply with the requirement of
any financial covenant set forth in Section 9.17, until the expiration of the
10th Business Day following the date of the delivery of the Compliance
Certificate under Section 9.6(a) in respect of the fiscal period

 

123



--------------------------------------------------------------------------------

for which such financial covenant is being measured, the Borrowers and
Guarantors shall have the right to cure such failure (the “Cure Right”) by
receipt of cash equity proceeds derived from an issuance of Capital Stock in the
Parent, and upon receipt by the Parent of such cash equity proceeds (such cash
amount being referred to as the “Cure Amount”) pursuant to the exercise of such
Cure Right, such financial covenant shall be recalculated giving effect to the
following pro forma adjustments:

(ii) EBITDA shall be increased, solely for the purpose of determining the
existence or non-existence of an Event of Default resulting from a breach of the
financial covenants set forth in Section 9.17(c), with respect to the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount; and

(iii) if, after giving effect to the foregoing recalculations, the Borrowers
shall then be in compliance with the requirements of the financial covenants set
forth in Section 9.17, the Borrowers shall be deemed to have satisfied the
requirements of the financial covenants set forth in Section 9.17 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of such financial covenants that had occurred shall be deemed cured for the
purposes of this Agreement; provided that (i) in each period of four consecutive
fiscal quarters there shall be at least two fiscal quarters in which no Cure
Right is made, (ii) there shall be a maximum of four Cure Rights made during the
term of this Agreement, (iii) each Cure Amount shall be no greater than the
amount required to cause the Borrowers to be in compliance with applicable
financial covenants set forth in Section 9.17; (iv) all Cure Amounts shall be
disregarded for the purposes of any financial ratio determination under the Loan
Documents other than for determining compliance with Section 9.17; and (v) no
cash dividends may be made pursuant to Section 9.11(d) for two consecutive
quarters following the exercise of any Cure Right.

9.18 Credit Card Agreements. Each Borrower shall (a) observe and perform in all
material respects all material terms, covenants, conditions and provisions of
the Credit Card Agreements to be observed and performed by it at the times set
forth therein; (b) not do or permit, suffer or refrain from doing anything, as a
result of which there could be a default or breach of any of the terms of the
Credit Card Agreements and at all times maintain in full force and effect the
Credit Card Agreements and not terminate, cancel, surrender, modify, amend,
waive or release any of the Credit Card Agreements, or consent to or permit to
occur any of the foregoing; except, that, (i) any Borrower may terminate or
cancel any of the Credit Card Agreements in the ordinary course of the business
of such Borrower; provided, that, such Borrower shall give Agent not less than
ten (10) days prior written notice of its intention to so terminate or cancel
any of the Credit Card Agreements; (c) not enter into any new Credit Card
Agreements with any new Credit Card Issuer unless (i) Agent shall have received
not less than ten (10) days prior written notice of the intention of such
Borrower to enter into such agreement (together with such other information with
respect thereto as Agent may reasonably request) and (ii) such Borrower
delivers, or causes to be delivered to Agent, subject to Section 9.29, a Credit
Card Acknowledgment in favor of Agent; (d) give Agent prompt written notice of
any Credit Card Agreement or material amendment or other material modification
of any Credit Card Agreement entered into by such Borrower after the date
hereof, together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may reasonably request; (e) furnish to
Agent, promptly upon the

 

124



--------------------------------------------------------------------------------

request of Agent, such material information and evidence as Agent may require
from time to time concerning the observance, performance and compliance by such
Borrower or the other party or parties thereto with the terms, covenants or
provisions of the Credit Card Agreements; and (f) not modify in any material
respect any payment instruction given by Agent to any Credit Card Issuer or
Credit Card Processor provided for in any Credit Card Acknowledgment to the
extent given in accordance with the terms thereof or otherwise direct the
remittance of payments under any Credit Card Agreement to any account other than
the Blocked Accounts.

9.19 License Agreements.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect, Borrower shall (i) promptly and faithfully observe and perform all of
the material terms, covenants, conditions and provisions of the material License
Agreements to which it is a party to be observed and performed by it, at the
times set forth therein, if any, (ii) not do, permit, suffer or refrain from
doing anything that could reasonably be expected to result in a default under or
breach of any of the terms of any material License Agreement, (iii) not cancel,
surrender, modify, amend, waive or release any material License Agreement in any
material respect or any term, provision or right of the licensee thereunder in
any material respect, or consent to or permit to occur any of the foregoing
except as permitted pursuant to Section 9.19(b) below, (iv) give Agent prompt
written notice of any material License Agreement (other than Promotional
Agreements or licenses by a Borrower, Guarantor or any of their Subsidiaries to
a private label manufacturer entered into in the ordinary course of business for
the production of Inventory on behalf of a Borrower or “click through” licenses
to website hosts or providers in connection with on-line purchasing or licenses
to a Borrower by a customer to use such customer’s trademarks or service marks
for purposes of goods or services provided by such Borrower to or for such
customer or licenses for commercially available off the shelf software) entered
into by any Borrower, Guarantor or any of their Subsidiaries after the date
hereof, together with (A) either (x) a description of such License Agreement
listing the Intellectual Property subject thereto, the name and address of the
parties thereto, the term of the license arrangement and the products and
territory subject to such license, or (y) a true, correct and complete copy of
such License Agreement, and (B) such other information with respect thereto as
Agent may reasonably request (subject to any obligation of confidentiality
contained therein), (v) give Agent prompt written notice of any notice of
default sent to another party to a material License Agreement by Borrower of any
material breach of any obligation, or any default, by any party under any
material License Agreement, and deliver to Agent (promptly upon the receipt
thereof by Borrower in the case of a notice to Borrower and concurrently with
the sending thereof in the case of a notice from Borrower) a copy of each notice
of default and every other notice and other communication received or delivered
by Borrower in connection with any material License Agreement which relates to
the right of Borrower to continue to use the property subject to such License
Agreement, and (vi) furnish to Agent, promptly upon the request of Agent, such
information and evidence as Agent may reasonably require from time to time
concerning the observance, performance and compliance by Borrower or the other
party or parties thereto with the material terms, covenants or provisions of any
material License Agreement.

 

125



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, each Borrower will either exercise any option to renew or extend the
term of each material License Agreement to which it is a party in such manner as
will cause the term of such material License Agreement to be effectively renewed
or extended for the period provided by such option.

9.20 Foreign Assets Control Regulations, Etc. Neither the requesting or
borrowing of the Term Loan or the use of the proceeds thereof will violate the
Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the USA PATRIOT Act. None of Borrowers
or any of their Subsidiaries or other Affiliates is or will become a “blocked
person” as described in the Executive Order, the Trading with the Enemy Act or
the Foreign Assets Control Regulations or engages or will engage in any dealings
or transactions, or be otherwise associated, with any such “blocked person”.

9.21 After Acquired Real Property. If any Borrower or Guarantor hereafter
acquires fee simple title to any Real Property, such Real Property and related
fixtures or other property is adjacent to, contiguous with or necessary or
related to or used in connection with any Real Property then subject to a
mortgage in favor of Agent, or if such Real Property is not adjacent to,
contiguous with or related to or used in connection with such Real Property,
then if such Real Property, at any location (or series of adjacent, contiguous
or related locations, and regardless of the number of parcels) has a fair market
value in an amount equal to or greater than $1,000,000 (or if a Default or Event
of Default has occurred and is continuing, then regardless of the fair market
value of such assets), and excluding any Real Property subject to a lien
permitted under Sections 9.8(e) and 9.8(l) hereof, without limiting any other
rights of Agent or any Lender, or duties or obligations of any Borrower or
Guarantor, promptly as reasonably practical upon Agent’s request, such Borrower
or Guarantor shall execute and deliver to Agent a mortgage, deed of trust or
deed to secure debt, as Agent may determine, in form and substance reasonably
satisfactory to Agent and in form appropriate for recording in the real estate
records of the jurisdiction in which such Real Property or other property is
located granting to Agent a first lien and mortgage on and security interest in
such Real Property, fixtures or other property (except for liens permitted under
Section 9.8 hereof or as otherwise consented to in writing by Agent) and such
other agreements, documents and instruments as Agent may reasonably require in
connection therewith.

9.22 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on demand
all reasonable and documented out-of-pocket costs, expenses and filing fees paid
or payable in connection with the preparation, negotiation, execution, delivery,
recording, syndication, administration, collection, liquidation, enforcement and
defense of the Obligations, Agent’s rights in the Collateral, this Agreement,
the other Financing Agreements and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: subject to Section 6.5(b) (a) all costs and expenses of
filing or recording (including UCC financing statement filing fees and mortgage
recording fees, if applicable); (b) costs and expenses and fees for insurance
premiums, environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and

 

126



--------------------------------------------------------------------------------

establishing and maintaining the Blocked Accounts, together with Agent’s
customary charges and fees with respect thereto; (c) [Reserved]; (d) costs and
expenses of preserving and protecting the Collateral; (e) costs and expenses
paid or incurred in connection with obtaining payment of the Obligations,
enforcing the security interests and liens of Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Agent or any Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (f) after an Event of Default has occurred and is
continuing, reasonable and documented out-of-pocket attorneys’ fees of Agent and
the Lenders incurred in connection with obtaining payment of the Obligations,
enforcing the security interests and liens of Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Agent or any Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters) (limited to one primary counsel (to be retained by
Agent) to Agent and all Lenders, taken as a whole, plus (x) if reasonably
necessary, one local counsel in any relevant jurisdiction (which may include a
single firm of counsel acting in multiple jurisdictions) and (y) in the case of
an actual or perceived conflict of interest where such Person affected by such
conflict informs Administrative Borrower of such conflict, in each case, a
single additional firm of counsel in each relevant jurisdiction for all
similarly situated affected Persons); (g) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office for no more than two (2) periodic
field exams during a consecutive twelve (12) month period; provided, that, any
field exam during the occurrence and continuance of an Event of Default or
during a Compliance Period shall be at the Borrowers’ expense; and (h) the
reasonable and documented out-of-pocket fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing
(limited to one primary counsel, plus, if reasonably necessary one local counsel
in any relevant jurisdiction (which may include a single firm of counsel acting
in multiple jurisdictions)).

9.23 Further Assurances.

(a) In the case of the formation or acquisition by a Borrower or Guarantor of
any Subsidiary (other than a Foreign Subsidiary) after the date hereof, as to
any such Subsidiary, (i) the Borrower or Guarantor forming such Subsidiary shall
cause any such Subsidiary to execute and deliver to Agent, the following (each
in form and substance reasonably satisfactory to Agent), (A) an absolute and
unconditional guarantee of payment of the Obligations in the form of a Guaranty
(or a joinder or assumption agreement to the existing Guaranty), (B) a joinder
to this Agreement granting to Agent a security interest and lien (except as
otherwise consented to in writing by Agent) upon all of the assets of any such
Subsidiary to the extent such assets constitute Collateral hereunder and subject
to and in accordance with the terms hereof and with the lien priority required
by the Financing Agreements, (C) a joinder to the Intercreditor Agreement
acknowledging the lien priorities granted thereby and (D) such other agreements,
documents and instruments as Agent may reasonably require in connection with the
documents referred to above in order to make such Subsidiary a party to this
Agreement as a “Borrower” (to the extent directly or indirectly wholly owned by
Parent) or as a “Guarantor”, as Agent may determine, including, but not limited
to, supplements and amendments hereto and to the other Financing Agreements

 

127



--------------------------------------------------------------------------------

(including any a Borrower Joinder Agreement with respect to a Subsidiary that is
to become a party hereto as a “Borrower”), authorization to file UCC financing
statements, Collateral Access Agreements (subject to the requirements of
Section 9.2 hereof) and other consents, waivers, acknowledgments and other
agreements from third persons which Agent may deem necessary or desirable in
order to permit, protect and perfect its security interests in and liens upon
the assets purchased, company resolutions and other organization and authorizing
documents of such Person, and favorable opinions of counsel to such person and
(ii) the Borrower or Guarantor forming such Subsidiary shall, subject to the
Intercreditor Agreement, (A) execute and deliver to Agent, a supplement to this
Agreement to which it is a party, in form and substance reasonably satisfactory
to Agent, granting to Agent a pledge of and lien on all of the issued and
outstanding shares of Capital Stock of any such Subsidiary (but no more than 65%
of the Voting Stock of any Foreign Subsidiary) with the lien priority required
by the Financing Agreements, and (B) deliver the original stock certificates
evidencing such shares of Capital Stock (or such other evidence as may be issued
in the case of a limited liability company) to Agent or ABL Agent, together with
stock powers with respect thereto duly executed in blank (or the equivalent
thereof in the case of a limited liability company in which such interests are
certificated, or otherwise take such actions as Agent shall reasonably require
with respect to Agent’s security interests therein).

(b) In the case of an acquisition of assets (other than Capital Stock and Real
Property) by a Borrower or Guarantor after the date hereof, Agent shall have
received, in form and substance reasonably satisfactory to Agent, (i) evidence
that Agent has valid and perfected security interests in and liens upon all
purchased assets to the extent such assets constitute Collateral hereunder and
subject to and in accordance with the terms hereof, and (ii) subject to
Section 9.2 hereof, all Collateral Access Agreements and other consents,
waivers, acknowledgments and other agreements from third persons which Agent may
deem necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, (iii) in the case of a
Material Permitted Acquisition, at the option of Agent, the agreement of the
seller consenting to the collateral assignment by the Borrower or Guarantor
purchasing such assets of all rights and remedies and claims for damages of such
Borrower or Guarantor relating to the Collateral (including, without limitation,
any bulk sales indemnification) under the agreements, documents and instruments
relating to such acquisition and (iv) such other agreements, documents and
instruments as Agent may require in connection with the documents referred to
above, including, but not limited to, supplements and amendments hereto, company
resolutions and other organization and authorizing documents and favorable
opinions of counsel to such person.

(c) At the request of Agent at any time and from time to time, Borrowers and
Guarantors shall, at their expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements.

The Borrowers will cause any Person guaranteeing ABL Obligations to
contemporaneously become a Guarantor of the Obligations in accordance with
Section 9.23(a).

 

128



--------------------------------------------------------------------------------

9.24 Permitted Payments of Indebtedness. No Borrower and no Guarantor will, nor
will it permit any Subsidiary to, make, directly or indirectly, any payment or
other distribution (whether in cash, Securities or other property) of or in
respect of principal of or interest on any Indebtedness (other than Indebtedness
between any Borrower or Guarantor and Indebtedness permitted under
Sections 9.9(j), 9.9(k), or 9.9(m)), or any payment or other distribution
(whether in cash, Securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Indebtedness, except:

(a) payment of Indebtedness created under the Financing Agreements;

(b) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness permitted under Section 9.9, other than
payments in respect of the subordinated Indebtedness prohibited by the
subordination provisions thereof;

(c) refinancings of Indebtedness to the extent permitted by Section 9.9(p);

(d) payment of secured Indebtedness permitted under Section 9.10 that becomes
due as a result of any sale or transfer of, or casualty, condemnation or taking
with respect to, the property or assets securing such Indebtedness;

(e) optional prepayments of Indebtedness (other than with respect to Permitted
Subordinated Indebtedness and Indebtedness under the ABL Credit Agreement);
provided, that (i) the Required Conditions are satisfied and (ii) no Default or
Event of Default shall have occurred and be continuing as of the date of such
prepayment;

(f) cash payments or other distributions with respect to the Convertible Notes,
including any redemption, conversion or other repurchase or repayment of the
Convertible Notes not to exceed the Convertible Notes Repurchase Amount;

(g) [reserved];

(h) optional prepayments of Permitted Subordinated Indebtedness (subject to the
terms of an intercreditor subordination agreement in form and substance
acceptable to Agent in its sole reasonable discretion) so long as (i) the
Required Conditions are satisfied and (ii) no Default or Event of Default shall
have occurred and be continuing as of the date of such prepayment; and

(i) optional prepayments of Indebtedness under the ABL Credit Agreement (subject
to the terms of Intercreditor Agreement).

9.25 Amendment of ABL Loan Documents. The Borrowers and the Guarantors will not
amend, waive, modify or supplement or consent to any amendment, waiver,
modification or supplement of any ABL Loan Documents, if such amendment, waiver
or other modification would contravene any provision of the Intercreditor
Agreement.

9.26 Parent Holding Status. With respect to Parent, engage in any business or
activity, hold any assets or incur any Indebtedness or other liabilities, other
than (i) its ownership of the Capital Stock in the Borrowers, intercompany notes
permitted hereunder, cash and Cash Equivalents, notes of officers, directors and
employees permitted hereunder, and all other assets incidental to its ownership
of Capital Stock in the Borrowers, or related to the management of its

 

129



--------------------------------------------------------------------------------

investment in the other Loan Parties, (ii) maintaining its corporate existence,
(iii) participating in Tax, accounting, corporate, housekeeping and other
administrative activities as a holding company or as a member of the
consolidated group of companies including the Loan Parties, (iv) executing,
delivering and performing its rights and obligations under the Financing
Agreements, the ABL Loan Documents and any documents and agreements governing
any Permitted Acquisitions or Investments permitted hereunder to which it is a
party, including, for the avoidance of doubt (and to the extent permitted
hereunder and otherwise in accordance herewith), the formation, maintenance,
merger, amalgamation, consolidation, liquidation or dissolution of a Subsidiary
in connection with a Permitted Acquisition or Investment permitted hereunder,
(v) making any Permitted Distribution hereunder and any other payments permitted
to be made by Parent pursuant to Section 9.12 hereunder, (vi) purchasing or
acquiring Capital Stock of the Borrowers, (vii) making capital contributions to
the other Loan Parties, (viii) executing, delivering and performing its rights
and obligations under any employment agreements and any documents related
thereto, (ix) the buyback and sales of equity from or to officers, directors,
managers and employees of Parent and its Subsidiaries and other persons in
accordance with Section 9.11, (xiii) transactions expressly described in this
Agreement as involving Parent and permitted under this Agreement,
(xiv) retaining employees and consultants, (xv) making filings, (xvi) issuing
financial statements, (xvii) administering employee benefit and other equity
programs, (xviii) maintaining directors and officers insurance, (xviii) issuing
and selling Capital Stock and accepting capital contributions (to the extent
otherwise permitted under this Agreement), (xix) opening bank accounts,
(xx) engaging counsel, auditors and financial advisors, and (xxi) activities
incidental to the business or activities described in clauses (i)-(xx) above.

9.27 Term Loan Notes. If so requested by any Lender by written notice to the
Administrative Borrower (with a copy to the Agent), the Borrowers shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 13.7) (promptly after such Borrower’s receipt of such notice) a Term
Loan Note or Term Loan Notes to evidence such Lender’s Term Loans to such
Borrower.

9.28 Post-Closing Equity Contribution; Fundamental Change Company Notice.

(a) On or prior to January 31, 2020 (or such later date that Agent may agree to
in its sole discretion) (the “Post-Closing Equity Contribution Deadline”), the
Permitted Holders shall have contributed (or caused to be contributed), directly
or indirectly, cash equity contributions (the “Post-Closing Equity
Contribution”) to Ultimate Parent or Parent (in the form of (i) common equity or
(ii) pay-in-kind preferred equity reasonably satisfactory to Agent) in an
aggregate amount of not less than $60,000,000. The proceeds of the Post-Closing
Equity Contribution shall be deposited and maintained in either (i) the
Convertible Notes Escrow or (ii) another Deposit Account reasonably acceptable
to the Agent and the ABL Agent that is subject to a Deposit Account Control
Agreement, and such proceeds may be used to redeem, convert or otherwise
repurchase or repay the Convertible Notes (or to fund the Convertible Notes
Escrow for such purposes), or , after the Convertible Notes have been redeemed
in full, for other general corporate purposes.

 

130



--------------------------------------------------------------------------------

(b) Parent shall deliver a Fundamental Change Company Notice (as defined in the
Convertible Note Indenture) with respect to the Acquisition to all holders of
Convertible Notes and the trustee under the Convertible Note Indenture not later
than the date that is twenty days following the Closing Date. Such Fundamental
Change Company Notice shall (i) provide that the Fundamental Change Repurchase
Date (as defined in the Convertible Note Indenture) shall be the date that is 35
calendar days following the date of the Fundamental Change Company Notice and
(ii) otherwise be in accordance with the terms of the Convertible Note
Indenture.

9.29 Post-Closing Obligations. Borrowers shall deliver, or cause to be
delivered, to Agent each of the agreements, documents, instruments and other
items set forth on Schedule 9.29 hereto, in each case within the periods
provided for therein (subject, in each case, to Agent’s right to extend such
period in its sole discretion).

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to make any principal payment or any payment required
under Section 2.1(c), in each case, after the same becomes due and payable, or
any Borrower fails to pay any of the other Obligations (other than with respect
to principal payments) within two (2) Business Days after the same becomes due
and payable, (ii) any Borrower or Guarantor fails to perform any of the
covenants contained in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, 9.17, 9.25,
9.26, 9.28, or 9.29 of this Agreement, (iii) any Borrower or Guarantor fails to
perform any of the covenants contained in Sections 9.1(a), 9.2, 9.3, 9.4, 9.5,
9.13, 9.16, 9.18, 9.20 and 9.22 of this Agreement and such failure shall
continue for five (5) Business Days; provided, that, such five (5) Business Days
period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such five
(5) Business Days period or which has been the subject of a prior failure within
a six (6) month period or (B) an intentional breach by Borrower or any Guarantor
of any such covenant or (iv) any Borrower or Guarantor fails to perform any of
the terms, covenants, conditions or provisions contained in this Agreement or
any of the other Financing Agreements other than those described in
Sections 10.1(a)(i), 10.1(a)(ii) or 10.1(a)(iii) above and Section 10.1(m) below
and such failure shall continue unremedied for thirty (30) days after the
earlier of (A) notice thereof from the Agent or (B) any Borrower’s or
Guarantor’s knowledge of such breach;

(b) any representation or warranty made by any Borrower or Guarantor to Agent or
any Secured Party in this Agreement, the other Financing Agreements or any other
written agreement, schedule, confirmatory assignment or otherwise, in each case
relating to the Financing Agreements or the Term Loan, shall when made or deemed
made be false or misleading in any material respect;

(c) any Guarantor revokes or terminates or attempts to revoke or terminate any
guarantee in favor of Agent or any Lender;

(d) any judgment for the payment of money is rendered against any Borrower or
Guarantor in excess of $2,500,000 in the aggregate (to the extent not covered by
insurance) and shall remain undischarged or unvacated for a period in excess of
thirty (30) days or execution shall at any time not be effectively stayed, or
any judgment other than for the payment of money, or injunction, attachment,
garnishment or execution is rendered against any Borrower or Guarantor which
would result in a Material Adverse Effect;

 

131



--------------------------------------------------------------------------------

(e) [Reserved];

(f) any Borrower or Guarantor makes a general assignment for the benefit of
creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Guarantor or all or any substantial part of its
properties and such petition or application is not dismissed within sixty
(60) days after the date of its filing or any Borrower or Guarantor by corporate
action shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Guarantor or for all or any substantial part of its
property;

(i) any default in respect of the ABL Obligations or any other Indebtedness
(excluding any default under the Convertible Note Documents) of any Borrower or
Guarantor, the effect of which default is to cause, or to permit the holder or
beneficiary of such Indebtedness to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity (other
than Indebtedness owing to Agent and Lenders hereunder), in any case in an
amount in excess of $2,500,000, which default continues for more than the
applicable cure period, if any, with respect thereto; provided that (x) this
clause shall not apply to secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and (y) any such
default (other than a default in respect of the ABL Obligations) is unremedied
and is not waived by the holders of such Indebtedness prior to acceleration of
the Term Loan pursuant to this Section 10.1;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any provision hereof or of any of the other Financing Agreements
has ceased to be or is otherwise not valid, binding or enforceable in accordance
with its terms, or any security interest provided for herein or in any of the
other Financing Agreements shall cease to be a valid and perfected (subject only
to Permitted Encumbrances and Liens Permitted under Section 9.8(t)) security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein) with the priority required by the
Financing Agreements;

 

132



--------------------------------------------------------------------------------

(k) an ERISA Event shall occur which results in liability of any Borrower or
Guarantor in an amount which could reasonably be expected to have a Material
Adverse Effect;

(l) any Change of Control;

(m) fails at any time to comply with Section 6.7(b) of this Agreement;

(n) any Credit Card Issuer or Credit Card Processor (i) withholds payment of
amounts otherwise payable to any Borrower or Guarantor to fund a reserve account
or otherwise hold as collateral, or shall require any Borrower or Guarantor to
pay funds into a reserve account or for such Credit Card Issuer or Credit Card
Processor to otherwise hold as collateral, or any Borrower or Guarantor shall
provide a letter of credit to or in favor of such Credit Card Issuer or Credit
Card Processor such that in the aggregate all of such funds in the reserve
account, other amounts held as collateral and the amount of such letters of
credit shall exceed an aggregate for all Borrowers and Guarantors of $1,000,000,
or (ii) shall debit or deduct any amounts from any Deposit Account of any
Borrower or Guarantor or (iii) shall send notice to a Borrower or Guarantor that
it is ceasing to make or suspending payments to such Borrower or Guarantor of
amounts due or to become due to any Borrower or Guarantor or (iv) shall send
notice to any Borrower that it is terminating its arrangements with such
Borrower or Guarantor or such arrangements, except where (A) the loss of
services by a Credit Card Issuer or Credit Card Processor would not result in
non-payment of amounts due to any Borrower or could not reasonably be expected
to cause a Material Adverse Effect or (B) such Borrower or Guarantor shall have
entered into arrangements with another Credit Card Issuer or Credit Card
Processor, as the case may be, within forty-five (45) days after the date of any
such notice;

(o) the Intercreditor Agreement shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms against any Borrower, any
Guarantor, the ABL Agent, any ABL Lender, or any other party thereto, or shall
be repudiated by any of them, or cease to establish the relative lien priorities
required or purported thereby, or any Borrower, any Guarantor, the ABL Agent,
any ABL Lender, or any of their respective Affiliates shall so state in writing;

(p) the Acquisition has not been consummated in compliance with Section 4(w)
within one (1) Business Day following the Closing Date; or

(q) the Equity Commitment Letter shall for any reason cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against Tributum before the funding of the full Convertible Notes Repurchase
Amount into the Convertible Notes Escrow.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or Guarantor, except as such notice or

 

133



--------------------------------------------------------------------------------

consent is expressly provided for hereunder or required by applicable law. All
rights, remedies and powers granted to Agent and Lenders hereunder, under any of
the other Financing Agreements, the UCC or other applicable law, are cumulative,
not exclusive and enforceable, in Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Guarantor of this
Agreement or any of the other Financing Agreements. Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Guarantor to collect the
Obligations without prior recourse to the Collateral.

(b) Without limiting the foregoing, at any time an Event of Default has occurred
and is continuing, Agent may, in its discretion, and upon the direction of the
Required Lenders, shall (in each case subject to the Intercreditor Agreement)
(i) accelerate the payment of all Obligations and demand immediate payment
thereof to Agent, for itself and the benefit of the Secured Parties (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(g)
and 10.1(h), all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
any Borrower or Guarantor, at Borrowers’ expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) remove any or all of the Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose,
(vi) sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with the Agent having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
Guarantor, which right or equity of redemption is hereby expressly waived and
released by Borrowers and Guarantors, (vii) give notice of sole control or any
other instruction under any Deposit Account Control Agreement (to the extent of
Agent’s authority therefor under such Deposit Account Control Agreement), and/or
(viii) terminate this Agreement. If any of the Collateral is sold or leased by
Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days’
prior notice by Agent to Administrative Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Guarantors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Guarantor waives the
posting of any bond which might otherwise be required. Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which the
Agent accords its own property. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

134



--------------------------------------------------------------------------------

(c) At any time or times that an Event of Default has occurred and is
continuing, Agent may, in its discretion, and upon the direction of the Required
Lenders, Agent shall (in each case subject to the Intercreditor Agreement),
enforce the rights of any Borrower or any Guarantor against any Account Debtor,
secondary obligor or other obligor in respect of any of the Accounts or other
Receivables. Without limiting the generality of the foregoing, Agent may, in its
discretion, and upon the direction of the Required Lenders, Agent shall (in each
case subject to the Intercreditor Agreement), at such time or times (i) notify
any or all Account Debtors, secondary obligors or other obligor in respect
thereof that the Receivables have been assigned to Agent and that Agent has a
security interest therein and Agent may direct any or all Account Debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the Account Debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, subject to
the Intercreditor Agreement, all invoices and statements sent to any Account
Debtor shall state that the Accounts and such other obligations have been
assigned to Agent and are payable directly and only to Agent and any Borrower
shall deliver to Agent such originals of documents evidencing the sale and
delivery of goods or the performance of services giving rise to any Accounts as
Agent may reasonably require. Subject to the Intercreditor Agreement, in the
event any Account Debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrower shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(d) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors, secondary obligors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the

 

135



--------------------------------------------------------------------------------

Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as any Borrower or Guarantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent or Lenders against risks of loss, collection
or disposition of Collateral or to provide to Agent or Lenders a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section. Agent, on behalf of the Lenders, may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

(e) [Reserved]

(f) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Agent may
elect, whether or not then due. Borrower and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and, subject to Section 9.22, all costs and expenses of
collection or enforcement, including attorneys’ fees and expenses.

(g) Without limiting the foregoing, upon the occurrence of an Event of Default,
Agent may, at its option, establish such Reserves as Agent determines without
limitation or restriction, notwithstanding anything to the contrary provided
herein.

10.3 Borrowers’ and Guarantors’ Obligations Upon Default. Subject to the
Intercreditor Agreement, upon the request of Agent after the occurrence and
during the continuance of an Event of Default, each Borrower and Guarantor will:

(a) assemble and make available to Agent the Collateral and all books and
records relating thereto at any place or places specified by Agent, whether at a
Borrower’s or Guarantor’s premises or elsewhere;

 

136



--------------------------------------------------------------------------------

(b) permit Agent, by Agent’s representatives and agents, to enter, occupy and
use any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral or the books and records relating thereto, or both, to
remove all or any part of the Collateral or the books and records relating
thereto, or both, and to conduct sales of the Collateral, without any obligation
to pay the Borrower or Guarantor for such use and occupancy.

10.4 Grant of Intellectual Property License. For the purpose of enabling the
Agent to exercise the rights and remedies under this Section 10 at such time as
Agent shall be lawfully entitled to exercise such rights and remedies, each
Borrower and Guarantor hereby (a) grants to Agent, for the benefit of Agent and
the Lenders, to the extent licensable and to the extent that the same would not
conflict with or, under applicable law and the terms of such agreement, result
in the invalidity or breach of any agreements (other than any agreement between
any Borrower or any Guarantor) or otherwise result in the revocation,
cancellation, abandonment, infringement, unenforceability, misappropriation or
dilution or impair the validity or enforceability, of any rights in any
Intellectual Property forming the subject thereof (including rights to
Intellectual Property which is the subject of Promotional Agreements), an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Borrower or Guarantor) to use, license or sublicense
any Intellectual Property rights now owned or hereafter acquired by such
Borrower or Guarantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that, subject to the
Intercreditor Agreement, Agent may sell any of such Borrower’s or Guarantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased the Borrower’s or Guarantor’s Inventory from such Borrower
or Guarantor and in connection with any such sale or other enforcement of
Agent’s rights under this Agreement, may sell Inventory which bears any
trademark owned by or licensed to such Borrower or Guarantor and any Inventory
that is covered by any copyright owned by or licensed to such Borrower or
Guarantor and Agent may finish any work in process and affix any trademark owned
by or licensed to such Borrower or Guarantor and sell such Inventory as provided
herein.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(b) Borrowers, Guarantors, Agent and Lenders irrevocably consent and submit to
the non-exclusive jurisdiction of the State of New York and the State and
Federal courts located in the Borough of Manhattan, County of New York, State of
New York and the United States District Court for the Southern District of New
York whichever Agent may elect, and waive any objection based on venue or forum
non conveniens with respect to any action instituted therein arising under this
Agreement or any of the other Financing Agreements or in any way connected with
or related or incidental to the dealings of the parties hereto in respect of
this Agreement or

 

137



--------------------------------------------------------------------------------

any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against any Borrower or
Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address for notices
pursuant to Section 13.3 and service so made shall be deemed to be completed
five (5) days after the same shall have been so deposited in the U.S. mails, or,
at Agent’s option, by service upon any Borrower or Guarantor (or Administrative
Borrower on behalf of such Borrower or Guarantor) in any other manner provided
under the rules of any such courts.

(d) BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS,
GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(e) Agent and Lenders shall not have any liability to any Borrower or Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by such
Borrower or Guarantor in connection with, arising out of, or in any way related
to the transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on such Agent or such
Lender, as applicable, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct. In any such litigation,
Agent and Lenders shall be entitled to the benefit of the rebuttable presumption
that it acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of this Agreement. Each Borrower and Guarantor:
(i) certifies that neither Agent, any Lender, nor any representative, agent or
attorney acting for or on behalf of Agent or any Lender has represented,
expressly or otherwise, that Agent and Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent and Lenders are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

 

138



--------------------------------------------------------------------------------

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all Instruments and Chattel Paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Agent or any Lender
may elect to give shall entitle such Borrower or Guarantor to any other or
further notice or demand in the same, similar or other circumstances. Each
Borrower and Guarantor hereby waives notice of the time and place of any public
sale or the time after which any private sale or other disposition of all or any
part of the Collateral may be made. To the extent such notice may not be waived
under applicable law, any notice made shall be deemed reasonable if sent to the
Borrowers and Guarantors, addressed as set forth in Section 13.3, at least ten
days prior to (i) the date of any such public sale or (ii) the time after which
any such private sale or other disposition may be made.

11.3 Collateral Waivers. To the maximum extent permitted by applicable law, each
Borrower and Guarantor waives all claims, damages, and demands against Agent or
any Lender arising out of the repossession, retention or sale of the Collateral,
except such as arise solely out of the gross negligence, bad faith or willful
misconduct of Agent or such Lender as finally determined by a court of competent
jurisdiction. To the extent it may lawfully do so, each Borrower and Guarantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any Lender, any valuation, stay,
appraisal, extension, moratorium, redemption or similar laws and any and all
rights or defenses it may have as a surety now or hereafter existing which, but
for this provision, might be applicable to the sale of any Collateral made under
the judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise.

11.4 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization or
consent of the Required Lenders, and, other than with respect to any provision
of Section 12 of this Agreement, by any Borrower, and such amendment, waiver,
discharge or termination shall be effective and binding as to all Lenders only
in the specific instance and for the specific purpose for which given; except,
that, no such amendment, waiver, discharge or termination shall:

(i) reduce the Interest Rate (including by amendment of such definition or any
component definition) or any fees hereunder or the Fee Letter or extend the time
of payment of principal, interest or any fees or reduce the principal amount
hereunder of the Term Loan, in each case without the consent of each Lender
directly affected thereby;

 

139



--------------------------------------------------------------------------------

(ii) amend Maturity Date (including any component definition) in a manner to
extend, or extend any other date of scheduled payment without the consent of
each Lender directly affected thereby;

(iii) modify the definition of Push Down Reserve or Sections 2.1(c) or 2.2(a) or
any other component definition of such sections in any manner to reduce the
amounts of mandatory prepayments due without the consent of each Lender directly
affected thereby;

(iv) release a material portion of the Collateral (except as expressly permitted
or required hereunder or under any of the other Financing Agreements or
applicable law and except as permitted under Section 12.11(b) hereof), without
the consent of Agent and all of the Lenders;

(v) reduce any percentage specified in the definition of Required Lenders or
amend the definition of Pro Rata Share without the consent of Agent and all of
Lenders;

(vi) consent to the assignment or transfer by any Borrower or Guarantor of any
of their rights and obligations under this Agreement, without the consent of
Agent and all of Lenders;

(vii) amend the definition of Borrowing Base, Borrowing Base II or any component
definition thereof if as a result thereof the amounts available to be borrowed
by any Borrower would be increased (or, in the case of Borrowing Base II, the
amount of required principal payments would be reduced), without the consent of
Agent and all Lenders, provided, that the foregoing shall not limit the
discretion of Agent to change, establish or eliminate any Reserves;

(viii) amend, modify or waive any provision of the definitions of Increased
Reporting Period, Term Loan Commitment, Compliance Period or ABL Excess
Availability, without the consent of Agent and all of the Lenders;

(ix) [Reserved];

(x) amend, modify or waive any provision of Section 6.4, without the consent of
Agent and all of the Lenders;

(xi) except as authorized pursuant to 12.15, subordinate the Obligations
hereunder or the liens granted hereunder or under the other Financing
Agreements, to any other Indebtedness or lien, as the case may be (except for
the liens permitted in Section 9.8 hereof having priority by operation of law),
without the consent of Agent and all of the Lenders;

(xii) [Reserved];

(xiii) [Reserved];

(xiv) amend, modify or waive any terms of this Section 11.4 hereof, without the
consent of Agent and all of the Lenders;

 

140



--------------------------------------------------------------------------------

(xv) increase the advance rates constituting part of the Borrowing Base or
Borrowing Base II beyond the levels specified in the definition of Borrowing
Base and Borrowing Base II, respectively (and with respect to any advance rates
specified therein as being “up to” a certain percentage, solely to the extent
such increase would increase such advance rate beyond such specified percentage)
without the consent of Agent and all of the Lenders; or

(xvi) amend or modify any provision of Section 10.1 (exclusive of any
definitions set forth therein), without the consent of Agent and Required
Lenders (except that waivers of any provision of Section 10.1shall only require
the consent of the Required Lenders); or

(xvii) amend the Intercreditor Agreement, without the consent of Agent and
Required Lenders.

(b) Notwithstanding anything to the contrary contained in Section 11.4(a) above,
Agent may, in its discretion and without the consent of the any Lenders, amend
or otherwise modify the Borrowing Base, Borrowing Base II, the Reserves or any
of their respective components which amendments or modifications have the effect
of increasing the Borrowing Base and Borrowing Base II, decreasing the Reserves
or otherwise increasing the amounts available for borrowing hereunder to the
extent that such amendment or modification is made to undo changes made after
the date hereof and restore the Borrowing Base, Borrowing Base II, Reserves or
other components thereof back to a level or standard, as applicable, that exists
on the date hereof if the reason for such reduction or increase established
after the date hereof no longer exists, as determined by Agent.

(c) Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent or any Lender of any right, power and/or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right, power and/or remedy which Agent or any Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

(d) Notwithstanding anything to the contrary contained in Section 11.4(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then GACP shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by GACP of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to GACP or such
Eligible Transferee as GACP may specify, the Term Loan Outstandings or Term Loan
Commitment of such Non-Consenting Lender and all rights and interests of such
Non-Consenting Lender pursuant thereto; provided, that, if GACP does not
exercise such right, and Administrative Borrower presents an Eligible Transferee
and requests in writing that GACP replace such Non-Consenting Lender with such
Eligible Transferee, then, subject to GACP’s consent rights as Agent contained
in the within definition of “Eligible Transferee”, such Non-Consenting Lender
shall have the obligation, to sell, assign and transfer to such Eligible
Transferee

 

141



--------------------------------------------------------------------------------

as Administrative Borrower has specified, the Term Loan Outstandings and Term
Loan Commitment of such Non-Consenting Lender and all rights and interests of
such Non-Consenting Lender pursuant thereto. GACP shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur. Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, GACP,
or such Eligible Transferee specified by GACP, shall pay to the Non-Consenting
Lender (except as GACP and such Non-Consenting Lender may otherwise agree) the
amount equal to: (i) the principal balance of the Term Loan Outstandings held by
the Non-Consenting Lender outstanding as of the close of business on the
Business Day immediately preceding the effective date of such purchase and sale,
plus (ii) amounts accrued and unpaid in respect of interest and fees payable to
the Non-Consenting Lender to the effective date of the purchase (but in no event
shall the Non-Consenting Lender be deemed entitled to any early termination fee
(including without limitation the Early Termination Fee and any Make-Whole
Amount)). Such purchase and sale shall be effective on the date of the payment
of such amount to the Non-Consenting Lender, and the Term Loan Outstandings and
Term Loan Commitment of the Non-Consenting Lender shall terminate on such date
and be transferred to such Eligible Transferee.

(e) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts, Eligible Inventory,
Eligible Equipment, Eligible Credit Card Receivables or Eligible Intellectual
Property shall not be deemed an amendment to the advance rates provided for in
this Section 11.4. Notwithstanding anything to the contrary contained in
Section 11.4(a) above, (i) in the event that Agent shall agree that any items
otherwise required to be delivered to Agent as a condition of the Term Loan
hereunder may be delivered after the date hereof, Agent may, in its discretion,
agree to extend the date for delivery of such items or take such other action as
Agent may deem appropriate as a result of the failure to receive such items as
Agent may determine or may waive any Event of Default as a result of the failure
to receive such items, in each case without the consent of any Lender and
(ii) Agent may consent to any change in the type of organization, jurisdiction
of organization or other legal structure of any Borrower, Guarantor or any of
their Subsidiaries and amend the terms hereof or of any of the other Financing
Agreements as may be necessary or desirable to reflect any such change, in each
case without the approval of any Lender.

(f) [Reserved].

11.5 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.6 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent and each Lender, and their respective officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates (each such Person being an “Indemnitee”), harmless from and against
any and all losses, claims, damages, liabilities, costs or

 

142



--------------------------------------------------------------------------------

expenses (including reasonable and documented out-of-pocket attorneys’ fees and
expenses) imposed on, incurred by or asserted against any of them in connection
with any litigation, investigation, claim or proceeding commenced or threatened
related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the reasonable and
documented out-of-pocket fees and expenses of counsel except that Borrowers and
Guarantors shall not have any obligation under this Section 11.6 to indemnify an
Indemnitee with respect to a matter covered hereby resulting from the gross
negligence, bad faith or willful misconduct of such Indemnitee (but without
limiting the obligations of Borrowers or Guarantors as to any other Indemnitee).
To the extent that the undertaking to indemnify, pay and hold harmless set forth
in this Section may be unenforceable because it violates any law or public
policy, Borrowers and Guarantors shall pay the maximum portion which it is
permitted to pay under applicable law to Agent and Lenders in satisfaction of
indemnified matters under this Section. To the extent permitted by applicable
law, no Borrower or Guarantor shall assert, and each Borrower and Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby. Absent gross negligence, bad faith or willful
misconduct, no Indemnitee referred to above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or any of the
other Financing Agreements or the transaction contemplated hereby or thereby.
All amounts due under this Section shall be payable upon demand. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement. This Section 11.6 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Secured Party irrevocably
designates, appoints and authorizes GACP to act as Agent hereunder and under the
other Financing Agreements, including the Intercreditor Agreement, with such
powers as are specifically delegated to Agent by the terms of this Agreement and
of the other Financing Agreements, together with such other powers as are
reasonably incidental thereto. Agent (a) shall have no duties or
responsibilities except those expressly set forth in this Agreement and in the
other Financing Agreements, and shall not by reason of this Agreement or any
other Financing Agreement be a trustee or fiduciary for any Secured Party;
(b) shall not be responsible to Secured Parties for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (c) shall not be responsible to
Secured Parties for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or

 

143



--------------------------------------------------------------------------------

under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Agent may employ agents and
attorneys in fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys in fact selected by it in good faith. Agent may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance satisfactory to Agent
shall have been delivered to and acknowledged by Agent.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) reasonably believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by Agent. As to any matters not expressly provided for by
this Agreement or any other Financing Agreement, Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all of Lenders
as is required in such circumstance, and such instructions of such Agents and
any action taken or failure to act pursuant thereto shall be binding on all
Lenders.

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Term Loan hereunder, unless and until Agent has actual knowledge or same and has
received written notice from a Lender or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition” (each a “Notice of Default or
Failure of Condition”). In the event that Agent obtains actual knowledge or
receives such a Notice of Default or Failure of Condition, Agent shall give
prompt notice thereof to the Lenders. Agent shall (subject to Section 12.7) take
such action with respect to any such Event of Default or failure of condition
precedent as shall be directed by the Required Lenders to the extent provided
for herein; provided, that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders.

(b) Except with the prior written consent of Agent, no Secured Party may assert
or exercise any enforcement right or remedy in respect of the Term Loan or other
Obligations, as against any Borrower or Guarantor or any of the Collateral or
other property of any Borrower or Guarantor.

12.4 GACP in its Individual Capacity. At any time GACP (or any successor acting
as Agent) is a Lender hereunder, then with respect to its Term Loan Commitment
and its Term Loan Outstandings hereunder from time to time, if any, so long as
GACP (or such successor) shall be a Lender hereunder, it shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include GACP (or such successor) in its
individual capacity

 

144



--------------------------------------------------------------------------------

as Lender hereunder. GACP (and any successor acting as Agent) and its Affiliates
may (without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrowers (and
any of its Subsidiaries or Affiliates) as if it were not acting as Agent, and
GACP and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

12.5 Indemnification.

(a) Neither the Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by such party or any of its Related Parties
under or in connection with this Agreement or the other Financing Agreements
(x) with the consent of or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
reasonably believe in good faith to be necessary, under the circumstances as
provided in the Financing Agreements) (except to the extent the Agent or such
Related Party shall have acted with gross negligence or willful misconduct with
respect thereto (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and non-appealable judgment)) or
(y) in the absence of its own gross negligence or willful misconduct (such
absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and non-appealable judgment) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Financing Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Financing
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Financing Agreement or for any
failure of any Loan Party to perform its obligations hereunder or thereunder.

(b) Lenders agree to indemnify Agent (to the extent not reimbursed by Borrowers
hereunder and without limiting any obligations of Borrowers hereunder) ratably,
in accordance with their Pro Rata Shares of the Term Loan, for any and all
claims of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent (including by any Lender) arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Financing Agreement or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents, provided, that, no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction. The foregoing indemnity shall survive the
payment of the Obligations and the termination or non-renewal of this Agreement.

12.6 Non-Reliance on Agent and Other Lenders. Each Secured Party agrees that it
has, independently and without reliance on Agent or any other Secured Party, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own

 

145



--------------------------------------------------------------------------------

analysis and decisions in taking or not taking action under this Agreement or
any of the other Financing Agreements. Agent shall not be required to keep
itself informed as to the performance or observance by any Borrower or Guarantor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Guarantor. Agent will
use reasonable efforts to provide Lenders with any information received by Agent
from any Borrower or Guarantor which is required to be provided to Lenders or
deemed to be requested by Lenders hereunder and with a copy of any Notice of
Default or Failure of Condition received by Agent from any Borrower or any
Lender; provided, that, Agent shall not be liable to any Lender for any failure
to do so, except to the extent that such failure is attributable to Agent’s own
gross negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder (including the documents provided for in
Section 12.10 hereof), Agent shall not have any duty or responsibility to
provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of any Borrower or Guarantor that may
come into the possession of Agent.

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 [Reserved]

12.9 Concerning the Collateral and the Related Financing Agreements. Each
Secured Party authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements. Each Secured Party agrees that any action taken by
Agent or Required Lenders in accordance with the terms of this Agreement or the
other Financing Agreements and the exercise by Agent or Required Lenders of
their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Secured Parties.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender (and Agent agrees
that it will furnish to such Lender), promptly after it becomes available, a
copy of each field audit or examination report and report with respect to the
Borrowing Base and Borrowing Base II prepared or received by Agent (each field
audit or examination report and report with respect to the Borrowing Base and
Borrowing Base II being referred to herein as a “Report” and collectively,
“Reports”), appraisals with respect to the Collateral and financial statements
with respect to Parent and its Subsidiaries received by Agent;

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (ii) shall not be liable for any information contained in
any Report, appraisal or financial statement;

 

146



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing, make such
disbursements and advances (“Special Agent Advances”) which Agent, in its sole
discretion, (i) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (ii) to enhance the likelihood or maximize
the amount of repayment by Borrowers and Guarantors of the Term Loan and other
Obligations. All Special Agent Advances made pursuant to this Section 12.11
shall (i) be repaid within ninety (90) days after the date such Special Agent
Advance is made, except as Required Lenders may otherwise agree, (ii) be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral and (iii) bear interest at the rate
specified in clause (c)(ii) of the definition of “Interest Rate”. Without
limitation of its obligations pursuant to Section 6.11, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance. If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Agent) and if such amounts are not paid within three
(3) days of Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Term Loan Commitments and Payment in
Full of the Obligations (other than indemnification and other contingent
obligations not yet accrued at such time), or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (iii) constituting property in which any Borrower
or Guarantor did not own an interest at the time the security interest, mortgage
or lien was granted or at any time thereafter, or (iv) having a value in the
aggregate in any twelve (12) month period of less than $1,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or

 

147



--------------------------------------------------------------------------------

(v) if required or permitted under the terms of any of the other Financing
Agreements, including any intercreditor agreement, or (vi) if approved,
authorized or ratified in writing by all of Lenders. Except as provided above,
Agent will not release any security interest in, mortgage or lien upon, any of
the Collateral without the prior written authorization of all of Lenders. Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of any Borrower or Guarantor in
respect of) the Collateral retained by such Borrower or Guarantor.

(d) Agent shall have no obligation whatsoever to any Secured Party or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by any Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Term Loan hereunder, or whether any
particular Reserves are appropriate, or that the liens and security interests
granted to Agent pursuant hereto or any of the Financing Agreements or otherwise
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender.

12.12 Agency for Perfection. Each Secured Party hereby appoints Agent and each
other Secured Party as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral of Agent in assets which, in
accordance with Article 9 of the UCC can be perfected only by possession (or
where the security interest of a secured party with possession has priority over
the security interest of another secured party) and Agent and each Secured Party
hereby acknowledges that it holds possession of any such Collateral for the
benefit of Agent as secured party. Should any Secured Party obtain possession of
any such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver such Collateral to Agent or in accordance
with Agent’s instructions.

 

148



--------------------------------------------------------------------------------

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Administrative Borrower. If Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
Lenders. If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Administrative Borrower, a successor agent from among Lenders and Administrative
Borrower. Upon the acceptance by the Lender so selected of its appointment as
successor agent hereunder, such successor agent shall succeed to all of the
rights, powers and duties of the retiring Agent and the term “Agent” as used
herein and in the other Financing Agreements shall mean such successor agent and
the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days after
the date of a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

12.14 Other Agent Designations. Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement. Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation. Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

12.15 Intercreditor Agreement. Each Lender, by its acceptance of the benefits of
the Collateral Documents creating Liens to secure the Obligations:

(a) acknowledges that it has received a copy of the Intercreditor Agreement and
is satisfied with the terms and provisions thereof;

(b) authorizes and instructs Agent to (i) enter into the Intercreditor
Agreement, as Agent and on behalf of such Lender, (ii) to exercise all of
Agent’s rights and to comply with all of its obligations under the Intercreditor
Agreement and to take all other actions necessary to carry out the provisions
and intent thereof and (iii) to take actions on its behalf in accordance with
the terms of the Intercreditor Agreement;

(c) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement as if it was a signatory thereto;

(d) consents to the treatment of Liens provided for under the Intercreditor
Agreement and in furtherance thereof authorizes the Agent to subordinate the
liens on the Collateral securing the Obligations (other than liens on Term
Priority Collateral (as defined in the Intercreditor Agreement)) in accordance
with the terms set forth in the Intercreditor Agreement;

 

149



--------------------------------------------------------------------------------

(e) authorizes and directs Agent to execute and deliver, in each case on behalf
of such Secured Party and without any further consent or authorization from such
Lender, any amendments, supplements or other modifications of the Intercreditor
Agreement that the Borrowers may from time to time request to give effect to any
incurrence, amendment, or refinancing of any Indebtedness incurred pursuant to
Section 9.9(t); and

(f) agrees that no Lender shall have any right of action whatsoever against
Agent as a result of any action taken by Agent pursuant to this Section 12.15 or
in accordance with the terms of the Intercreditor Agreement.

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the Maturity Date, unless sooner terminated
pursuant to the terms hereof. In addition, Borrowers may terminate this
Agreement at any time upon ten (10) days prior written notice to Agent (or such
shorter period as agreed to by Agent in its sole discretion) (which notice shall
be irrevocable, unless such notice is expressly conditioned on the occurrence of
another transaction) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time upon the occurrence and
during the continuation of an Event of Default. Upon the Maturity Date or any
other effective date of termination of the Financing Agreements, Borrowers shall
pay all amounts and take all other actions necessary to cause Payment in Full to
occur. All such payments required to cause Payment in Full to occur in respect
of the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the Agent Payment Account or such other bank account of Agent,
as Agent may, in its discretion, designate in writing to Administrative Borrower
for such purpose. Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrowers to the Agent Payment Account or other
bank account designated by Agent are received in such bank account later than
2:00 p.m., New York City time (or such later time as Agent may agree in its sole
discretion). Notwithstanding the above, Borrowers shall pay to Agent all unpaid
Term Loan Outstandings (including accrued and unpaid interest thereon) on the
Maturity Date.

(b) No termination of the Term Loan Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until all Obligations (other than indemnities
and contingent Obligations which survive the termination of this Agreement and
the other Financing Agreements) have been fully and finally discharged and paid,
and Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until all such Obligations (other
than indemnities and contingent Obligations which survive the termination of
this Agreement and the other Financing Agreements) have been fully and finally
discharged and paid and Lenders have no further obligations hereunder

 

150



--------------------------------------------------------------------------------

(other than indemnities and contingent Obligations which survive the termination
of this Agreement and the other Financing Agreements) (following which all
security interests and liens shall be released). Accordingly, each Borrower and
Guarantor waives any rights it may have under the UCC to demand the filing of
termination statements with respect to the Collateral and Agent shall not be
required to send such termination statements to Borrowers or Guarantors, or to
file them with any filing office, unless and until this Agreement and all Term
Loan Commitments of all Lenders shall have been terminated in accordance with
its terms and all Obligations (other than indemnities and contingent Obligations
which survive the termination of this Agreement and the other Financing
Agreements) paid and satisfied in full in immediately available funds. Upon such
termination, Agent will contemporaneously provide (assuming Agent has received
written notice a reasonable amount of time prior to such termination) an
appropriate payoff instrument, in form and substance reasonably satisfactory to
Agent, which shall, among other things, give Borrowers and Guarantors authority
to file appropriate UCC-3 termination statements.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other Person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

(f) A Default or an Event of Default shall continue or be continuing until such
Default or Event of Default is waived in accordance with Section 11.4 or is
cured in a manner satisfactory to Agent; provided that, such Event of Default is
capable of being cured as determined by Agent.

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrowers and Guarantors shall have the burden of proving any lack of good faith
on the part of Agent or any Lender alleged by any Borrower or Guarantor at any
time.

 

151



--------------------------------------------------------------------------------

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable Person to continue as a going concern or the scope of the audit.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

(n) Unless the context of this Agreement or any other Financing Agreement
clearly requires otherwise, all references to a fiscal month, fiscal quarter or
fiscal year ending on a certain date shall be deemed to refer to the fiscal
month, fiscal quarter or fiscal year, respectively, of Parent ending on or
closest to such date; provided that this Section 13.2(n) shall not apply to any
references to fiscal months, fiscal quarters or fiscal years that are expressly
stated to relate to any Person other than a Loan Party or a Subsidiary of a Loan
Party.

13.3 Notices.

(a) All notices, requests and demands hereunder shall be in writing and deemed
to have been given or made: (i) if delivered in Person, immediately upon
delivery; (ii) if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; (iii) if by nationally recognized
overnight courier service with instructions to deliver the next

 

152



--------------------------------------------------------------------------------

Business Day, one (1) Business Day after sending; and (iv) if by certified mail,
return receipt requested, five (5) days after mailing. Notices delivered through
electronic communications shall be effective to the extent set forth in
Section 13.3(b) below. All notices, requests and demands upon the parties are to
be given to the following addresses (or to such other address as any party may
designate by notice in accordance with this Section) provided, however, that
notice of Default or Event of Default may only be given as set forth in (i) or
(iii) above:

If to any Borrower or Guarantor:

Vitamin Shoppe Industries LLC

c/o Vintage Capital Management

4705 S. Apopka Vineland Road, Suite 206

Orlando, FL 32819

Attn: Brian Kahn

Telecopy No.: (208) 728-8007

Email: bkahn@vintcap.com

with copies (which shall not constitute notice) to:

Vitamin Shoppe Industries LLC

c/o Franchise Group, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

Attn: Michael Piper, Chief Financial Officer

Email: Msp@libtax.com

and

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Jeffrey Goldfarb

Telecopy No.: (212) 728-9507

Email: jgoldfarb@willkie.com

If to Agent:

GACP Finance Co., LLC

11100 Santa Monica Blvd., Suite 800

Los Angeles, California 90025

Attn: Robert Louzan

Telephone No.: (203) 663-5101

Telecopy No.: (310) 966-1448

Email: rlouzan@gacapitalpartners.com

 

153



--------------------------------------------------------------------------------

with a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attn: Leslie Plaskon

Telephone No.: (212) 839-5572

Telecopy No.: (212) 839-5599

Email: lplaskon@sidley.com

(b) Notices and other communications hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Agent or as otherwise determined by Agent,
provided, that, the foregoing shall not apply to notices to any Lender pursuant
to Section 2 hereof if such Lender has notified Agent that it is incapable of
receiving notices under such Section by electronic communication. Unless Agent
otherwise requires, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided, that,
if such notice or other communication is not given during the normal business
hours of the recipient, such notice shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communications is available and identifying the website address therefor.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Agent and each Lender shall use all reasonable efforts to keep confidential,
and shall use reasonable efforts to cause its agents (including accountants,
auditors and filed examiners) to keep confidential, in accordance with its
customary procedures for handling confidential information and safe and sound
lending practices, any non-public information supplied to it by any Borrower
pursuant to this Agreement, provided, that, nothing contained herein shall limit
the disclosure of any such information: (i) to the extent required by statute,
rule, regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Agent or such Lender is a party, (iii) to any Lender or Participant (or
prospective Lender or Participant), any Affiliate of any Lender, any Lender’s
investors or funding sources so long as such Lender, Participant (or prospective
Lender or Participant), Affiliate, investor or funding source shall have been
instructed to treat such information as confidential in accordance with this
Section 13.5, or (iv) to counsel for Agent, any Lender or any Participant (or
any prospective Lender or Participant). Agent and Lenders shall not publicly
disclose consummation of this Agreement prior to a public disclosure of the same
by Ultimate Parent, Parent or any of their respective Affiliates.

 

154



--------------------------------------------------------------------------------

(b) In the event that Agent, any Lender receives a request or demand to disclose
any confidential information pursuant to any subpoena or court order, Agent or
such Lender, as the case may be, agrees (i) to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender, Agent or such Lender will promptly notify Administrative
Borrower of such request so that Administrative Borrower may seek a protective
order or other appropriate relief or remedy and (ii) if disclosure of such
information is required, disclose such information and, subject to reimbursement
by Borrowers of Agent’s or such Lender’s expenses, cooperate with Administrative
Borrower in the reasonable efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such portion of the
disclosed information which Administrative Borrower so designates, to the extent
permitted by applicable law or if permitted by applicable law, to the extent
Agent or such Lender determines in good faith that it will not create any risk
of liability to Agent or such Lender.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent or any Lender (or any Affiliate of any Lender)
on a non-confidential basis from a Person other than a Borrower or Guarantor,
(iii) to require Agent or any Lender to return any materials furnished by a
Borrower or Guarantor to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with applicable
industry standards relating to the exchange of credit information. The
obligations of Agent and Lenders under this Section 13.5 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality letter
signed prior to the date hereof or any other arrangements concerning the
confidentiality of information provided by any Borrower or Guarantor to Agent or
any Lender.

(d) Agent and Lenders may share with their respective Affiliates any information
relating to the Term Loan and Borrowers and Guarantors; provided, that Agent and
each Lender shall be responsible for any breach of this Section 13.5 by its
respective Affiliates. Agent and Lenders may disclose information relating to
the Term Loan to Gold Sheets and other similar bank trade publications with such
information to consist of deal terms and other information customarily found in
such publications. In addition, Agent and Lenders and their respective
Affiliates may otherwise use the corporate names, logos and other insignia of
Borrowers and Guarantors in “tombstones” or other advertisements or public
statements or other marketing materials of Agent and Lenders and their
respective Affiliates.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Secured Parties, Borrowers, Guarantors
and their respective successors and assigns, except that no Borrower may assign
its rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent

 

155



--------------------------------------------------------------------------------

shall be void. No Secured Party may assign its rights and obligations under this
Agreement unless such assignment is in compliance with Section 13.7. The terms
and provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Agent and Secured Parties with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent as required
pursuant to the within definition of “Eligible Transferee”, assign all or, if
less than all, a portion equal to at least $5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

(b) Agent, acting for this purpose as any agent of the Borrowers, shall maintain
at one of its offices a register of the names and addresses of the Lenders, the
Lender’s Term Loan Commitment and the Term Loan Outstandings owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and any Borrowers, Guarantors, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Administrative Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and thereunder and the assigning Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement but shall continue to be entitled to the
benefits of Sections 3.4 and 11.6).

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect

 

156



--------------------------------------------------------------------------------

to the financial condition of any Borrower, Guarantor or any of their
Subsidiaries or the performance or observance by any Borrower or Guarantor of
any of the Obligations; (iii) such assignee confirms that it has received a copy
of this Agreement and the other Financing Agreements, together with such other
documents and information it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the assigning Lender or
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Financing Agreements; (v) such
assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender. Agent and Lenders may
furnish any information concerning any Borrower or Guarantor in the possession
of Agent or any Lender from time to time to assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements; provided, that, (i) such Lender’s obligations
under this Agreement (including, without limitation, its Term Loan Commitment
hereunder) and the other Financing Agreements shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and Borrowers, Guarantors, the other Lenders
and Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Financing Agreements, (iii) the Participant shall not have any rights
under this Agreement or any of the other Financing Agreements (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by any Borrower or Guarantor hereunder
shall be determined as if such Lender had not sold such participation, and
(iv) the Participant (unless an Affiliate of a Lender granting such
participation) shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would extend the final scheduled maturity of the Term Loan, reduce
the rate or extend the time for payment of interest or fees thereon (except in
connection with a waiver of applicability of any post default increase in
interest rates) or reduce the principal amount of the Term Loan or increase the
amount of the Participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or a
change in the Borrowing Base or Borrowing Base II (in each case, or any
component definitions thereof) or the calculation thereof shall not constitute a
change in the terms of such participation, and that any increase in the Term
Loan Commitment or Term Loan Outstandings shall be permitted without the consent
of any Participant if the Participant’s participation is not increased as a
result thereof). The Borrowers hereby agree that each Participant shall be
entitled to the benefits of Section 3.3 and Section 6.5 (subject to the
requirements and limitations therein, including the requirements under
Section 6.5(f) (it being understood that the documentation required under
Section 6.5(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 6.5(g) as if it were an
assignee under paragraph (a) of this

 

157



--------------------------------------------------------------------------------

Section and (B) shall not be entitled to receive any greater payment under
Section 3.3 and Section 6.5, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Pro Rata Share of the Term Loan Outstandings hereunder to a Federal Reserve
Bank in support of borrowings made by such Lenders from such Federal Reserve
Bank; provided, that, no such pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee for such Lender as a party
hereto.

(g) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
reasonably requested and the delivery of informational materials, appraisals or
other documents as shall be reasonably requested for, and the participation of
relevant management in meetings and conference calls as shall be reasonably
requested with, potential Lenders or Participants. Borrowers shall certify the
correctness, completeness and accuracy, in all material respects, of all
descriptions of Borrowers and Guarantors and their affairs provided, prepared or
reviewed by any Borrower or Guarantor that are contained in any selling
materials and all other information provided by it and included in such
materials.

13.8 Intercreditor Agreement. Each Lender hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement or any intercreditor agreement entered into in accordance with the
terms of this Agreement and hereby authorizes and instructs the Agent to enter
into the Intercreditor Agreement and each other intercreditor agreement and to
subject the security interest and the Obligations to the provisions thereof.

13.9 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.10 USA Patriot Act. Each Lender subject to the USA PATRIOT Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
Borrowers and Guarantors that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Person or
corporation who opens an account and/or enters into a business relationship with
it, which information includes the name and address of Borrowers and Guarantors
and other information that will allow such Lender to identify such Person in
accordance with the Act and any other applicable law. Borrowers and Guarantors
are hereby advised that the making of the Term Loan hereunder is subject to
satisfactory results of such verification.

 

158



--------------------------------------------------------------------------------

13.11 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile or other electronic method of transmission shall also deliver
an original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

13.12 Intercreditor Agreement. This Agreement and the other Financing Agreements
are subject to the terms and conditions set forth in the Intercreditor Agreement
in all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Agent or the ABL Agent, as applicable,
pursuant to any Financing Agreement or ABL Loan Document, and the exercise of
any right or remedy in respect of the Collateral by the Agent or the ABL Agent,
as applicable hereunder, under any other Financing Agreement, or under the ABL
Credit Agreement and any other agreement entered into in connection therewith
are subject to the provisions of the Intercreditor Agreement and in the event of
any conflict between the terms of the Intercreditor Agreement, this Agreement,
any other Financing Agreement, the ABL Credit Agreement and any other agreement
entered into in connection therewith, the terms of the Intercreditor Agreement
shall govern and control with respect to the exercise of any such right or
remedy or the Loan Parties’ covenants and obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

159



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

BORROWERS VITAMIN SHOPPE INDUSTRIES LLC By: Valor Acquisition, LLC, its sole
member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

VITAMIN SHOPPE MARINER, LLC By: Vitamin Shoppe Industries LLC, its sole member
By: Valor Acquisition, LLC, its sole member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

VITAMIN SHOPPE GLOBAL, LLC By: Vitamin Shoppe Industries LLC, its sole member
By: Valor Acquisition, LLC, its sole member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight Title:   Executive Vice President and Chief Financial
Officer

 

160



--------------------------------------------------------------------------------

VITAMIN SHOPPE FLORIDA, LLC By: Vitamin Shoppe Industries LLC, its sole member
By: Valor Acquisition, LLC, its sole member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

BETANCOURT SPORTS NUTRITION, LLC By: Vitamin Shoppe Industries LLC, its sole
member By: Valor Acquisition, LLC, its sole member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

VITAMIN SHOPPE PROCUREMENT SERVICES, LLC By: Vitamin Shoppe Industries LLC, its
sole member By: Valor Acquisition, LLC, its sole member

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

GUARANTOR: VALOR ACQUISITION, LLC

By:  

/s/ Charles D. Knight

Name:   Charles D. Knight

Title:   Executive Vice President and Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

 

161



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

AGENT GACP FINANCE CO., LLC, as Agent

By:  

/s/ Robert Louzan

Name:  

Robert Louzan

Title:  

President

LENDERS GACP II, LP, as a Lender

By:  

/s/ Robert Louzan

Name:  

Robert Louzan

Title:  

President

 

162



--------------------------------------------------------------------------------

Schedule 1

TERM LOAN COMMITMENT

(AS OF THE CLOSING DATE)

 

Lender

   Term Loan
Commitment  

GACP II, LP

   $ 70,000,000.00  

Total

   $ 70,000,000.00  

 

Schedule 1-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by Agent
as contemplated below (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Term Loan and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and
other rights of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

2.    Assignee:   

 

      [and is an Eligible Transferee of 1] 3.    Borrowers:    Vitamin Shoppe
Industries LLC, Vitamin Shoppe Mariner, LLC, Vitamin Shoppe Global, LLC, VS
Hercules LLC, Vitamin Shoppe Florida, LLC, Betancourt Sports Nutrition, LLC, and
Vitamin Shoppe Procurement Services, LLC (each individually a “Borrower” and
collectively, the “Borrowers”) 4.    Agent:    GACP Finance Co., LLC, as the
agent under the Credit Agreement (“Agent”)

 

1 

Select as applicable.

 

A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    Loan and Security Agreement dated as of December 16,
2019 among the Borrowers, the Guarantors party thereto, the Lenders parties
thereto and the Agent 6.    Assigned Interest:   

 

Facility Assigned

   Term Loan Outstandings
of all Lenders      Amount of Term Loan
Outstandings Assigned      Percentage Assigned of
Term Loan
Outstandings2  

Term Loan

   $        $        $    

 

7.    Effective Date:    _______________ ___, 20___ [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to Agent a completed administrative questionnaire
(on the Agent’s standard form or any other mutually agreeable form) in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Borrowers, the Guarantors and their Affiliates or their respective securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR]

By:  

 

Name:  

 

Title:  

 

ASSIGNEE: [NAME OF ASSIGNEE]

By:  

 

Name:  

 

Title:  

 

 

2 

Set forth, to at least 9 decimals, as a percentage of the Term Loan Outstandings
of all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted:

GACP FINANCE CO., LLC, as Agent

By:  

 

Name:  

 

Title:  

 

[Consented to]4: [NAME OF RELEVANT PARTY]

By:  

 

Name:  

 

Title:  

 

 

3 

To be added only if the consent of Agent is required by the terms of the Credit
Agreement.

4 

To be added only if the consent of the Borrowers and/or other parties is
required by the terms of the Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Financing Agreement, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Financing
Agreement or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Financing Agreement or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Financing Agreement.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.6 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Financing Agreement,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Financing Agreements are required to be performed by
it as a Lender.

2. Payments. From and after the Effective Date, Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Counterparts
delivered by facsimile or other electronic transmission shall be effective as
originals.

 

A-4



--------------------------------------------------------------------------------

Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

TO

LOAN AND SECURITY AGREEMENT

Perfection Certificate

 

B-1



--------------------------------------------------------------------------------

PERFECTION CERTIFICATE

The undersigned, the _______________ of Valor Acquisition, LLC, a Delaware
limited liability (the “Parent”), and Parent being the sole member of Vitamin
Shoppe Industries LLC, a New York limited liability company (“Vitamin Shoppe
Industries”), and Vitamin Shoppe Industries being the sole member of Vitamin
Shoppe Mariner, LLC, a Delaware limited liability company (“Mariner”), Vitamin
Shoppe Global, LLC, a Delaware limited liability company (“Global”), Vitamin
Shoppe Procurement Services, LLC, a Delaware limited liability company
(“Procurement”), and VS Hercules LLC, a Delaware limited liability company (“VS
Hercules”), and VS Hercules being the sole member of Vitamin Shoppe Florida,
LLC, a Delaware limited liability (“Florida”), and Betancourt Sports Nutrition,
LLC, a Florida limited liability company (“Betancourt”, and together with
Parent, Vitamin Shoppe Industries, Mariner, Global, VS Hercules, Procurement and
Florida, the “Companies” and each, a “Company”) hereby certifies (in my capacity
as __________ and not in my individual capacity) as follows as of December 16,
2019:

1. Names.

(a) The exact legal name of each Company and each of their wholly-owned domestic
subsidiaries (other than (i) any domestic subsidiary of any foreign subsidiary
of any Company and (ii) any domestic subsidiary whose only assets consist of the
equity of a foreign subsidiary) (collectively referred to herein as the “Loan
Parties” and each individual entity as a “Loan Party”), as such name appears in
its certified certificate of incorporation, articles of incorporation,
certificate of formation, or any other comparable organizational document, is
set forth in Schedule 1(a). Each Loan Party is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
Federal Taxpayer Identification Number of each Loan Party and the jurisdiction
of formation of each Loan Party. Each Loan Party has qualified to do business in
the states listed on Schedule 1(a).

(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years. No
Loan Party has changed its jurisdiction of organization at any time during the
past four months.

2. Chief Executive Offices. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto, and except as otherwise
listed, such chief executive office has not been located at any other address
during the past five (5) years.

 

B-2



--------------------------------------------------------------------------------

3. Real Property.

(a) Attached hereto as Schedule 3(a) is a list of all (i) real property located
in the United States of America owned by each Loan Party with a value (as
determined by the Companies) of $500,000 or more, (ii) filing offices for any
mortgages encumbering such real property, (iii) common names, addresses and uses
of each parcel of such real property and (iv) other information relating thereto
required by such Schedule.

(b) Schedule 3(b) sets forth a list of all real property located in the United
States of America leased by each Loan Party where the annual base rental
obligation is greater than $100,000.

(c) Schedule 3(c) sets forth all third parties located in the United States of
America (“Bailees”) with possession of any inventory, equipment or other
tangible personal property of the Loan Parties having a value (as determined by
the Companies) in excess of $250,000, including the name and address of such
Bailee, a description of the inventory, equipment or other tangible personal
property in such Bailee’s possession and the location of such inventory,
equipment or other tangible personal property (if none please so state).
Schedule 3(c) also identifies whether such third party is a consignee,
processor, warehouseman, freight forwarder/customs broker or other type of
bailee.

4. Extraordinary Transactions. Schedule 4 attached hereto describes any
acquisitions by a Loan Party of the businesses or assets of a Person outside the
ordinary course of business. Except for those purchases, mergers, acquisitions,
consolidations, and other transactions described on Schedule 4 attached hereto,
all of the Collateral has been originated by each Loan Party in the ordinary
course of business or consists of goods which have been acquired by such Loan
Party in the ordinary course of business from a person in the business of
selling goods of that kind.

5. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5(a)
is a true and correct list of all of the issued and outstanding equity interests
owned by each Loan Party in its subsidiaries. Also set forth on Schedule 5(a) is
each equity investment of each Loan Party that represents 50% or less of the
equity of the entity in which such investment was made. Attached hereto as
Schedule 5(b) is a true and correct organizational chart of the Loan Parties.

6. Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true and
correct list of all promissory notes (other than promissory notes issued in
connection with extensions of trade credit by any Loan Party in the ordinary
course of business), instruments (other than checks to be deposited in the
ordinary course of business), tangible chattel paper (other than chattel paper
issued in connection with extensions of trade credit by any Loan Party in the
ordinary course of business), electronic chattel paper and other evidence of
indebtedness held by each Loan Party as of the date first set forth above having
a value or face amount in excess of $50,000, including all intercompany notes
between or among any two or more Loan Parties or any of their Subsidiaries.

 

B-3



--------------------------------------------------------------------------------

7. Intellectual Property.

(a) Schedule 7(a) provides a complete and correct list of (i) each Loan Party’s
copyrights that are registered with the United States Copyright Office,
including the name of the applicable Loan Party, name of the copyright,
registration number and registration date, and (ii) each Loan Party’s
applications for copyrights that are pending with the United States Copyright
Office, including the name of the applicable Loan Party, name of the copyright
for which an application has been filed, application number and application
date.

(b) Schedule 7(b) provides a complete and correct list of (i) each Loan Party’s
patents that are registered with the United States Patent and Trademark Office,
including the name of the applicable Loan Party, name of the patent, patent
number and issue date, and (ii) each Loan Party’s applications for patents that
are pending with the United States Patent and Trademark Office, including the
name of the applicable Loan Party, name of the parent for which an application
has been filed, application number and application date.

(c) Schedule 7(c) provides a complete and correct list of (i) each Loan Party’s
trademarks and service marks that are registered with the United States Patent
and Trademark Office, including the name of the applicable Loan Party, name of
the trademark, registration number and registration date, and (ii) each Loan
Party’s applications for trademarks that are pending with the United States
Patent and Trademark Office, including the name of the applicable Loan Party,
name of the parent for which an application has been filed, application number
and application date.

(d) Schedule 7(d) provides a complete and correct list of all intellectual
property licenses entered into by any Loan Party pursuant to which any Person
has granted to any Loan Party an exclusive license in intellectual property
owned or controlled by such Person that is material to the business of such Loan
Party.

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all commercial tort claims that exceed $250,000 held by each Loan Party,
including a brief description thereof.

9. Deposit Accounts, Securities Accounts and Commodities Accounts. Attached
hereto as Schedule 9 is a true and complete list of all deposit accounts,
securities accounts and commodities accounts maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account and
stating if such account is an “Excluded Account” and on what basis such account
is an “Excluded Account”. For purposes hereof, “Excluded Account” means (i) zero
balance accounts and deposit accounts to the extent the balance of such account
is transferred at least once each business day to a concentration account,
(ii) local or petty cash accounts to the extent the balance on each such account
is less than $50,000 individually or $3,500,000 in aggregate (when taken with
all such other accounts), (iii) accounts into which government receivables and
government reimbursement payments are deposited, (iv) payroll

 

B-4



--------------------------------------------------------------------------------

accounts (including accounts used for the disbursement of payroll, payroll taxes
and other employee wage and benefit payments, including 401(k) and other
retirement plans, rabbi trusts for deferred compensation and health care
benefits), and (v) withholding and trust accounts, escrow and other fiduciary
accounts.

10. Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$250,000.

11. Insurance. Attached hereto as Schedule 11 is a true, correct and complete
list of all policies of insurance of each Loan Party, including the name of each
insurance company, each insured, types and limits of insurance (including
deductibles and self-insured limits). The foregoing requirement may be satisfied
by attaching customary property and liability insurance certificates to Schedule
11 hereto with respect to the policies specified thereon.

[The remainder of this page has been intentionally left blank]

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

VITAMIN SHOPPE INDUSTRIES LLC By: Valor Acquisition, LLC, its sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

VITAMIN SHOPPE MARINER, LLC By: Vitamin Shoppe Industries LLC, its sole member
By: Valor Acquisition, LLC, its sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

VITAMIN SHOPPE GLOBAL, LLC By: Vitamin Shoppe Industries LLC, its sole member
By: Valor Acquisition, LLC, its sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

 

B-6



--------------------------------------------------------------------------------

VS HERCULES LLC By: Vitamin Shoppe Industries LLC, its sole member By: Valor
Acquisition, LLC, its sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

VITAMIN SHOPPE FLORIDA, LLC By: VS Hercules LLC, its sole member By: Vitamin
Shoppe Industries LLC, its sole member By: Valor Acquisition, LLC, its sole
member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

BETANCOURT SPORTS NUTRITION, LLC By: VS Hercules LLC, its sole member By:
Vitamin Shoppe Industries LLC, its sole member By: Valor Acquisition, LLC, its
sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

 

B-7



--------------------------------------------------------------------------------

VITAMIN SHOPPE PROCUREMENT SERVICES, LLC By: Vitamin Shoppe Industries LLC, its
sole member By: Valor Acquisition, LLC, its sole member

By:  

         

Name: Charles D. Knight Title: Executive Vice President and Chief Financial
Officer of Parent

 

B-8



--------------------------------------------------------------------------------

Schedule 1(a)5

Legal Names, Etc.

 

Legal Name of Loan

Party

 

Type of Entity

 

Registered

Organization

(Yes/No)

 

Federal Taxpayer

Identification

Number

 

Jurisdiction of
Formation

 

Foreign Qualifications

 

 

5 

NTD: Loan Parties to be determined.

 

Schedule 1(a)-1



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Names

 

Loan Party

 

Prior Name

 

Date of Change

 

 

Schedule 1(b)-1



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity; Other Names

 

Schedule 1(c)-1



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Loan Party

 

Address

 

City/County

  

State

 

Schedule 2-1



--------------------------------------------------------------------------------

Schedule 3(a)

Owned Real Property

 

Loan Party

 

Property Name/Type

 

Address

 

City/County

 

State

 

Filing Office
for Mortgage

 

Are Assets

Located at

Location (Y/N)

 

 

Schedule 3(a)-1



--------------------------------------------------------------------------------

Schedule 3(b)

Leased Real Property

 

 

Schedule 3(b)-1



--------------------------------------------------------------------------------

Schedule 3(c)

Third Party Bailees

 

Schedule 3(c)-1



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Schedule 4-1



--------------------------------------------------------------------------------

Schedule 5(a)

Equity Interests

 

Loan Party

 

Issuer

 

Certificate No.

 

No. of Shares

 

Percent of

Equity Interest

Pledged

 

Schedule 5(a)-1



--------------------------------------------------------------------------------

Schedule 5(b)

Organizational Chart

[See attached]

 

Schedule 5(b)-1



--------------------------------------------------------------------------------

Schedule 6

Instruments and Chattel Paper

1. Promissory Notes:

 

Entity

 

Principal

Amount

 

Date of

Issuance

  

Interest Rate

  

Maturity Date

2. Chattel Paper:

 

Schedule 6-1



--------------------------------------------------------------------------------

Schedule 7(a)

U.S. Registered Copyrights and Copyright Applications

 

Owner

 

Title

 

Registration

No.

  

Registration

Date

 

Schedule 7(a)-1



--------------------------------------------------------------------------------

Schedule 7(b)

U.S. Issued Patents and Patent Applications

 

Owner

 

Title

 

Application

No.

  

Filing

Date

 

Schedule 7(b)-1



--------------------------------------------------------------------------------

Schedule 7(c)

U.S. Registered Trademarks and Trademark Applications

 

Owner

 

Mark

 

Serial

No.

  

Filing

Date

  

Registration

No.

  

Registration

Date

 

Schedule 7(c)-1



--------------------------------------------------------------------------------

Schedule 7(d) (Intellectual Property Licenses)

 

Licensee

 

Licensor

 

Date

  

Description

 

Schedule 7(d)-1



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Loan Party

 

Description of Claim

 

Schedule 8-1



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts and Securities Accounts

 

Loan Party

 

Type of Account

 

Account Name

and Number

 

Name of Financial
Institution

 

Address/Telephone Number
of Financial Institution

 

Excluded?

 

 

Schedule 9-1



--------------------------------------------------------------------------------

Schedule 10

Letter-of-Credit Rights

 

Loan Party

 

Letter of Credit Details

 

 

Schedule 10-1



--------------------------------------------------------------------------------

Schedule 11

Insurance

 

Insurance

Company

 

Policy and Term

 

Insured

  

Type and Limits

 

Schedule 11-1



--------------------------------------------------------------------------------

EXHIBIT C

TO

LOAN AND SECURITY AGREEMENT

Form of Compliance Certificate

 

To:

GACP Finance Co., LLC, as Agent

11100 Santa Monica Blvd., Suite 800

Los Angeles, California 90025

Attn.: Robert Louzan

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 7.1(a)(iv) and Section 9.6 of the
Loan Agreement (as defined below) as follows:

1. I am the [____________] of Vitamin Shoppe Industries LLC, a New York limited
liability company (the “Administrative Borrower”). Capitalized terms used herein
without definition shall have the meanings given to such terms in the Loan and
Security Agreement, dated December 16, 2019, by and among GACP Finance Co., LLC,
as agent for the financial institutions party thereto as lenders (in such
capacity, “Agent”), the financial institutions party thereto as lenders
(collectively, “Lenders”), Administrative Borrower and certain of its affiliates
party thereto as borrowers or guarantors (as such Loan and Security Agreement is
amended, modified or supplemented, from time to time, the “Loan Agreement”).

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding [fiscal month] [fiscal year].

3. The review described in Section 2 above did not disclose the existence during
or at the end of such [fiscal month] [fiscal year], and I have no knowledge of
the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto. Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

4. [I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has at any time during or at the end of such fiscal month,
except as specifically described on Schedule II attached hereto or as permitted
by the Loan Agreement, done any of the following:

(a) Changed its respective company name, or transacted business under any trade
name, style, or fictitious name, other than those previously described to you
and set forth in the Financing Agreements.

 

C-1



--------------------------------------------------------------------------------

(b) Changed the location of its chief executive office, changed its jurisdiction
of incorporation, changed its type of organization or changed the location of or
disposed of any of its properties or assets (other than (i) to any location set
forth on Schedule 8.2 to the Loan Agreement or any location established in
accordance with Section 9.2 of the Loan Agreement (or any properties or assets
in-transit from one such location to another such location to the extent
permitted by the Loan Agreement), or (ii) pursuant to the sale of Inventory in
the ordinary course of its business or as otherwise permitted by Section 9.6 of
the Loan Agreement).

(c) Materially changed the terms upon which it sells goods (including sales on
consignment) or provides services, nor has any vendor or trade supplier to any
Borrower or Guarantor during or at the end of such period materially adversely
changed the terms upon which it supplies goods to any Borrower or Guarantor.

(d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

(e) Become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for borrowed money by any Borrower or
Guarantor with an aggregate principal amount in excess of $5,000,000.

(f) Obtained or acquired any new trademark, patent or copyright registration or
filed or acquired any new trademark, patent or copyright application, except as
set forth in Schedule IV hereto.

(g) Not paid any material amounts owing to owners and lessors of leased premises
(including retail store locations), warehouses, fulfillment centers, processors,
custom brokers, freight forwarders and other third parties from time to time in
possession of any Collateral having a Value (with respect to Inventory or
Equipment) or a value (with respect to all other Collateral) equal to or greater
than $250,000.

(h) Obtained or acquired any new retail store or distribution center locations
or closed or sold any retail store or distribution centers, except as set forth
on Schedule V hereto.

(i) Opened or acquired any new Deposit Account with any bank or other financial
institution, except as set forth on Schedule VI hereto (along with the name of
the Borrower or Guarantor who owns the account, the account number, the name and
address of the financial institution at which such account is maintained, the
purpose of such account and, if any, the amount held in such account on or about
the date of this Compliance Certificate).

(j) Not paid any sales and use taxes when due as of the date of this Compliance
Certificate, except as specifically described in Schedule VII hereto and except
where the non-payment of such sales and use taxes involves an aggregate amount
of less than $200,000.]6

 

6 

To be included only for Compliance Certificates delivered with respect to any
fiscal month (i.e., not for the Compliance Certificate delivered with the annual
financials).

 

C-2



--------------------------------------------------------------------------------

5. Attached hereto as Schedule III are the calculations used in determining
whether Borrowers and Guarantors are in compliance with the
[Liquidity][EBITDA][Capital Expenditures] covenant set forth in Section 9.17 of
the Loan Agreement, [as of the close of business of the Administrative Borrower
on the last Business Day of each week in such fiscal month]7 [as of the last day
of the fiscal month ending on the last day of such fiscal quarter]8 [as of the
last day of such fiscal year]9.

The foregoing certifications are made and delivered this day of ___________,
20__.

 

Very truly yours, VITAMIN SHOPPE INDUSTRIES LLC, as Administrative Borrower By:
Valor Acquisition, LLC, its sole member


By:  

     

Name:  

 

Title:  

 

 

7 

To be included only for Compliance Certificates delivered with respect to any
fiscal month.

8 

To be included only for Compliance Certificates delivered for the last fiscal
month that of each fiscal quarter.

9 

To be included only for the Compliance Certificate delivered for the last fiscal
month of each fiscal year.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

TO

LOAN AND SECURITY AGREEMENT

Form of Borrowing Base Certificate

See attached.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX CERTIFICATE

(FOR NON-U.S. [LENDERS] [PARTICIPANTS]10

THAT ARE NOT PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Loan and Security Agreement dated as of
December 16, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Vitamin Shoppe Industries LLC, a New
York limited liability company, Vitamin Shoppe Mariner, LLC, a Delaware limited
liability company, Vitamin Shoppe Global, LLC, a Delaware limited liability
company, VS Hercules LLC, a Delaware limited liability company, Vitamin Shoppe
Florida, LLC, a Delaware limited liability company, Betancourt Sports Nutrition,
LLC, a Florida limited liability company, Vitamin Shoppe Procurement Services,
LLC, a Delaware limited liability company (each individually a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, each lender from
time to time party thereto and GACP Finance Co., LLC, as Agent.

Pursuant to the provisions of Section 6.5 of the Credit Agreement, the
undersigned hereby certifies that it is the sole record and beneficial owner of
the [Term Loan (as well as any note(s) evidencing such Term Loan)]
[participation] in respect of which it is providing this certificate, it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code, it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code and the interest payments in
question are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished [Agent and Administrative Borrower] [its
participating Lender] with a certificate of its non-U.S. person status on IRS
Form W-8BEN or IRS Form W-8BEN-E. By executing this certificate, the undersigned
agrees that if the information provided on this certificate changes, the
undersigned shall promptly so inform [Administrative Borrower and Agent] [such
Lender] and the undersigned shall have at all times furnished [Administrative
Borrower and Agent] [such Lender] with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

10 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

E-1-1



--------------------------------------------------------------------------------

[NAME OF LENDER OR PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date: __________, 20__

 

E-1-2



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX CERTIFICATE

(FOR NON-U.S. [LENDERS] [PARTICIPANTS]11

THAT ARE PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

Reference is hereby made to the Loan and Security Agreement dated as of
December 16, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Vitamin Shoppe Industries LLC, a New
York limited liability company, Vitamin Shoppe Mariner, LLC, a Delaware limited
liability company, Vitamin Shoppe Global, LLC, a Delaware limited liability
company, VS Hercules LLC, a Delaware limited liability company, Vitamin Shoppe
Florida, LLC, a Delaware limited liability company, Betancourt Sports Nutrition,
LLC, a Florida limited liability company, Vitamin Shoppe Procurement Services,
LLC, a Delaware limited liability company (each individually a “Borrower” and
collectively, the “Borrowers”), the Guarantors party thereto, each lender from
time to time party thereto and GACP Finance Co., LLC, as Agent.

Pursuant to the provisions of Section 6.5 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the [Term
Loan (as well as any promissory note(s) evidencing such Term Loan)]
[participation] in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such [Term
Loan (as well as any note(s) evidencing such Term Loan)] [participation],
(c) with respect to [the extension of credit pursuant to this Credit Agreement
or any other Financing Agreement] [participation], neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent shareholder of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (e) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (f) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished [Agent and Administrative Borrower] [its
participating Lender] with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (a) if the
information provided on this certificate changes, the undersigned shall promptly
so inform [Administrative Borrower and Agent] [such Lender] and (b) the
undersigned shall have at all times furnished [Administrative Borrower and
Agent] [such Lender] with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

11 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

E-2-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date: __________, 20__

 

E-2-2



--------------------------------------------------------------------------------

EXHIBIT F

TO

LOAN AND SECURITY AGREEMENT

Form of Guaranty

See attached

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

TO

LOAN AND SECURITY AGREEMENT

Form of Pledge Agreement

See attached

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

TO

LOAN AND SECURITY AGREEMENT

Form of Intellectual Property Security Agreement

See attached

 

H-1